Exhibit 10.1

 

EXECUTION VERSION

 

STOCK PURCHASE AGREEMENT

 

BY AND AMONG

 

SI CONCRETE SYSTEMS CORPORATION,

 

SI GEOSOLUTIONS CORPORATION,

 

PROPEX FABRICS INC.

 

AND

 

THE OTHER PARTIES SIGNATORY HERETO

 

DATED AS OF DECEMBER 30, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS    2

SECTION 1.1

   DEFINITIONS    2 ARTICLE II PURCHASE AND SALE    20

SECTION 2.1

   PURCHASE AND SALE OF THE SHARES    20

SECTION 2.2

   PURCHASE PRICE    21

SECTION 2.3

   CLOSING    22

SECTION 2.4

   CLOSING DELIVERIES BY THE SELLERS    22

SECTION 2.5

   CLOSING DELIVERIES BY THE PURCHASER    22

SECTION 2.6

   POST-CLOSING PURCHASE PRICE ADJUSTMENT    25 ARTICLE III REPRESENTATIONS AND
WARRANTIES REGARDING CONCRETE AND ITS SUBSIDIARIES    27

SECTION 3.1

   ORGANIZATION    27

SECTION 3.2

   CAPITALIZATION    28

SECTION 3.3

   SUBSIDIARIES    28

SECTION 3.4

   AUTHORITY RELATIVE TO THIS AGREEMENT    29

SECTION 3.5

   NONCONTRAVENTION    29

SECTION 3.6

   GOVERNMENTAL APPROVALS    30

SECTION 3.7

   CONCRETE FINANCIAL STATEMENTS    30

SECTION 3.8

   ABSENCE OF UNDISCLOSED LIABILITIES    30

SECTION 3.9

   ABSENCE OF CERTAIN CHANGES    30

SECTION 3.10

   LITIGATION    31

SECTION 3.11

   TAXES    32

SECTION 3.12

   COMPLIANCE WITH LAWS    33

SECTION 3.13

   ENVIRONMENTAL MATTERS    35

SECTION 3.14

   CERTAIN EMPLOYMENT AGREEMENTS    37

SECTION 3.15

   EMPLOYEE BENEFIT MATTERS    37

SECTION 3.16

   LABOR RELATIONS; EMPLOYEE ISSUES    40

SECTION 3.17

   INTELLECTUAL PROPERTY    41

SECTION 3.18

   REAL PROPERTY    41

SECTION 3.19

   CONCRETE DESIGNATED CONTRACTS    43

SECTION 3.20

   TANGIBLE PERSONAL PROPERTY    46

SECTION 3.21

   INSURANCE    46

SECTION 3.22

   BROKERS    46

SECTION 3.23

   POWERS OF ATTORNEY    47

SECTION 3.24

   PRODUCT WARRANTIES    47

SECTION 3.25

   INVENTORY    47

SECTION 3.26

   TRANSACTIONS WITH CERTAIN PERSONS    47

SECTION 3.27

   PRODUCT LIABILITY CLAIMS    47

SECTION 3.28

   BANK AND OTHER ACCOUNTS    47

SECTION 3.29

   RELATIONS WITH CUSTOMERS AND SUPPLIERS    48

SECTION 3.30

   CUSTOMERS    48

 

i



--------------------------------------------------------------------------------

SECTION 3.31

   CHANGE IN CONTROL PROVISIONS    48

SECTION 3.32

   ACCOUNTS RECEIVABLE    48

SECTION 3.33

   BONUS AND SEVERANCE LIABILITIES    48 ARTICLE IV REPRESENTATIONS AND
WARRANTIES OF GEOSOLUTIONS    48

SECTION 4.1

   ORGANIZATION    48

SECTION 4.2

   CAPITALIZATION    49

SECTION 4.3

   SUBSIDIARIES    50

SECTION 4.4

   AUTHORITY RELATIVE TO THIS AGREEMENT    50

SECTION 4.5

   NONCONTRAVENTION    50

SECTION 4.6

   GOVERNMENTAL APPROVALS    50

SECTION 4.7

   [INTENTIONALLY OMITTED]    51

SECTION 4.8

   ABSENCE OF UNDISCLOSED LIABILITIES    51

SECTION 4.9

   ABSENCE OF CERTAIN CHANGES    51

SECTION 4.10

   LITIGATION    52

SECTION 4.11

   TAXES    52

SECTION 4.12

   COMPLIANCE WITH LAWS    53

SECTION 4.13

   ENVIRONMENTAL MATTERS    55

SECTION 4.14

   CERTAIN EMPLOYMENT AGREEMENTS    56

SECTION 4.15

   EMPLOYEE BENEFIT MATTERS    57

SECTION 4.16

   LABOR RELATIONS; EMPLOYEE ISSUES    60

SECTION 4.17

   INTELLECTUAL PROPERTY    60

SECTION 4.18

   REAL PROPERTY    61

SECTION 4.19

   GEOSOLUTIONS DESIGNATED CONTRACTS    62

SECTION 4.20

   TANGIBLE PERSONAL PROPERTY    65

SECTION 4.21

   INSURANCE    65

SECTION 4.22

   BROKERS    66

SECTION 4.23

   POWERS OF ATTORNEY    66

SECTION 4.24

   PRODUCT WARRANTIES    66

SECTION 4.25

   INVENTORY    66

SECTION 4.26

   TRANSACTIONS WITH CERTAIN PERSONS    66

SECTION 4.27

   PRODUCT LIABILITY CLAIMS    67

SECTION 4.28

   BANK AND OTHER ACCOUNTS    67

SECTION 4.29

   RELATIONS WITH CUSTOMERS AND SUPPLIERS    67

SECTION 4.30

   CUSTOMERS    67

SECTION 4.31

   CHANGE IN CONTROL PROVISIONS    67

SECTION 4.32

   ACCOUNTS RECEIVABLE    67

SECTION 4.33

   BONUS AND SEVERANCE LIABILITIES    67 ARTICLE V REPRESENTATIONS AND
WARRANTIES OF THE SELLERS    68

SECTION 5.1

   ORGANIZATION    68

SECTION 5.2

   AUTHORITY RELATIVE TO THIS AGREEMENT    68

SECTION 5.3

   SHARE OWNERSHIP    68

SECTION 5.4

   NONCONTRAVENTION    69

SECTION 5.5

   CONSENTS AND APPROVALS    69

SECTION 5.6

   LITIGATION    69

 

ii



--------------------------------------------------------------------------------

SECTION 5.7

   BROKERS    69 ARTICLE VI REPRESENTATIONS AND WARRANTIES OF THE PURCHASER   
69

SECTION 6.1

   ORGANIZATION    69

SECTION 6.2

   AUTHORITY RELATIVE TO THIS AGREEMENT    69

SECTION 6.3

   NONCONTRAVENTION    70

SECTION 6.4

   GOVERNMENTAL APPROVALS    70

SECTION 6.5

   FINANCING    70

SECTION 6.6

   NO OUTSIDE RELIANCE    71

SECTION 6.7

   INVESTMENT INTENT    71

SECTION 6.8

   SOLVENCY    71

SECTION 6.9

   BROKERS    72 ARTICLE VII COVENANTS    72

SECTION 7.1

   CONDUCT OF BUSINESS OF CONCRETE AND GEOSOLUTIONS    72

SECTION 7.2

   ACCESS AND INFORMATION    74

SECTION 7.3

   GOVERNMENTAL FILINGS AND CONSENTS    74

SECTION 7.4

   PUBLIC ANNOUNCEMENTS    75

SECTION 7.5

   FURTHER ACTION    75

SECTION 7.6

   CERTAIN INDEMNIFICATION    75

SECTION 7.7

   SELLER REPRESENTATIVE    76

SECTION 7.8

   CONFIDENTIALITY    77

SECTION 7.9

   COBRA    77

SECTION 7.10

   NON-DISPARAGEMENT    78

SECTION 7.11

   TERMINATION OF CERTAIN AGREEMENTS    78

SECTION 7.12

   LIABILITIES RELATING TO BONUS AND SEVERANCE LIABILITIES    78

SECTION 7.13

   PAYMENT OF INDEBTEDNESS    78

SECTION 7.14

   SELLER TRANSACTION EXPENSES    78

SECTION 7.15

   ADDITIONAL FINANCIAL STATEMENTS; MANAGEMENT’S DISCUSSION AND ANALYSIS    78

SECTION 7.16

   ASSISTANCE WITH FINANCING    79

SECTION 7.17

   PURCHASER FINANCING EFFORTS    80

SECTION 7.18

   EMPLOYEE BENEFITS    80

SECTION 7.19

   401(K) PLAN    80

SECTION 7.20

   EXCLUSIVITY    81

SECTION 7.21

   NOTIFICATION OF CERTAIN MATTERS    81 ARTICLE VIII CONDITIONS TO CLOSING   
82

SECTION 8.1

   CONDITIONS TO OBLIGATIONS OF THE PURCHASER    82

SECTION 8.2

   CONDITIONS TO OBLIGATION OF THE SELLERS, CONCRETE AND GEOSOLUTIONS    83
ARTICLE IX TERMINATION    83

SECTION 9.1

   TERMINATION    83

SECTION 9.2

   EFFECT OF TERMINATION    84

 

iii



--------------------------------------------------------------------------------

ARTICLE X TAXES MATTERS    84

SECTION 10.1

   GENERAL    84

SECTION 10.2

   TAX INDEMNIFICATION    85

SECTION 10.3

   TAX CONTESTS    85

SECTION 10.4

   TAX RETURNS    86

SECTION 10.5

   REFUNDS AND CREDITS    86

SECTION 10.6

   COOPERATION    86

SECTION 10.7

   TREATMENT AS PURCHASE PRICE ADJUSTMENT    87

SECTION 10.8

   PAYMENTS NET OF TAX BENEFITS    87 ARTICLE XI MISCELLANEOUS    87

SECTION 11.1

   SURVIVAL OF REPRESENTATIONS AND WARRANTIES     

SECTION 11.2

   INDEMNITY BY THE SELLERS    87

SECTION 11.3

   AMENDMENT AND MODIFICATION    87

SECTION 11.4

   WAIVER OF COMPLIANCE; CONSENTS    87

SECTION 11.5

   ASSIGNMENT    88

SECTION 11.6

   EXPENSES    88

SECTION 11.7

   GOVERNING LAW    88

SECTION 11.8

   NOTICES    88

SECTION 11.9

   INTERPRETATION    90

SECTION 11.10

   PARTIAL INVALIDITY    90

SECTION 11.11

   COUNTERPARTS    90

SECTION 11.12

   ENTIRE AGREEMENT    90

SECTION 11.13

   NO THIRD PARTY BENEFICIARIES    90

SECTION 11.14

   JURISDICTION; FORUM    90

SECTION 11.15

   WAIVER OF JURY TRIAL    91

SECTION 11.16

   SPECIFIC PERFORMANCE    91

SECTION 11.17

   CONSTRUCTION OF CERTAIN PROVISIONS    91

SECTION 11.18

   DISCLOSURE GENERALLY    91

SECTION 11.19

   TIME OF ESSENCE    91

 

iv



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT dated as of December 30, 2005 (this “Agreement”)
by and between SI CONCRETE SYSTEMS CORPORATION, a Delaware corporation
(“Concrete”), SI GEOSOLUTIONS CORPORATION, a Delaware corporation
(“Geosolutions”), PROPEX FABRICS INC., a Delaware corporation (the “Purchaser”),
and the other parties signatory hereto (each an “Initial Seller” and
collectively, the “Initial Sellers”).

 

WHEREAS, the outstanding capital stock of Concrete consists of shares of
Concrete Class A Stock, Concrete Class B Stock, Concrete Class C Stock and
Concrete Class D Stock (as each such Class is defined herein);

 

WHEREAS, as of the date hereof, the Initial Sellers own, and as of immediately
prior to the consummation of this Agreement, will own, 100% of the outstanding
shares of Concrete Class A Stock and Concrete Class D Stock and 98.69% of the
outstanding shares of Concrete Class C Stock;

 

WHEREAS, pursuant to a Stockholders Agreement, dated as of October 14, 2005,
among Concrete and the other signatories thereto (the “Concrete Stockholders
Agreement”), the Concrete Class B Holders (as defined herein) have certain
tag-along rights and drag-along obligations pursuant to which it is expected
that each Concrete Class B Holder will join this Agreement as a Seller (as
defined herein);

 

WHEREAS, pursuant to the Certificate of Incorporation of Concrete (the “Concrete
Charter”), the Concrete Class C Holders (as defined herein) have certain
tag-along rights which if exercised would result in such Concrete Class C
Holders joining this Agreement as Sellers and which, if not exercised, would
result in their Concrete Class C Stock being subject to mandatory redemption in
connection with the consummation of the transactions contemplated hereby;

 

WHEREAS, the outstanding capital stock of Geosolutions consists of shares of
Geosolutions Class A Stock, Geosolutions Class B Stock, Geosolutions Class C
Stock and Geosolutions Class D Stock (as each such Class is defined herein);

 

WHEREAS, as of the date hereof, the Initial Sellers own, and as of immediately
prior to the consummation of this Agreement, will own, 100% of the outstanding
shares of Geosolutions Class A Stock and Geosolutions Class D Stock and 99% of
the outstanding shares of Geosolutions Class C Stock;

 

WHEREAS, pursuant to a Stockholders Agreement, dated as of October 14, 2005,
among Geosolutions and the other signatories thereto (the “Geosolutions
Stockholders Agreement”), the Geosolutions Class B Holders (as defined herein)
have certain tag-along rights and drag-along obligations pursuant to which it is
expected that each Geosolutions Class B Holder will join this Agreement as a
Seller (as defined herein);

 

WHEREAS, pursuant to the Certificate of Incorporation of Geosolutions (the
“Geosolutions Charter”), the Geosolutions Class C Holders (as defined herein)
have certain tag-along rights which if exercised would result in such
Geosolutions Class C Holders joining this Agreement as Sellers and which, if not
exercised, would result in their Geosolutions Class C Stock being subject to
mandatory redemption in connection with the consummation of the transactions
contemplated hereby; and



--------------------------------------------------------------------------------

WHEREAS, upon the terms and subject to the conditions set forth herein (a) the
Initial Sellers wish to sell to the Purchaser, and the Purchaser wishes to
purchase from the Initial Sellers, all the shares of capital stock of Concrete
and Geosolutions held by such Initial Sellers, (b) the Purchaser wishes to
purchase shares of capital stock of Concrete from the Concrete Class B Holders
and the Concrete Class C Holders who join this Agreement after the date hereof
and prior to Closing as Sellers, (c) the Purchaser wishes to purchase shares of
capital stock of Geosolutions from the Geosolutions Class B Holders and the
Geosolutions Class C Holders who join this Agreement after the date hereof and
prior to Closing as Sellers, (d) the Purchaser is willing to provide the funds
identified by the Seller Representative as necessary for Concrete to redeem any
other shares of Concrete Class C Stock that are subject to mandatory redemption
pursuant to the Concrete Charter upon consummation of the transactions
contemplated by this Agreement, and (e) the Purchaser is willing to provide the
funds identified by the Seller Representative as necessary for Geosolutions to
redeem any other shares of Geosolutions Class C Stock that are subject to
mandatory redemption pursuant to the Geosolutions Charter upon consummation of
the transactions contemplated by this Agreement.

 

NOW, THEREFORE, in consideration of the promises and the mutual agreements and
covenants hereinafter set forth, and intending to be legally bound, the Sellers,
Concrete, Geosolutions and the Purchaser hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1 Definitions. In addition to the other words and terms defined
elsewhere in this Agreement, as used in this Agreement, the following words and
terms shall have the meanings specified or referred to below:

 

“2004 Audit” shall have the meaning specified in Section 7.15(a).

 

“Action” means any actual or threatened claim, complaint, action, suit,
arbitration, mediation, proceeding, audit, assessment or investigation by or
before any Governmental Entity, mediator or arbitrator.

 

“Additional Financial Statements” shall have the respective meaning specified in
Section 7.15(b).

 

“Additional Seller” and “Additional Sellers” shall have the respective meanings
specified in Section 2.1(a).

 

“Affiliate” means, as applied to any Person, (a) any other Person directly or
indirectly Controlling, Controlled by or under common control with, that Person,
(b) any other Person that owns or controls 10% or more of any class of equity
securities (including any equity securities issuable upon the exercise of any
option or convertible security) of that Person or any of its Affiliates or
(c) any director, partner, officer, manager, agent, employee or relative of such
Person.

 

2



--------------------------------------------------------------------------------

“Aggregate Group” means any trade or business, whether or not incorporated, that
together with any entity would be a “single employer” as described in
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b)(i) of ERISA.

 

“Aggregate Net Working Capital” means the combined Net Working Capital of
Concrete, its Subsidiaries and Geosolutions as of the close of business on the
Business Day immediately prior to the Closing Date.

 

“Aggregate Net Working Capital Adjustment” means the amount of Aggregate Net
Working Capital Target minus the Aggregate Net Working Capital.

 

“Aggregate Net Working Capital Target” means Aggregate Net Working Capital of
$53,000,000.

 

“Agreement” shall have the meaning specified in the preamble of this Agreement.

 

“Alternative Transaction” means any of the following transactions, other than
the transactions with the Purchaser contemplated by this Agreement: (a) a
transaction or series of transactions pursuant to which any Person (or group of
Persons) acquires or would acquire, directly or indirectly, beneficial ownership
(as defined in Rule 13d-3 under the Exchange Act) of any of the outstanding
shares of capital stock of Concrete, any of its Subsidiaries or Geosolutions, as
the case may be, whether from the Sellers or pursuant to a tender offer or
otherwise, (b) any acquisition or proposed acquisition of, or business
combination or proposed business combination with Concrete, any of its
Subsidiaries or Geosolutions, by a merger, amalgamation or other transaction
(including any so-called “merger-of-equals” and whether or not Concrete, any of
its Subsidiaries or Geosolutions, is the entity surviving any such merger,
amalgamation or transaction), (c) any acquisition or proposed acquisition of all
or substantially all of the assets of Concrete, any of its Subsidiaries or
Geosolutions, and (d) any other transaction pursuant to which any Person (or
group of Persons) acquires or would acquire, directly or indirectly, beneficial
ownership of title to, or control of any of the Shares or the assets of
Concrete, any of its Subsidiaries or Geosolutions (other than the purchase of
Inventory or worn-out, obsolete or surplus equipment in the ordinary course of
business).

 

“Arbitrator” shall have the meaning specified in Section 2.6(c).

 

“Balance Sheet Date” shall have the meaning specified in Section 3.8.

 

“Benefit Plan” means (i) each “employee benefit plan,” as such term is defined
in Section 3(3) of ERISA, (ii) each stock bonus, stock ownership, stock option,
stock purchase, stock appreciation right, phantom stock or other stock plan
(whether qualified or nonqualified) and (iii) each bonus, deferred compensation
or incentive compensation plan that provides benefits to any present or former
employee or contractor of Concrete, Geosolutions, or any member of their
Aggregate Group or that is or has been maintained or contributed to or sponsored
by Concrete, Geosolutions or any member of their Aggregate Group over the past
six (6) years.

 

3



--------------------------------------------------------------------------------

“Bonus and Severance Liabilities” means liabilities of Concrete, any of its
Subsidiaries or Geosolutions to make special severance, “change of control”,
retention, “stay” bonus, fee, additional compensation or similar payments to any
Person or Persons if such payments are conditional upon or results from the
occurrence of any of the transactions contemplated by this Agreement, including
Taxes and penalties thereon payable by Concrete, any of its Subsidiaries or
Geosolutions but excluding the Transaction Bonus, if any.

 

“Books and Records” means all of the following of Concrete, any of its
Subsidiaries or Geosolutions: business records, books, files, ledgers, documents
and correspondence, confidential and otherwise, in whatever form or media,
including market information; sales aids; customer and supplier lists; files,
records and data; written medical records; laboratory results; Intellectual
Property records; records regarding employee benefit plans, payroll and
compensation records; property and maintenance records; capital and maintenance
expenditure plans and studies; emergency studies; maintenance and repair
reports; accounting, real property, environmental, health, safety, toxicology
and hygiene records; financial and Tax records; plans and designs for capital
and cost reduction projects; records required by Environmental Laws;
manufacturing, maintenance and quality control records; and other records with
respect to the Business, assets, properties, employee benefit plans, documents
of title or other tangible or intangible personal property, employees or former
employees of Concrete, any of its Subsidiaries or Geosolutions and their
respective dependents or beneficiaries.

 

“Business” means the development, production and distribution of synthetic
fabrics, propylene and steel fiber solutions and high performance industrial
fabrics being conducted by Concrete, its Subsidiaries and Geosolutions and which
involves the lines of business conducted by SI Corp immediately prior to the
Shaw Closing Date designated as the concrete solutions group, the geosolutions
group and the performance technology group and the manufacture for Shaw of the
non-woven component of the softbac product and capped needle-punched backing for
Shaw as well as other customers.

 

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Legal Requirement to be closed in New
York City.

 

“Business Interim Financial Statements” shall have the meaning specified in
Section 3.7.

 

“Carpet Backing Business” means the business of manufacturing and distributing
products used as woven primary and secondary backing in the manufacturing and
production of tufted broadloom carpet and rug products.

 

“Cash” means an amount equal to the total amount of cash and cash equivalents of
Concrete and Geosolutions determined in accordance with GAAP.

 

“Claim” shall have the meaning specified in Section 6.8.

 

4



--------------------------------------------------------------------------------

“Close Associate” means a person who is widely and publicly known
internationally to maintain an unusually close relationship with a Senior
Foreign Political Figure, and includes a Person who is in a position to conduct
substantial domestic and international financial transactions on behalf of a
Senior Foreign Political Figure.

 

“Closing” shall have the meaning specified in Section 2.3.

 

“Closing Date” shall have the meaning specified in Section 2.3.

 

“Closing Date Balance Sheet” shall have the meaning specified in Section 2.6(b).

 

“Cobra Holdback Fund” means $12 million which shall be withheld from the amounts
otherwise payable to the Sellers, the Redeemed Holders and the Qualifying
Optionholders hereunder (on a pro rata basis based on the amount payable to each
Seller, Redeemed Holder and the Qualifying Optionholder compared to the amount
payable to all Sellers, Redeemed Holders and the Qualifying Optionholders) and
delivered to the Seller Representative to satisfy the claim, if any, of the
Purchaser pursuant to Section 7.9 hereof.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

“Combined Purchase Price” shall have the meaning specified in Section 2.2.

 

“Concrete” shall have the meaning specified in the preamble of this Agreement.

 

“Concrete Charter” shall have the meaning specified in the recitals of this
Agreement.

 

“Concrete Class A Holder”, as of any date or time of determination, means a
holder of record of Concrete Class A Stock as of such date and time.

 

“Concrete Class A Stock”, as of any date or time of determination, means the
class of common stock of Concrete designated as Class A Stock, par value $0.01
per share.

 

“Concrete Class B Holder”, as of any date or time of determination, means a
holder of record of Concrete Class B Stock as of such date and time.

 

“Concrete Class B Stock”, as of any date or time of determination, means the
class of common stock of Concrete designated as Class B Stock, par value $0.01
per share.

 

“Concrete Class C Holder”, as of any date or time of determination, means a
holder of record of Concrete Class C Stock as of such date and time.

 

“Concrete Class C Stock”, as of any date or time of determination, means the
class of common stock of Concrete designated as Class C Stock, par value $0.01
per share.

 

5



--------------------------------------------------------------------------------

“Concrete Class D Holder”, as of any date or time of determination, means a
holder of record of Concrete Class D Stock as of such date and time.

 

“Concrete Class D Stock”, as of any date or time of determination, means the
class of common stock of Concrete designated as Class D Stock, par value $0.01
per share.

 

“Concrete Common Stock”, as of any date or time of determination, means the
class of common stock of Concrete designated as Common Stock, par value $0.01
per share.

 

“Concrete Designated Contracts” shall have the meaning specified in
Section 3.19(a).

 

“Concrete Employee Benefit Arrangements” means in any jurisdiction other than
the United States of America, the benefit schemes or arrangements in respect of
any foreign employees of Concrete or any of its Subsidiaries (other than state
or mandatory social security arrangements), operated by Concrete or any of its
Subsidiaries or in which Concrete or any of its Subsidiaries participate as of
the Closing and which provide benefits on retirement from employment, whether at
retirement age or on earlier retirement from employment by reason of ill-health
or injury, death or voluntary withdrawal from or involuntary termination of
employment, including termination indemnity payments, life assurance
arrangements, accidental death and dismemberment schemes.

 

“Concrete Equity Interests” means all Concrete Shares, all Concrete Redeemed
Shares and all vested and unexercised Concrete Stock Options.

 

“Concrete Fully Diluted Number” means the sum of (a) the aggregate number of
shares of Concrete Class A Stock, Concrete Class B Stock, Concrete Class C Stock
and Concrete Class D Stock outstanding as of the Closing (including, for such
purposes, any Concrete Redeemed Shares) and (b) the aggregate number of shares
of Concrete Class C Stock issuable upon exercise of all unexercised vested
Concrete Stock Options outstanding immediately prior to the Closing.

 

“Concrete/Geosolutions 401(k) Plan” shall have the meaning specified in
Section 7.19.

 

“Concrete Inventory” shall have the meaning specified in Section 3.25.

 

“Concrete Leased Property” shall have the meaning specified in Section 3.18(a).

 

“Concrete Material Personal Property Leases” shall have the meaning specified in
Section 3.20.

 

“Concrete Owned Property” shall have the meaning specified in Section 3.18(a).

 

6



--------------------------------------------------------------------------------

“Concrete Per Share Amount” means the Concrete Transaction Amount divided by the
Concrete Fully Diluted Number immediately prior to the Closing.

 

“Concrete Permits” shall have the meaning specified in Section 3.12(b).

 

“Concrete Plans” shall have the meaning specified in Section 3.15(a).

 

“Concrete Purchase Allocation” shall have the meaning specified in
Section 2.2(b).

 

“Concrete Qualifying Optionholder” means a holder of a Concrete Stock Option who
becomes a party to this Agreement as a Qualifying Optionholder.

 

“Concrete Real Property” shall have the meaning specified in Section 3.18(a).

 

“Concrete Real Property Leases” shall have the meaning specified in
Section 3.18(a).

 

“Concrete Redeemed Shares” means the number of shares of Concrete Class C Stock,
if any, to be redeemed pursuant to Section 2.1(d).

 

“Concrete Redemption Amount” means the aggregate redemption price payable
pursuant to the Concrete Charter upon consummation of the transactions
contemplated hereby to Concrete Class C Holders who do not exercise tag-along
rights thereunder.

 

“Concrete Registration Rights Agreement” means the Registration Rights
Agreement, dated October 14, 2005, by and among Concrete, the Persons listed on
Schedule A thereto, the Persons listed on Schedule B thereto and the Persons
listed on Schedule C thereto.

 

“Concrete Shares” means the shares of Concrete Class A Stock, Concrete Class B
Stock, Concrete Class C Stock and Concrete Class D Stock that are outstanding
immediately prior to the Closing (including, for such purposes, any Concrete
Redeemed Shares).

 

“Concrete Stockholders Agreement” shall have the meaning specified in the
recitals of this Agreement.

 

“Concrete Stock Incentive Plan” means Concrete’s 2005 Management Stock Incentive
Plan.

 

“Concrete Stock Options” shall have the meaning specified in Section 3.2.

 

“Concrete Subsidiary Shares” shall have the meaning specified in Section 3.3.

 

“Concrete Tangible Personal Property” shall have the meaning specified in
Section 3.20.

 

7



--------------------------------------------------------------------------------

“Concrete Transaction Amount” means the Concrete Purchase Allocation plus the
aggregate exercise price of all unexercised vested Concrete Stock Options
outstanding immediately prior to the Closing.

 

“Confidential Information” shall have the meaning specified in Section 7.8(b).

 

“Confidentiality Agreement” shall have the meaning specified in Section 7.8(a).

 

“Contract”, with respect to any Person, means any agreement, contract, note,
bond, mortgage, indenture, lease, sublease, license, sublicense or other
instrument or obligation to which such Person is a party or by which it or any
portion of its properties or assets may be bound.

 

“Control” (including with correlative meanings, the terms “Controlling” and
“Controlled by”) means, as applied to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through ownership of voting securities or by
Contract or otherwise.

 

“Debt” shall have the meaning specified in Section 6.8.

 

“Debt Financing Letter” shall have the meaning specified in Section 6.5.

 

“Designated Amount” means $250,000.

 

“Disclosure Schedule” means the Disclosure Schedule attached hereto dated as of
the date hereof delivered by Concrete and Geosolutions to the Purchaser in
connection with this Agreement.

 

“Environmental Law” means all federal, state, local, and foreign statutes,
regulations, ordinances, and similar provisions having the force or effect of
law, all judicial and administrative orders and determinations, and all common
law concerning pollution, protection or restoration of the environment,
including all those relating to the presence, use, production, generation,
handling, transportation, treatment, storage, disposal, distribution, labeling,
testing, processing, discharge, Release, threatened Release, control, or cleanup
of any Hazardous Substances, chemical substances, or mixtures, pesticides,
pollutants, contaminants, toxic chemicals, petroleum products or byproducts,
asbestos, polychlorinated biphenyls, or radiation, or concerning public health
and safety or worker health and safety.

 

“Environmental Liabilities” means any Liability, claim, loss, damage, fine,
penalty, cost, expense, deficiency or responsibility (including reasonable fees
and expenses of expert witnesses, attorneys and consultants), whether known or
unknown, whether based on negligence, strict liability or otherwise, including,
without limitation, costs and liabilities for investigation, removal,
remediation, restoration, abatement, monitoring, personal injury, property
damage or natural resource damages arising under or relating to any
Environmental Law, Environmental Permit or Release.

 

8



--------------------------------------------------------------------------------

“Environmental Permit” means any Permit issued pursuant to Environmental Law.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Estimate Statement” shall have the meaning specified in Section 2.2(b).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Final Adjustment Schedule” shall have the meaning specified in Section 2.6(b).

 

“Foreign Bank” means an organization that (a) is organized under the laws of a
foreign country, (b) engages in the business of banking, (c) is recognized as a
bank by the bank supervisory or monetary authority of the country of its
organization or principal banking operations, (d) receives deposits to a
substantial extent in the regular course of its business, and (e) has the power
to accept demand deposits, but does not include the U.S. branches or agencies of
a Foreign Bank.

 

“Foreign Shell Bank” means a Foreign Bank without a Physical Presence in any
country, but does not include a Regulated Affiliate.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Geosolutions” shall have the meaning specified in the preamble of this
Agreement.

 

“Geosolutions Charter” shall have the meaning specified in the recitals of this
Agreement.

 

“Geosolutions Class A Holder”, as of any date or time of determination, means a
holder of record of Geosolutions Class A Stock as of such date and time.

 

“Geosolutions Class A Stock”, as of any date or time of determination, means the
class of common stock of Geosolutions designated as Class A Stock, par value
$0.01 per share.

 

“Geosolutions Class B Holder”, as of any date or time of determination, means a
holder of record of Geosolutions Class B Stock as of such date and time.

 

“Geosolutions Class B Stock”, as of any date or time of determination, means the
class of common stock of Geosolutions designated as Class B Stock, par value
$0.01 per share.

 

“Geosolutions Class C Holder”, as of any date or time of determination, means a
holder of record of Geosolutions Class C Stock as of such date and time.

 

9



--------------------------------------------------------------------------------

“Geosolutions Class C Stock”, as of any date or time of determination, means the
class of common stock of Geosolutions designated as Class C Stock, par value
$0.01 per share.

 

“Geosolutions Class D Holder”, as of any date or time of determination, means a
holder of record of Geosolutions Class D Stock as of such date and time.

 

“Geosolutions Class D Stock”, as of any date or time of determination, means the
class of common stock of Geosolutions designated as Class D Stock, par value
$0.01 per share.

 

“Geosolutions Common Stock”, as of any date or time of determination, means the
class of common stock of Geosolutions designated as Common Stock, par value
$0.01 per share.

 

“Geosolutions Designated Contracts” shall have the meaning specified in
Section 4.19(a).

 

“Geosolutions Employee Benefit Arrangements” means in any jurisdiction other
than the United States of America, the benefit schemes or arrangements in
respect of any foreign employees of Geosolutions (other than state or mandatory
social security arrangements), operated by Geosolutions or in which Geosolutions
participates as of the Closing and which provide benefits on retirement from
employment, whether at retirement age or on earlier retirement from employment
by reason of ill-health or injury, death or voluntary withdrawal from or
involuntary termination of employment, including termination indemnity payments,
life assurance arrangements, accidental death and dismemberment schemes.

 

“Geosolutions Equity Interests” means all Geosolutions Shares, all Geosolutions
Redeemed Shares and all vested and unexercised Geosolutions Stock Options.

 

“Geosolutions Fully Diluted Number” means the sum of (a) the aggregate number of
shares of Geosolutions Class A Stock, Geosolutions Class B Stock, Geosolutions
Class C Stock and Geosolutions Class D Stock outstanding as of the Closing
(including, for such purposes, any Geosolutions Redeemed Shares) and (b) the
aggregate number of shares of Geosolutions Class C Stock issuable upon exercise
of all unexercised vested Geosolutions Stock Options outstanding immediately
prior to the Closing.

 

“Geosolutions Inventory” shall have the meaning specified in Section 4.25.

 

“Geosolutions Leased Property” shall have the meaning specified in
Section 4.18(a).

 

“Geosolutions Material Personal Property Leases” shall have the meaning
specified in Section 4.20.

 

“Geosolutions Owned Property” shall have the meaning specified in 4.18(a).

 

10



--------------------------------------------------------------------------------

“Geosolutions Per Share Amount” means the Geosolutions Transaction Amount
divided by the Geosolutions Fully Diluted Number immediately prior to the
Closing.

 

“Geosolutions Permits” shall have the meaning specified in Section 4.12(b).

 

“Geosolutions Plans” shall have the meaning specified in Section 4.15(a).

 

“Geosolutions Purchase Allocation” shall have the meaning specified in
Section 2.2(b).

 

“Geosolutions Qualifying Optionholder” means a holder of a Geosolutions Stock
Option who becomes a party to this Agreement as a Qualifying Optionholder.

 

“Geosolutions Real Property” shall have the meaning specified in
Section 4.18(a).

 

“Geosolutions Real Property Leases” shall have the meaning specified in 4.18(a).

 

“Geosolutions Redeemed Shares” means the number of shares of Geosolutions
Class C Stock, if any, to be redeemed pursuant to Section 2.1(e).

 

“Geosolutions Redemption Amount” means the aggregate redemption price payable
pursuant to the Geosolutions Charter upon consummation of the transactions
contemplated hereby to Geosolutions Class C Holders who do not exercise
tag-along rights thereunder.

 

“Geosolutions Registration Rights Agreement” means Registration Rights
Agreement, dated October 14, 2005, by and among SI Geosolutions Corporation, the
Persons listed on Schedule A thereto, the Persons listed on Schedule B thereto
and the Persons listed on Schedule C thereto.

 

“Geosolutions Shares” means the shares of Geosolutions Class A Stock,
Geosolutions Class B Stock, Geosolutions Class C Stock and Geosolutions Class D
Stock that are outstanding immediately prior to the Closing (including, for such
purposes, any Geosolutions Redeemed Shares).

 

“Geosolutions Stockholders Agreement” shall have the meaning specified in the
recitals of this Agreement.

 

“Geosolutions Stock Incentive Plan” shall mean Geosolutions’ 2005 Management
Stock Incentive Plan.

 

“Geosolutions Stock Options” shall have the meaning specified in Section 4.2.

 

“Geosolutions Tangible Personal Property” shall have the meaning specified in
Section 4.20.

 

11



--------------------------------------------------------------------------------

“Geosolutions Transaction Amount” means the Geosolutions Purchase Allocation
plus the aggregate exercise price of all unexercised vested Geosolutions Stock
Options outstanding immediately prior to the Closing.

 

“Governmental Entity” means any (a) nation, state, county, city, town, borough,
village, district or other jurisdiction, (b) federal, state, local, municipal,
foreign or other government, (c) governmental or quasi–governmental authority of
any nature (including any agency, branch, department, board, commission, court,
tribunal or other entity exercising governmental or quasi–governmental powers),
(d) body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory or taxing authority or power, or
(e) official of any of the foregoing.

 

“Hazardous Substances” means petroleum or petroleum products, asbestos,
polychlorinated biphenyls, radioactive materials or substances, or hazardous,
extremely hazardous or toxic substances, materials, chemicals or wastes, or any
pollutant, contaminant, dangerous substance, or other material, substance,
chemical or waste; or as defined or regulated under any Environmental Law.

 

“Holdback Funds” means, collectively, the Working Capital Adjustment Holdback
Fund, the Cobra Holdback Fund and the Legacy Tax Indemnification Holdback Fund.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.

 

“Immediate Family” means, with respect to a Senior Foreign Political Figure, the
Senior Political Figure’s parents, siblings, spouse, children and in-laws.

 

“Indebtedness” means, without duplication, (a) all indebtedness of Concrete, any
of its Subsidiaries or Geosolutions for borrowed money or for the deferred
purchase price of property or services, whether or not represented by bonds,
debentures, notes or similar instruments (including, without limitation,
reimbursement and all other obligations with respect to surety bonds, letters of
credit and bankers’ acceptances, whether or not matured), including the current
portion of such indebtedness, (b) all obligations evidenced by notes, bonds,
debentures or similar instruments, including the Seller Notes, (c) all accrued
and unpaid interest thereon, and, all premiums, prepayment penalties, breakage
costs, and other fees and charges with respect to such indebtedness or
obligations described in clauses (a) and (b); (d) all obligations of Concrete or
any of its Subsidiaries or Geosolutions evidenced by loan agreements, security
agreements, mortgages, deeds of trust, letter of credit reimbursement agreements
(to the extent the related letters of credit have been drawn), other obligations
for indebtedness or guarantees by Concrete or any of its Subsidiaries or
Geosolutions of the indebtedness of any Person other than Concrete or any of its
Subsidiaries or Geosolutions, all accrued and unpaid interest thereon and all
premiums, prepayment penalties, breakage costs and other fees and charges with
respect to such obligations; and (e) all obligations of Concrete and its
Subsidiaries or Geosolutions as lessee or lessees under leases that are required
to be recorded as capital leases in accordance with GAAP. Indebtedness does not
include the contingent obligation to pay the purchase price for the Excludable
Cobra Tangible Assets referenced in Section 7.9 hereof.

 

12



--------------------------------------------------------------------------------

“Initial Seller” and “Initial Sellers” shall have the respective meanings
specified in the preamble of this Agreement.

 

“Intellectual Property” means: (a) all inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereto,
and all patents, patent applications, and patent disclosures, together with all
reissuances, continuations, continuations-in-part, revisions, extensions, and
reexaminations thereof, (b) all trademarks, service marks, trade dress, logos,
slogans, trade names, corporate names, Internet domain names, and all
applications, registrations, and renewals in connection therewith, (c) all
copyrightable works, all copyrights, and all applications, registrations, and
renewals in connection therewith, (d) all mask works and all applications,
registrations, and renewals in connection therewith, (e) all trade secrets and
confidential business information, (f) all computer software (including source
code, executable code, data, databases, and related documentation), (g) all
other proprietary rights, and (h) all copies and tangible embodiments thereof
(in whatever form or medium).

 

“Inventory” means inventory, including raw materials, work in process and
finished inventory, net of applicable reserves.

 

“IRS” means the U.S. Internal Revenue Service.

 

“Joinder” shall have the meaning specified in Section 2.1(a).

 

“knowledge of Concrete” means the knowledge of the individuals set forth on
Section 1.1(a) of the Disclosure Schedule.

 

“knowledge of Geosolutions” means the knowledge of the individuals set forth on
Section 1.1(b) of the Disclosure Schedule.

 

“Legacy Tax Liabilities” means any and all Liabilities or Losses (and Actions
with respect thereto) with respect to Taxes (including, but not limited to
liability for Taxes of any Person under Reg. §1.1502-6 (or any similar provision
of state, local or foreign Legal Requirements) for any tax period ending on or
before the Shaw Closing Date, and, in the case of a Straddle Period, to the
extent apportioned to the period ending on the Shaw Closing Date.

 

“Legacy Tax Indemnification Holdback Fund” means $30 million which shall be
withheld from the amounts otherwise payable to the Sellers, the Redeemed Holders
and the Qualifying Optionholders hereunder (on a pro rata basis based on the
amount payable to each Seller, Redeemed Holder and the Qualifying Optionholder
compared to the amount, if any, payable to all Sellers, Redeemed Holders and the
Qualifying Optionholders) and delivered to the Seller Representative to satisfy
claims of the Purchaser Indemnified Parties, if any, pursuant to Article X.

 

13



--------------------------------------------------------------------------------

“Legal Requirements,” means any federal, state, local, municipal, foreign,
international, multinational or other Order, judgment, injunction,
determination, constitution, law, statute, rule, regulation, ordinance, code,
governmental authorization, statute or treaty.

 

“Liabilities” means any and all debts, liabilities and obligations, whether
accrued or fixed, absolute or contingent, known or unknown, matured or unmatured
or determined or determinable, wherever and whenever asserted, including,
without limitation, those arising under any Legal Requirement or Action and
those arising under any Contract or Permit.

 

“Lien” means any charge, option, forfeiture, right of seizure, contingent sale
agreement, title retention agreement, preferential purchase right, right of
first refusal, right of tenants, deed of trust, conditional sales agreement,
mortgage, pledge, security interest, encumbrance, adverse claim, transfer
restriction, heritage building right, or lien, restriction or charge of any kind
including any restriction on the use, voting, receipt of income or other
exercise of any attributes of ownership.

 

“Losses” means any and all losses, damages (including natural resources
damages), demands, claims, assessments, costs (including costs of investigation,
defense, response, remediation, restoration or reclamation), causes of action,
Actions, fines, judgments (including pre- and post-judgment interest), awards,
settlements, obligations (including corrective and remedial obligations),
liabilities, and expenses (including reasonable legal fees and expenses,
reasonable legal fees and expenses in obtaining coverage and/or defense from
insurers, and all reasonable fees and expenses of consultants and other
professionals incurred in connection with any of the foregoing) including
actual, punitive, exemplary, special, indirect, incidental and consequential
damages for lost profits or loss of use paid or payable with respect to Third
Party Claims, provided that “Losses” shall not include punitive, exemplary,
special, indirect, incidental, or consequential damages or damages for lost
profits or loss of use not paid or payable with respect to Third Party Claims.

 

“Material” means any event, occurrence, circumstance, condition, act, omission
or fact that has resulted in or would reasonably be expected to result in
diminution in value of or adverse effect on Concrete, any of its Subsidiaries,
Geosolutions or the Business in an amount in excess of $100,000, whether
involving any one or more of the operations, financial condition, results of
operations, cash flows, assets, liabilities, rights or property (tangible or
intangible) of Concrete, any of its Subsidiaries or Geosolutions.

 

“Material Adverse Change” means the occurrence of a Material Adverse Effect.

 

“Material Adverse Effect” means any event, occurrence, circumstance, condition,
act, omission or fact that, individually or in the aggregate with other events,
occurrences, circumstances, conditions, acts, omissions or facts, has resulted
in or would reasonably be expected to result in a diminishment in value of or
adverse effect on Concrete, its Subsidiaries and Geosolutions in an amount in
excess of $12 million, whether involving any one or more of the operations,
financial condition, results of operations, cash flows,

 

14



--------------------------------------------------------------------------------

assets, liabilities or properties (tangible or intangible) of Concrete, any of
its Subsidiaries or Geosolutions, provided, however, “Material Adverse Effect”
shall not include any change or effect arising out of or attributable to changes
or effects arising from the announcement or consummation of the transactions
contemplated by this Agreement.

 

“Multi-Employer Plan” shall have the meaning specified in Section 3(37) of
ERISA.

 

“Net Indebtedness” means an amount equal to (a) Indebtedness minus (b) Cash,
each as determined in accordance with GAAP consistent with past practices as of
the close of business on the day immediately prior to the Closing Date.

 

“Net Working Capital” means an amount equal to total combined current assets
minus total current liabilities in each case determined in accordance with GAAP
applied on a consistent basis with Concrete’s and Geosolutions’ past practices
and methodologies; provided, however that for purposes of Net Working Capital,
Cash, any prepaid Seller Transaction Expenses or prepaid Transaction Bonus and
the current portion of any Indebtedness, deferred Tax assets and liabilities, or
transfer taxes arising from the consumation of the transactions contemplated
hereby, intercompany obligations among Concrete, any of its Subsidiaries or
Geosolutions, unpaid Seller Transaction Expenses and Transaction Bonus, if any,
shall be excluded. The Company’s historical basis and methodology for
establishing reserves and accruals, including, but not limited to, allowance for
doubtful accounts, allowances for slow moving or obsolete inventory, employee
related accruals, including bonuses and benefit reserves, and legal accruals
will be determined in accordance with GAAP, applied on a consistent basis with
past practices using the Seller’s assumptions and estimates and the Purchaser
agrees to apply these methodologies on a consistent basis.

 

“NLRB” shall have the meaning specified in Section 3.16.

 

“Non-Cooperative Jurisdiction” means any foreign country or territory that has
been designated as non-cooperative with international anti-money laundering
principles or procedures by the Financial Action Task Force on Money Laundering,
of which the United States is a member and with which designation the United
States representative to the group or organization continues to concur.

 

“Order” means any order, writ, injunction, judgment, decree, ruling, charge or
arbitration award of any Governmental Entity or arbitrator.

 

“Payoff Letters” has the meaning specified in Section 7.13.

 

“Permit” means any permit, license, authorization, approval, registration,
certificate of convenience or necessity, franchise, immunity, consent or other
similar authorization granted by any Governmental Entity.

 

“Permitted Liens” means (a) mechanics’, materialmen’s, warehousemen’s,
carriers’, workers’, or repairmen’s Liens or other similar common law or
statutory Liens arising in the ordinary course of business, (b) Liens for Taxes,
assessments and other

 

15



--------------------------------------------------------------------------------

governmental charges or levies not yet due and payable or due but not delinquent
or being contested in good faith by appropriate proceedings and in either case
the aggregate amount of which will be taken into account in determining
Aggregate Net Working Capital, and (c) with respect to real property, (i) Liens
that would not, individually or in the aggregate, Materially impair the use or
occupancy of the real property or the operation of the Business as currently
conducted and do not Materially impair the value of the assets to which they
relate; (ii) zoning, building codes, and other land use Legal Requirements
regulating the use or occupancy of such real property or the activities
conducted thereon that are imposed by any Governmental Entity having
jurisdiction over such real property and do not Materially impair the value of
the assets to which they relate; (iii) easements, quasi easements, licenses,
covenants, rights-of-way, rights of re-entry and other similar restrictions
including any other agreements, conditions or restrictions that are shown by a
current title report or other similar report or listing that do not Materially
impair the value of the assets to which they relate or Materially impair the
continued use and operation of the assets to which they relate in the conduct of
the Business as currently conducted; (iv) any conditions that are shown by a
current survey or physical inspection; and (v) zoning, building, subdivision or
other similar requirements or restrictions affecting such real property that do
not Materially impair the value of the assets to which they relate or Materially
impair the continued use and operation of the assets to which they relate in the
conduct of the Business as currently conducted.

 

“Person” means and includes an individual, a partnership, a limited partnership,
a joint venture, a limited liability company, a limited liability partnership, a
corporation, a trust, an unincorporated organization and a Government Entity.

 

“Physical Presence” means a place of business that is maintained by a Foreign
Bank and is located at a fixed address, other than solely a post office box or
an electronic address, in a country in which a foreign bank is authorized to
conduct banking activities, at which location the Foreign Bank (a) employs one
or more individuals on a full-time basis, (b) maintains operating records
related to its banking activities (c) is subject to inspection by the banking
authority that licensed the Foreign Bank to conduct banking activities, and
(d) does not provide banking services to any other Foreign Bank that does not
have a physical presence in any country and that is not a Regulated Affiliate.

 

“Predecessor Asset” means any asset or property not currently owned, used,
leased, licensed or operated by Concrete, any of its Subsidiaries or
Geosolutions in the Business and previously owned, used, leased, licensed or
operated by Concrete, any of its Subsidiaries, Geosolutions or any of their
respective predecessors, including SI Corp and SIND including, without
limitation, the assets of SIND.

 

“Predecessor Business “ means any business (other than the Business) owned or
operated by Concrete, any of its Subsidiaries, Geosolutions or any of their
respective predecessors, including SI Corp and SIND and including, without
limitation, the carpet backing business.

 

“Present Fair Salable Value” shall have the meaning specified in Section 6.8.

 

16



--------------------------------------------------------------------------------

“Prior Bonus and Severance Liabilities” means any Liabilities of Concrete, any
of its Subsidiaries or Geosolutions to make special severance, “change of
control”, retention, “stay” bonus, fee, additional compensation or similar
payments to any Person or Persons if such payment obligations were conditional
upon or resulted from the occurrence of any transaction that has occurred.

 

“Purchase Price Adjustment” shall have the meaning specified in Section 2.6(a).

 

“Purchaser” shall have the meaning specified in the preamble of this Agreement.

 

“Purchaser Indemnified Parties” means the Purchaser, its Affiliates and lenders
and all of their respective officers, directors, managers, employees,
shareholders, equity owners and Representatives and all of their respective
heirs, legal representatives, successors and assigns.

 

“Purchaser’s Accountants” means Ernst & Young, LLP.

 

“Purchaser’s 401(k) Plan” shall have the meaning specified in Section 7.19.

 

“Qualifying Optionholders” means the Concrete Qualifying Optionholders and the
Geosolutions Qualifying Optionholders.

 

“Redeemed Holders” means the holders, if any, of Concrete Redeemed Shares and
Geosolutions Redeemed Shares.

 

“Regulated Affiliate” means a Foreign Bank that (a) is a Special Affiliate of a
Foreign Bank that maintains a Physical Presence in the United States or a
foreign country, as applicable, and (b) is subject to supervision by a banking
authority in the country regulating the affiliated Foreign Bank referenced in
clause (a).

 

“Related Party” means any director, officer, stockholder or Affiliate of
Concrete or any of its Subsidiaries or Geosolutions, or, to the knowledge of
Concrete, any of its Subsidiaries or Geosolutions, any individual related by
blood, marriage or adoption to any such individual or entity in which any such
Person or individual owns any beneficial interest.

 

“Release” means any discharge, emission, spilling, leaking, pumping, pouring,
injecting, dumping, burying, leaching, migrating, abandoning or disposing into
or through the environment of any Hazardous Substance including the abandonment
or discarding of barrels, containers and other closed receptacles containing any
Hazardous Substance.

 

“Reorganization” means the reorganization of SI Corp and SIND as described in
Section 1.1(c) of the Disclosure Schedule.

 

“Representatives” shall have the meaning specified in Section 7.2.

 

“Restricted Access Procedure” shall have the meaning specified in Section 7.2.

 

17



--------------------------------------------------------------------------------

“Seller” and “Sellers” shall have the respective meanings specified in
Section 2.1(a).

 

“Seller Notes” means (a) the 7% Senior Subordinated Discount Notes due 2010
issued to the Sellers pursuant to the Indenture dated as of October 14, 2005
between SI Concrete Systems LLC (the predecessor of Concrete) and AIBC Services
N.V. and (b) the 7% Senior Subordinated Discount Notes due 2010 issued to the
Sellers pursuant to the Indenture dated as of October 14, 2005 between SI
Geosolutions LLC (the predecessor of Geosolutions) and AIBC Services N.V.

 

“Seller Representative” shall have the meaning specified in Section 7.7.

 

“Seller Transaction Expenses” means the legal, accounting, financial advisory,
other third party advisory or consulting fees, expenses and other amounts
(including the fees and expenses of Harris Williams & Co.) payable by Concrete
or any of its Subsidiaries or Geosolutions in connection with or as a result of
the transactions contemplated by this Agreement including, without limitation,
amounts payable in connection with the purchase of officers and directors
liability insurance pursuant to Section 7.6; provided that “Seller Transaction
Expenses” shall not include any fees or expenses incurred or to be incurred by
any of Concrete or its Subsidiaries or Geosolutions in connection with any
financing arranged by the Purchaser.

 

“Sellers’ Accountants” means PricewaterhouseCoopers.

 

“Senior Foreign Political Figure” means a senior official in the executive,
legislative, administrative, military or judicial branches of a foreign
government (whether elected or not) of a Non-Cooperative Jurisdiction, a senior
official of a major foreign political party, or a senior executive of a
Non-Cooperative Jurisdiction government-owned corporation, including, without
limitation, any corporation, business or other entity that has been formed by,
or for the benefit of, a Senior Foreign Political Figure.

 

“Shares” means the Concrete Shares and the Geosolutions Shares.

 

“Shaw” means Shaw Industries Group, Inc. a Georgia corporation.

 

“Shaw Closing Date” means October 15, 2005.

 

“SI Corp” means SI Corporation, a Delaware corporation.

 

“SI Financial Statements” shall have the meaning specified in Section 3.7.

 

“Significant Customer” means any customer of Concrete, its Subsidiaries and
Geosolutions as a group that, together with its Affiliates, accounted for
$1,000,000 or more of the aggregate combined revenues of Concrete, its
Subsidiaries and Geosolutions for the past twelve (12) months.

 

“Significant Supplier” means any supplier of Concrete, its Subsidiaries and
Geosolutions as a group that, together with its Affiliates, accounted for
$1,000,000 or more of the aggregate combined costs of supplies of Concrete, its
Subsidiaries and Geosolutions for the past twelve (12) months.

 

18



--------------------------------------------------------------------------------

“SIND” means SIND Holdings, Inc., a Delaware corporation.

 

“SIND Stock Purchase Agreement” means the Stock Purchase Agreement dated as of
August 11, 2005 by and among SIND, SI Corp, Shaw, and the other parties’
signatory thereto.

 

“Solvent” shall have the meaning specified in Section 6.8.

 

“Special Affiliate” means as applied to any Person, (a) any other Person
directly or indirectly Controlling or Controlled by that Person, (b) any other
Person that owns or controls 10% or more of any class of equity securities
(including any equity securities issuable upon the exercise of any option or
convertible security) of that Person or any other Person directly or indirectly
Controlling or Controlled by that Person or (c) any director, partner, officer,
manager, agent or employee of such Person.

 

“Straddle Period” shall have the meaning specified in Section 10.1.

 

“Subsidiary” with respect to any Person, means any corporation 50% or more of
the outstanding voting power of which, or any partnership, joint venture,
limited liability company or other entity 50% or more of the total equity
interest of which is, directly or indirectly, owned by such Person.

 

“Survival Extended Representations and Warranties” means the representations and
warranties in Section 3.1 (Organization), 3.2 (Capitalization), 3.3
(Subsidiaries), 3.4 (Authority Relative to this Agreement), 4.1 (Organization),
4.2 (Capitalization), 4.3 (Subsidiaries), 4.4 (Authority Relative to this
Agreement), 5.1 (Organization), 5.2 (Authority Relative to the Agreement), 5.3
(Share Ownership), 5.4 (Noncontravention), 5.5 (Consents and Approvals) and 5.6
(Litigation).

 

“Tangible Personal Property” means machinery, equipment, tools, supplies,
furniture, fixtures, personalty, vehicles, rolling stock and other tangible
personal property.

 

“Tax” or “Taxes” means any tax or taxes of any kind, including, but not limited
to, (a) those on or measured by or referred to as income, gross receipts,
capital, sale, use, ad valorem, franchise, profits, license, withholding,
payroll, employment, excise, severance, stamp, occupation, premium, unclaimed
property, escheat or similar charge, value added, real estate, personal property
or windfall profits taxes, customs, duties or similar fees, assessments or
charges of any kind whatsoever, together with any interest and any penalties,
including penalties for failure to disclose any reportable transaction as
defined in the Treasury Regulations to Code Section 6011, additions to tax or
additional amounts imposed by any Governmental Entity, (b) any liability for
payment of amounts described in clause (a) whether as a result of transferee
liability, or being a member of an affiliated, consolidated, combined or unitary
group for any period, or otherwise through operation of law and (c) any
liability for the payment of amounts described in clauses (a) or (b) as a result
of any tax sharing, tax indemnity or tax allocation agreement or any other
express or implied agreement to indemnify any other Person.

 

19



--------------------------------------------------------------------------------

“Tax Contest” shall mean any dispute involving a Governmental Entity with
respect to Taxes or a Tax Return of SIND or SI Corp.

 

“Tax Return” means any return, report or statement required to be filed with any
Governmental Entity with respect to Taxes.

 

“Termination Date” shall have the meaning specified in Section 9.1(b)(ii).

 

“Third Party Claim” means any third party notification to any party to this
Agreement with respect to any matter that may give rise to a claim for
indemnification under this Agreement.

 

“Transaction Bonus” means the aggregate amount, if any, payable to the Persons
named in Section 1.1(d) of the Disclosure Schedule which payment is subject to
the approval prior to Closing by the Board of Directors and stockholders of
Concrete and Geosolutions.

 

“Treasury Regulations” means the Regulations promulgated under the Code, or
corresponding future regulations.

 

“WARN” means the Worker Adjustment and Retraining Notification Act.

 

“Working Capital Adjustment Holdback Fund” means $5,000,000.00 which shall be
withheld from the amounts otherwise payable to the Sellers, the Redeemed Holders
and the Qualifying Optionholders hereunder (on a pro rata basis based on the
amount payable to each Seller, Redeemed Holder and the Qualifying Optionholder
compared to the amount payable to all Sellers, Redeemed Holders and the
Qualifying Optionholders) and delivered to the Seller Representative to satisfy
claims, if any, of the Purchaser against the Sellers and the Qualifying
Optionholders pursuant to Section 2.6 hereof.

 

ARTICLE II

PURCHASE AND SALE

 

Section 2.1 Purchase and Sale of the Shares.

 

(a) Not less than five days prior to the Closing, the Seller Representative
shall notify the Purchaser of those Concrete Class B Holders, Concrete Class C
Holders, Geosolutions Class B Holders and Geosolutions Class C Holders who shall
have joined this Agreement as Sellers by entering into a Joinder Agreement in
the form attached as Exhibit 2.1 (“Joinder”) hereto (each an “Additional Seller”
and, collectively with each other Additional Seller, the “Additional Sellers”).
As used in this Agreement, “Seller”, as of any date of determination, means each
Initial Seller and each Additional Seller, and “Sellers” means the Initial
Sellers and the Additional Sellers collectively.

 

20



--------------------------------------------------------------------------------

(b) Not less than five days prior to the Closing, the Seller Representative
shall notify the Purchaser of those Qualifying Optionholders who shall have
joined this Agreement as a Qualifying Optionholder by entering into a Joinder
and the name of each Concrete Class C Holder and Geosolutions Class C Holder who
has not executed the Joinder.

 

(c) Upon the terms and subject to the conditions of this Agreement, at the
Closing, the Sellers shall sell to the Purchaser and the Purchaser shall
purchase from the Sellers, the Shares free and clear of all Liens, except for
such Liens arising as a result of actions by the Purchaser and its Affiliates
and all vested and exercisable but unexercised Concrete Stock Options and
Geosolutions Stock Options held by a holder who is not a Qualifying Optionholder
and all unvested Concrete Stock Options and Geosolutions Stock Options and all
unvested Concrete Stock Options and Geosolutions Stock Options shall be
cancelled.

 

(d) Subject to the terms and conditions hereof and the Concrete Charter, the
Purchaser shall, on the Closing Date, provide Concrete with the funds necessary
for Concrete to pay the Concrete Redemption Amount to Concrete Class C Holders
entitled thereto as provided in Section 2.5(b)(vi), if any.

 

(e) Subject to the terms and conditions hereof and the Geosolutions Charter, the
Purchaser shall, on the Closing Date, provide Geosolutions with the funds
necessary for Geosolutions to pay the Geosolutions Redemption Amount to
Geosolutions Class C Holders entitled thereto as provided in Section 2.5(c)(vi),
if any.

 

Section 2.2 Purchase Price.

 

(a) The aggregate purchase price for all the Concrete Equity Interests and
Geosolutions Equity Interests (the “Combined Purchase Price”) shall be an amount
equal to the sum of:

 

  (i) $235 million;

 

  (ii) minus Net Indebtedness;

 

  (iii) minus the Seller Transaction Expenses;

 

  (iv) minus the Transaction Bonus; and

 

  (v) minus the amount of the Aggregate Net Working Capital Adjustment if the
calculation of such amount results in a positive number or plus the amount of
the Aggregate Net Working Capital Adjustment if the calculation of such amount
results in a negative number.

 

(b) The Seller Representative shall provide to the Purchaser at least three
Business Days prior to the Closing Date written notice (the “Estimate
Statement”) of a good faith estimate of the Aggregate Net Working Capital as of
such day, showing its calculation in reasonable detail. An Estimate Statement as
of December 4, 2005 is attached hereto as Exhibit 2.2(b). The Combined Purchase
Price paid at the Closing shall be calculated using the

 

21



--------------------------------------------------------------------------------

Aggregate Net Working Capital shown on the Estimate Statement, and shall be
subject to adjustment, if any, after the Closing Date as specified in
Section 2.6. The Combined Purchase Price shall be allocated 26.4% to the
Concrete Equity Interests and 73.6% to the Geosolutions Equity Interests. The
amount so allocated to the Concrete Equity Interests shall be referred to herein
as the “Concrete Purchase Allocation” and the amount so allocated to
Geosolutions Equity Interests shall be referred to herein as the “Geosolutions
Purchase Allocation”.

 

Section 2.3 Closing. Subject to the terms and conditions of this Agreement, the
sale and purchase of the Shares contemplated by this Agreement shall take place
at a closing (the “Closing”) to be held at the offices of Gibson, Dunn &
Crutcher LLP, 200 Park Avenue, New York, New York 10166, at 10:00 a.m. New York
City time on the second Business Day following the satisfaction or waiver of the
conditions to the obligations of the parties hereto set forth in Article VIII
(other than those conditions that by their nature are to be fulfilled at
Closing, but subject to the satisfaction or waiver of such conditions) or at
such other place or at such other time or on such other date as the Seller
Representative and the Purchaser may mutually agree upon in writing (the time
and date that the Closing actually occurs is referred to herein as the “Closing
Date”).

 

Section 2.4 Closing Deliveries by the Sellers. At the Closing, the Sellers, or
the Seller Representative on behalf of the Sellers, shall deliver or cause to be
delivered to the Purchaser:

 

(a) stock certificates evidencing the Shares duly endorsed in blank, or
accompanied by stock powers duly executed in blank, in a form satisfactory to
the Purchaser and with all required stock transfer tax stamps affixed;

 

(b) executed counterparts of each Joinder;

 

(c) the resignations, effective as of Closing, of all of the directors of
Concrete and its Subsidiaries and Geosolutions, except for such persons as shall
have been designated in writing prior to the Closing by the Purchaser to the
Seller Representative; and

 

(d) the certificates and other documents required to be delivered pursuant to
Section 8.1.

 

Section 2.5 Closing Deliveries by the Purchaser.

 

(a) At the Closing, the Purchaser shall deliver or cause to be delivered to the
Seller Representative the certificates and other documents required to be
delivered pursuant to Section 8.2.

 

(b) At the Closing, the Purchaser shall pay (or, in the case of clauses (v) and
(vi) below, provide Concrete with the funds to pay) the following amounts by
wire transfer in immediately available funds to the accounts designated by the
Seller Representative at least two Business Days prior to the Closing Date:

 

  (i) to each Concrete Class A Holder, an amount equal to the difference of
(A) the Concrete Per Share Amount multiplied by the

 

22



--------------------------------------------------------------------------------

number of shares of Concrete Class A Stock held by such holder as of the
Closing, minus (B) such holder’s pro rata share of the Holdback Funds;

 

  (ii) to each Concrete Class B Holder, an amount equal to the difference of
(A) the Concrete Per Share Amount multiplied by the number of shares of Concrete
Class B Stock held by such holder as of the Closing, minus (B) such holder’s pro
rata share of the Holdback Funds;

 

  (iii) to each Concrete Class C Holder (other than a Concrete Class C Holder
that is having such holder’s Concrete Class C Stock redeemed by Concrete), an
amount equal to the difference of (A) the Concrete Per Share Amount multiplied
by the number of shares of Concrete Class C Stock held by such holder as of the
Closing, minus (B) such holder’s pro rata share of the Holdback Funds;

 

  (iv) to each Concrete Class D Holder, an amount equal to the difference of
(A) the Concrete Per Share Amount multiplied by the number of shares of Concrete
Class D Stock held by such holder as of the Closing, minus (B) such holder’s pro
rata share of the Holdback Funds;

 

  (v) to each Concrete Qualifying Optionholder holding a vested Concrete Stock
Option, an amount equal to the difference of (A) the Concrete Per Share Amount
multiplied by the number of shares of Concrete Class C Stock for which such
Concrete Stock Option is exercisable minus the aggregate exercise price of such
Concrete Stock Option minus (B) such Concrete Qualifying Optionholder’s pro rata
share of the Holdback Funds. Any payments made to a Concrete Qualifying
Optionholder on account of a vested Concrete Stock Option shall be net of any
applicable withholdings taxes; and

 

  (vi) to each Concrete Class C Holder, if any, that is having such holder’s
Concrete Class C Stock redeemed pursuant to Section 2.1(d) above, an amount
equal to the difference of (A) the Concrete Per Share Amount multiplied by the
number of shares of Concrete Class C Stock held by such holder as of the
Closing, minus (B) such holder’s pro rata share of the Holdback Funds.

 

(c) At the Closing, the Purchaser shall pay (or, in the case of clause (v) and
(vi) below, provide Geosolutions with the funds to pay) the following amounts by
wire transfer in immediately available funds to the accounts designated by the
Seller Representative at least two Business Days prior to the Closing Date:

 

  (i) to each Geosolutions Class A Holder, an amount equal to the difference of
(A) the Geosolutions Per Share Amount multiplied

 

23



--------------------------------------------------------------------------------

by the number of shares of Geosolutions Class A Stock held by such holder as of
the Closing; minus (B) such holder’s pro rata share of the Holdback Funds;

 

  (ii) to each Geosolutions Class B Holder, an amount equal to the difference of
(A) the Geosolutions Per Share Amount multiplied by the number of shares of
Geosolutions Class B Stock held by such holder as of the Closing, minus (B) such
holder’s pro rata share of the Holdback Funds;

 

  (iii) to each Geosolutions Class C Holder (other than a Geosolutions Class C
Holder that is having such holder’s Geosolutions Class C Stock redeemed by
Geosolutions), an amount equal to the difference of (A) the Geosolutions Per
Share Amount multiplied by the number of shares of Geosolutions Class C Stock
held by such holder as of the Closing, minus (B) such holder’s pro rata share of
the Holdback Funds;

 

  (iv) to each Geosolutions Class D Holder, an amount equal to the difference of
(A) the Geosolutions Per Share Amount multiplied by the number of shares of
Geosolutions Class D Stock held by such holder as of the Closing, minus (B) such
holder’s pro rata share of the Holdback Funds;

 

  (v) to each Geosolutions Qualifying Optionholder of a vested Geosolutions
Stock Option, an amount equal to the difference of (A) Geosolutions Per Share
Amount multiplied by the number of shares of Geosolutions Class C Stock for
which such Geosolutions Stock Option is exercisable, minus the aggregate
exercise price of such Geosolutions Stock Option minus (B) such Geosolutions
Qualifying Optionholder’s pro rata share of the Holdback Funds. Any payments
made to a Geosolutions Qualifying Optionholder on account of a vested
Geosolutions Stock Option shall be net of any applicable withholding taxes; and

 

  (vi) to each Geosolutions Class C Holder, if any, that is having such holder’s
Geosolutions Class C Stock redeemed pursuant to Section 2.1(e) above, an amount
equal to the difference of (A) the Geosolutions Per Share Amount multiplied by
the number of shares of Geosolutions Class C Stock held by such holder as of the
Closing, minus (B) such holder’s pro rata share of the Holdback Funds.

 

(d) At the Closing, the Purchaser will pay, or cause to be paid in full, by wire
transfer in immediately available funds to the accounts designated by Concrete
and Geosolutions at least two Business Days prior to the Closing Date, the
aggregate amount of all Indebtedness as of the Closing Date to the extent not
paid prior to the Closing Date.

 

24



--------------------------------------------------------------------------------

(e) At the Closing, the Purchaser will pay, or cause to be paid in full, by wire
transfer in immediately available funds, or by such other payment method
designated by the Seller Representative, to the accounts designated by the
Seller Representative at least two Business Days prior to the Closing Date, the
aggregate amount of all Seller Transaction Expenses to the extent not paid prior
to the Closing Date.

 

(f) At the Closing, the Purchaser will pay, or cause to be paid in full, by wire
transfer in immediately available funds, or by such other payment method
designated by the Seller Representative, to the accounts designated by the
Seller Representative at least two Business Days prior to the Closing Date, the
aggregate amount of the Working Capital Adjustment Holdback Fund, the Cobra
Holdback Fund and the Legacy Tax Indemnification Holdback Fund.

 

(g) At the Closing, the Purchaser will pay, or cause to be paid in full, by wire
transfer in immediately available funds, or by such other payment method
designated by the Seller Representative, to the accounts designated by the
Seller Representative at least two Business Days prior to the Closing Date, the
aggregate amount of the Transaction Bonus, if any.

 

(h) With respect to each payment to be made pursuant to Section 2.5(b) and
Section 2.5(c) to a Seller or pursuant to Section 2.5(b), 2.5(c) or 2.5(g) to a
person who is an employee of any of Concrete or its Subsidiaries or
Geosolutions, the Purchaser shall be entitled to deduct, withhold and remit to
the appropriate Governmental Entity (or cause to be deducted, withheld and
remitted) any and all Taxes required by Legal Requirement with respect to such
payment. Any such withheld amounts shall be treated for all purposes of this
Agreement as having been paid to the party who otherwise would have received
such amounts but for such withholding of Taxes.

 

Section 2.6 Post-Closing Purchase Price Adjustment.

 

(a) The Combined Purchase Price shall be increased or reduced as set forth in
Section 2.6(e) hereof. Any increase or decrease in the Combined Purchase Price
pursuant to this Section 2.6 shall be referred to as a “Purchase Price
Adjustment”.

 

(b) No later than 90 days after the Closing Date, the Purchaser shall deliver to
the Seller Representative (i) a balance sheet of each of Concrete and
Geosolutions and for Concrete and Geosolutoins combined as of the close of
business on the day prior to the Closing Date (the “Closing Date Balance
Sheet”), and (ii) a separate statement calculating (A) the Net Working Capital
of Concrete and its Subsidiaries and Geosolutions as of the close of business on
the day prior to the Closing Date based on the Closing Date Balance Sheet and
(B) the Aggregate Net Working Capital, and showing any calculations with respect
to any proposed Purchase Price Adjustment (the “Final Adjustment Schedule”).

 

(c) The Purchaser shall cooperate with the Seller Representative in connection
with its review of the Final Adjustment Schedule, including, without limitation,
providing the Seller Representative and its accountants reasonable access during
business hours to materials (including accountants’ work papers) used in the
preparation of the Final Adjustment Schedule.

 

25



--------------------------------------------------------------------------------

The Seller Representative shall, within 30 days following its receipt of the
Closing Date Balance Sheet and the Final Adjustment Schedule, accept or reject
the Purchase Price Adjustment submitted by the Purchaser. If the Seller
Representative disagrees with such calculation, it shall give written notice to
the Purchaser of such disagreement and any reason therefor within such 30 day
period. Should the Seller Representative fail to notify the Purchaser of a
disagreement within such 30 day period, the Seller Representative shall be
deemed to agree with the Purchaser’s calculation. In the event of such a
dispute, the Sellers’ Accountants and the Purchaser’s Accountants shall attempt
to reconcile their differences, and any resolution by them as to any disputed
amounts shall be final, binding and conclusive on the parties hereto. If the
Sellers’ Accountants and the Purchaser’s Accountants are unable to reach a
resolution with such effect within 30 days after the receipt by the Purchaser of
the Seller Representative’s written notice of dispute, the Sellers’ Accountants
and the Purchaser’s Accountants shall submit the items remaining in dispute for
resolution to an independent accounting firm of national or regional reputation
mutually reasonably acceptable to the Purchaser and the Seller Representative
(the “Arbitrator”). The Arbitrator shall act as an arbitrator and shall issue
its report as to the contents of the Closing Date Balance Sheet and the Final
Adjustment Schedule and the determination of the Purchase Price Adjustment
within 60 days after such dispute is referred to the Arbitrator. The Purchaser
on the one hand, and the Sellers on the other hand, shall bear all costs and
expenses incurred by them in connection with such arbitration, except that the
fees and expenses of the Arbitrator hereunder shall be borne by the Purchaser
and Sellers in the same proportion that the aggregate amount of such remaining
disputed items so submitted to the Arbitrator that is unsuccessfully disputed by
each such party (as finally determined by the Arbitrator) bears to the total
amount of such remaining disputed items so submitted. This provision for
arbitration shall be specifically enforceable by the parties and the decision of
the Arbitrator in accordance with the provisions hereof shall be final and
binding with respect to the matters so arbitrated and there shall be no right of
appeal therefrom.

 

(d) The Final Adjustment Schedule shall be deemed final for the purposes of this
Section 2.6 upon the earliest of (x) the failure of the Seller Representative to
notify the Purchaser of a dispute within 30 days of the Purchaser’s delivery of
the Closing Date Balance Sheet and the Final Adjustment Schedule to the Seller
Representative, (y) the resolution of all disputes, pursuant to Section 2.6(c),
by the Sellers’ Accountants and the Purchaser’s Accountants or (z) the
resolution of all disputes, pursuant to Section 2.6(c), by the Arbitrator.

 

(e) Upon completion of the Final Adjustment Schedule, the Combined Purchase
Price shall be recalculated and the following adjustments made:

 

  (i) If the Combined Purchase Price calculated using the Net Working Capital
shown on the Final Adjustment Schedule is greater than the Combined Purchase
Price calculated using the Net Working Capital shown on the Estimate Statement
by at least the Designated Amount, the Purchaser shall pay or cause to be paid,
the difference to the Sellers, Redeemed Holders and Qualifying Optionholders (in
an amount for each such Seller, Redeemed Holder and Qualifying Optionholder
determined consistent with Sections 2.2 and 2.5 hereof) by wire transfer in
immediately available funds to one or more accounts designated by the Seller
Representative. In such

 

26



--------------------------------------------------------------------------------

event, the Seller Representative shall distribute all amounts in the Working
Capital Adjustment Holdback Fund to the Sellers, Redeemed Holders and Qualifying
Optionholders less any amount of expenses incurred by the Seller Representative
in connection with the Final Adjustment Schedule;

 

  (ii) If the Combined Purchase Price calculated using the Net Working Capital
shown on the Final Adjustment Schedule is less than the Combined Purchase Price
calculated using the Net Working Capital shown on the Estimate Statement by at
least the Designated Amount, the Purchaser shall deliver written notice to the
Seller Representative specifying the amount of such difference, and the Seller
Representative shall, within three Business Days of its receipt of such notice,
pay such amount to the Purchaser out of the Working Capital Adjustment Holdback
Fund by wire transfer in immediately available funds, it being recognized that
Sellers and the Qualifying Optionholders shall remain liable in the event the
Working Capital Adjustment Holdback Fund is insufficient to cover the amount of
such deficiency; and

 

  (iii) If any funds remain in the Working Capital Adjustment Holdback Fund
after completion of the payment of the adjustments described in
Section 2.6(e)(ii) above, the Seller Representative shall distribute all such
funds to the Sellers, Redeemed Holders and Qualifying Optionholders, on a
pro-rata basis based on the funds committed by each to the Working Capital
Adjustment Holdback Fund less any amount of expenses incurred by the Seller
Representative in connection with the Final Adjustment Schedule.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES REGARDING CONCRETE AND ITS SUBSIDIARIES

 

In order to induce the Purchaser to enter into and perform this Agreement and to
consummate the transactions contemplated hereby, Concrete and Geosolutions
hereby jointly and severally represent and warrant to the Purchaser as follows:

 

Section 3.1 Organization. Each of Concrete and its Subsidiaries is duly
incorporated, organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation and has the requisite corporate power and
authority to own, lease and operate its business as it is now being conducted.
Each of Concrete and its Subsidiaries is duly licensed or qualified to do
business and is in good standing in each jurisdiction in which the nature of its
business makes such licensing or qualification necessary, except where the
failure to be so duly licensed or qualified and in good standing (a) is not
Material and (b) does not and would not adversely affect the ability of Concrete
or the Subsidiaries to carry out their respective obligations under, and to
consummate the transactions contemplated by, this Agreement. Concrete and its
Subsidiaries each have full corporate power and authority to carry on the

 

27



--------------------------------------------------------------------------------

Business and to own and use the properties owned and used by it. Set forth in
Section 3.1 of the Disclosure Schedule is a list of each jurisdiction in which
Concrete or any of its Subsidiaries is qualified to conduct business. Concrete
has previously delivered or made available to the Purchaser correct and complete
copies of the certificates of incorporation and bylaws (or equivalent governing
instruments), as currently in effect, of Concrete and its Subsidiaries.

 

Section 3.2 Capitalization. The authorized capital stock of Concrete consists
of: 1,000 shares of preferred stock, par value $0.01 per share, and 3,300,000
shares of common stock, par value $0.01 per share. Such common stock is divided
into five classes as follows: (a) 62.5 shares of Concrete Class A Stock,
(b) 350,000 shares of Concrete Class B Stock, (c) 1,297,937.5 shares of Concrete
Class C Stock, (d) 2,000 shares of Concrete Class D Stock and (e) 1,650,000
shares of Concrete Common Stock. As of the date hereof, there are (i) no shares
of preferred stock issued and outstanding, (ii) 61.7390 shares of Concrete
Class A Stock issued and outstanding, (iii) 117,700 shares of Concrete Class B
Stock issued and outstanding, (iv) 890,424.7383 shares of Concrete Class C Stock
issued and outstanding, (v) 2,000 shares of Concrete Class D Stock issued and
outstanding and (vi) no shares of Concrete Common Stock issued and outstanding.
The Concrete Shares constitute all of the issued and outstanding capital stock
of Concrete and are, as of the date hereof, owned of record and beneficially by
the Sellers as listed in Section 3.2 of the Disclosure Schedule. Concrete also
has 185,870 options for Concrete Class C Stock outstanding under the Concrete
Stock Incentive Plan (the “Concrete Stock Options”) of which none are vested and
all are expected to vest in connection with the transactions contemplated by
this Agreement. Since October 14, 2005, no additional shares of capital stock
have been issued by Concrete, and no additional stock options or other stock
rights have been granted. No stock appreciation rights are outstanding.
Section 3.2 of the Disclosure Schedule lists the holders of Concrete Stock
Options and the vesting schedule applicable to the Concrete Stock Options held
by each such holder. All of the issued and outstanding Concrete Shares have been
duly authorized and are validly issued, fully paid, nonassessable and were not
issued in violation of any preemptive rights or comparable rights of any Person
to acquire such shares. None of the outstanding capital stock (including the
Concrete Shares) or other securities of Concrete was issued in violation of the
Securities Act of 1933, as amended, or any other Legal Requirement or Contract.
Except for the Concrete Stock Incentive Plan, there are no authorized or
outstanding securities, options, warrants, purchase rights, subscription rights,
conversion rights, exchange rights, calls, rights, commitments, agreements,
arrangements or undertakings of any kind to which Concrete or any of its
Subsidiaries is a party or by which any of them is bound that could require
Concrete or any of its Subsidiaries to issue, sell, redeem or otherwise acquire,
transfer or otherwise dispose of or vote any shares of capital stock or other
equity securities of Concrete or any of its Subsidiaries. Concrete is not a
party to or bound by any debt agreements or instruments that grant any rights to
vote (contingent or otherwise) on matters on which stockholders of Concrete may
vote. Except as described in Section 3.2 of the Disclosure Schedule or as set
forth in the certificate of incorporation or bylaws of Concrete, there are no
voting trusts, proxies, buy-sell agreements, stock restriction agreements,
registration rights agreements or other agreements, or undertakings with respect
to the voting, transfer, conversion, issuance, redemption or registration of the
capital stock (including the Concrete Shares) or any other securities or equity
interests in Concrete or any of its Subsidiaries.

 

Section 3.3 Subsidiaries. Except as set forth in Section 3.3 of the Disclosure
Schedule, Concrete does not own, directly or indirectly, (a) any shares of
capital stock of any

 

28



--------------------------------------------------------------------------------

corporation or (b) any other equity interest in any Person, domestic or foreign.
All of the outstanding shares of capital stock and all equity interests of each
of Concrete’s Subsidiaries (collectively, the “Concrete Subsidiary Shares”) have
been duly authorized and are validly issued, fully paid and nonassessable and
were not issued in violation of any preemptive rights or comparable rights of
any Person to acquire any Concrete Subsidiary Shares. There are no irrevocable
proxies or similar obligations with respect to any of the Concrete Subsidiary
Shares and, except as set forth in Section 3.3 of the Disclosure Schedule, all
of the Concrete Subsidiary Shares are owned of record and beneficially by
Concrete free and clear of all liens, claims, pledges, charges, options,
security interests, Liens, encumbrances, restrictions on transfer, equities,
claims, demands, purchase rights, or restrictions of any kind whatsoever with
respect thereto. Concrete owns and has full voting and disposition power over
all of the equity interests of each of its Subsidiaries. Section 3.3 of the
Disclosure Schedule sets forth each Subsidiary of Concrete and the authorized,
issued and outstanding Concrete Subsidiary Shares. Neither Concrete nor any of
its Subsidiaries owns or has any right to acquire, directly or indirectly, any
outstanding capital stock of, or other equity interests in, any Person or any
right to share in the profits or obligations to share in the losses of any
Person. None of the outstanding equity securities or other securities of any of
the Subsidiaries of Concrete was issued in violation of the Securities Act of
1933, as amended, or any other Legal Requirement or Contract.

 

Section 3.4 Authority Relative to this Agreement. Concrete has the requisite
corporate power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby. This Agreement has been duly
and validly executed and delivered by Concrete and, assuming the due
authorization, execution and delivery hereof by the Purchaser, and the Sellers
this Agreement constitutes a valid and binding agreement of Concrete enforceable
against Concrete in accordance with its terms, except that such enforceability
may be limited by (a) bankruptcy, insolvency, moratorium or other similar laws
affecting or relating to enforcement of creditors’ rights generally and
(b) general principles of equity (regardless of whether enforceability is
considered in a proceeding at law or in equity).

 

Section 3.5 Noncontravention. Neither the execution and delivery of this
Agreement by Concrete nor the consummation of the transactions contemplated
hereby will (a) conflict with or result in any violation of any provision of the
certificate of incorporation or bylaws (or equivalent governing instruments) of
Concrete or its Subsidiaries, (b) except as set forth in Section 3.5 of the
Disclosure Schedule, require any consent, approval or notice under, or conflict
with, modify, terminate, cancel, or result in a violation or breach of, or
constitute (with or without notice or lapse of time or both) a default under,
(or give rise to any right of termination, modification, cancellation or
acceleration under) or result in the imposition of any Lien upon any of the
assets of, Concrete or any of its Subsidiaries under any of the terms,
conditions or provisions of any Contract (including any Concrete Designated
Contract) of Concrete or any of its Subsidiaries, (c) subject to the approvals,
filings and consents referred to in Section 3.6, violate any Legal Requirements
applicable to Concrete or any of its Subsidiaries or (d) except as set forth in
Section 3.5 of the Disclosure Schedule, require any consent, approval or notice
under, contravene, conflict with, or result in a violation of any of the terms
or requirements of, or give any Governmental Entity the right to revoke,
withdraw, suspend, cancel, terminate, or modify, any Concrete Permit, except in
the case of clauses (b) and (c), with respect to matters that (i) are not,
singly or in the aggregate, Material, (ii) do not and would not impair the
ability of Concrete to perform its obligations under this Agreement in any
Material respect and (iii) will not and would not delay in any Material respect
or prevent the consummation of any of the transactions contemplated by this
Agreement.

 

29



--------------------------------------------------------------------------------

Section 3.6 Governmental Approvals. No consent, approval or authorization of, or
declaration or filing with, any Governmental Entity on the part of Concrete or
any of its Subsidiaries that has not been obtained or made is required in
connection with the execution or delivery by Concrete of this Agreement or the
consummation by Concrete of the transactions contemplated hereby, other than
(a) compliance with the notification and waiting period requirements of the HSR
Act, and (b) consents, approvals, authorizations, declarations or filings that,
if not obtained or made, (i) are not Material, (ii) do not and would not impair
the ability of Concrete to perform its obligations under this Agreement in any
Material respect and (iii) will not and would not delay in any Material respect
or prevent the consummation of any of the transactions contemplated hereby.

 

Section 3.7 Concrete Financial Statements. Section 3.7 of the Disclosure
Schedule sets forth (a) the audited consolidated balance sheet of SI Corp for
the fiscal year ended as of October 2, 2005, and the related audited
consolidated statements of income and cash flows of SI Corp, together with all
related notes and schedules thereto (collectively referred to herein as the “SI
Financial Statements”) and (b) the unaudited combined balance sheet of the
Business as of December 4, 2005, and the related unaudited combined statements
of operations for the two month period ended December 4, 2005 (collectively
referred to herein as the “Business Interim Financial Statements”). The Business
Interim Financial Statements (i) were prepared in accordance with the books of
account and other financial records of the Business (except as may be indicated
in the notes thereto, if any, or in Section 3.7 of the Disclosure Schedule) and
(ii) present fairly in all material respects the combined financial condition of
the Business as of December 4, 2005 and the combined results of operations of
the Business for the two-month period then ended. The SI Financial Statements
(i) were prepared in accordance with the books of account and other financial
records of SI Corp and its consolidated Subsidiaries (except as may be indicated
in the notes thereto or in Section 3.7 of the Disclosure Schedule), (ii) present
fairly in all material respects the consolidated financial condition of SI Corp
and its consolidated Subsidiaries as of October 2, 2005 and the consolidated
results of operations, changes in stockholders’ equity and cash flows of SI Corp
and its consolidated Subsidiaries for the fiscal year then ended, and (iii) were
prepared in accordance with GAAP applied on a basis consistent with the past
practices of SI Corp.

 

Section 3.8 Absence of Undisclosed Liabilities. As of October 2, 2005, there are
no Liabilities of Concrete or any of its Subsidiaries not reflected on the SI
Financial Statements that are of the type required by GAAP to be reflected on
the SI Financial Statements. Other than Seller Transaction Expenses, since
October 2, 2005 (the “Balance Sheet Date”), neither Concrete nor its
Subsidiaries have incurred any Liabilities, except for Liabilities incurred in
the ordinary course of the business consistent with past practice and
Liabilities which are not incurred in the ordinary course of business consistent
with past practice and are not Material.

 

Section 3.9 Absence of Certain Changes. Except as set forth in Section 3.9 of
the Disclosure Schedule, since the Balance Sheet Date, Concrete and its
Subsidiaries have conducted the Business in the ordinary course consistent with
past practice and there has not been (a) a Material Adverse Change, (b) any
declaration, setting aside or payment of any non-cash dividend

 

30



--------------------------------------------------------------------------------

or other non-cash distribution with respect to any of Concrete’s capital stock,
any redemption purchase or other acquisition by Concrete or any of its
Subsidiaries of any of its capital stock or any conversion of Concrete’s
outstanding capital stock, (c) (i) any granting by Concrete or any of its
Subsidiaries to any executive officer or other key employee of Concrete or such
Subsidiary of any increase in compensation, except for normal increases in the
ordinary course of business consistent with past practice or as required under
employment agreements in effect as of the date hereof as described in
Section 3.9 of the Disclosure Schedule, (ii) any granting by Concrete or any of
its Subsidiaries to any such executive officer or other key employee of Concrete
or such Subsidiary of any increase in severance or termination pay, except as
was required under any employment, severance or termination agreements in effect
as of the date hereof as described in Section 3.9 of the Disclosure Schedule,
(iii) any entry by Concrete or any of its Subsidiaries into any employment,
severance or termination agreement with any such executive officer or other key
employee of Concrete or such Subsidiary, except as described in Section 3.9 of
the Disclosure Schedule, (d) any damage, destruction or loss to property of
Concrete or its Subsidiaries, whether or not covered by insurance, that is
Material, (e) any sale, lease, transfer, or assignment of any assets, tangible
or intangible of Concrete or any of its Subsidiaries, having a book value
greater than $100,000, other than sales of inventory in the ordinary course of
business, (f) any imposition of any Lien upon any of the assets, tangible or
intangible, of Concrete or any of its Subsidiaries, other than Permitted Liens,
(g) any transfer, assignment or grant of any license or sublicense by Concrete
or any of its Subsidiaries of any Material rights under or with respect to any
Intellectual Property, (h) any change made or authorized in the certificate of
incorporation or bylaws of Concrete or the governing instruments of any of its
Subsidiaries, (i) any issuance, sale or other disposition of any of capital
stock of or other equity interests in Concrete or any of its Subsidiaries or the
granting of any option, warrant, or other right to purchase or obtain (including
upon conversion, exchange or exercise) any of the capital stock of or other
equity interests in Concrete or any of its Subsidiaries, (j) any adoption,
amendment, modification, increase in the payments under or termination of any
bonus, profit sharing, incentive, deferred compensation, savings, insurance,
pension, retirement, severance, or other plan, Contract, or commitment for the
benefit of any of the directors, officers, managers or employees of Concrete or
any of its Subsidiaries (or any such action with respect to any other Concrete
Plan), (k) any other Material change in employment terms for any of directors,
officers, managers or employees of Concrete or any of its Subsidiaries, (l) any
revaluation of any of the assets of Concrete or any of its Subsidiaries or any
change in any of their accounting methods, classifications, principles or
practices, (m) other than as required by applicable Legal Requirements, the
taking of any position by Concrete or any of its Subsidiaries on any Tax Return
that would have the effect of increasing the Tax liability of Concrete or any of
its Subsidiaries or decreasing any Tax attribute of Concrete or any of its
Subsidiaries, or (n) any commitment by Concrete or any of its Subsidiaries to
any of the foregoing.

 

Section 3.10 Litigation. Except as disclosed in Section 3.10 of the Disclosure
Schedule, neither Concrete nor any of its Subsidiaries is subject to any
outstanding Order, and there is no Action pending or, to the knowledge of
Concrete, threatened involving Concrete or any of its Subsidiaries before any
court, mediator, arbitral authority or Governmental Entity that is Material or
that does or would prevent, materially impair or delay the consummation of the
transactions contemplated by this Agreement. Section 3.10 of the Disclosure
Schedule sets forth each settlement of any Action involving Concrete or any of
its Subsidiaries or the Business since January 1, 2001 except settlements
involving only a monetary payment of less than $100,000 and

 

31



--------------------------------------------------------------------------------

containing no other obligation or admission on the part of Concrete or any of
its Subsidiaries. There is no Action (whether or not defense thereof or
liability in respect thereof is covered by policies of insurance or agreements
of indemnification) pending or, to the knowledge of Concrete, threatened against
Concrete, any of its Subsidiaries, SI Corp or any of their respective
predecessors which may involve any mandatory or voluntary recall of products of
the Business or any Predecessor Business (whether manufactured owned, sold or
leased by Concrete, any of its Subsidiaries, SI Corp or any other Person).
Section 3.10 of the Disclosure Schedule sets forth a description of each
currently outstanding written claim in excess of $100,000 or for non-monetary
relief against Concrete or any of its Subsidiaries, including the amount
thereof, for indemnification pursuant to any Contract to which it is a party or
by which its assets are bound or affected or pursuant to any Legal Requirement.
No Action is pending or, to the knowledge of Concrete, threatened, nor does any
Order exist (which has not been discharged) in any such Action, against Concrete
or any of its Subsidiaries to restrain or prohibit, or to obtain damages, a
discovery order or other relief in connection with, this Agreement or any of
transactions contemplated hereby.

 

Section 3.11 Taxes.

 

(a) Each of Concrete and its Subsidiaries and any affiliated, consolidated,
combined, unitary or similar group of which Concrete or any of its Subsidiaries
is a member has timely filed or caused to be filed all Tax Returns required to
be filed by it (taking into account applicable extension periods) on or before
the Closing Date, and has paid all Taxes required to be paid, or adequate
accruals as current liabilities, to the extent required by GAAP, will be made
for such Taxes and for Taxes not yet due and payable for purposes of determining
Aggregate Net Working Capital. Neither Concrete nor any of its Subsidiaries are
contesting any Taxes except as set forth in Section 3.11(a) of the Disclosure
Schedule. All Tax Returns filed by Concrete or any of its Subsidiaries are true,
correct and complete (except for inaccuracies in such Tax Returns that are not,
singly or in the aggregate, Material) as of the date on which they were filed or
as subsequently amended, and there are no Liens for Taxes already due and
payable on any of the assets of Concrete or any of its Subsidiaries. All Taxes
that Concrete or any of its Subsidiaries is required by Legal Requirement to
withhold or to collect for payment with respect to payments made to employees,
creditors or third parties have been duly withheld and collected, and have been
paid or accrued as current liabilities to the extent required by GAAP.

 

(b) Except as set forth on Section 3.11(b) of the Disclosure Schedule, neither
Concrete nor any of its Subsidiaries has (i) been notified in writing that any
Tax Return is currently under audit by the IRS or any state or local tax agency
and no Action or assessment is pending or, to the knowledge of Concrete,
proposed with respect to any Material Taxes; (ii) made any agreement for, or is
the beneficiary of or bound by, any extension of time or the waiver of the
statute of limitations for the assessment or payment of any Taxes; or (iii) been
notified in writing of, or has knowledge of, any dispute or claim concerning any
Tax Liability being asserted against Concrete or any of its Subsidiaries.

 

(c) Neither Concrete nor any of its Subsidiaries has been a United States real
property holding corporation within the meaning of Code §897(c)(2) during the
applicable period specified in Code §897(c)(1)(A)(ii). Except as disclosed in
Section 3.11(c) of the Disclosure Schedule, neither Concrete nor any of its
Subsidiaries (1) is a party to or bound by any Tax

 

32



--------------------------------------------------------------------------------

allocation or sharing agreement; (2) has been a member of an affiliated,
consolidated, combined, unitary or similar group filing a consolidated federal
Tax Return (other than a group the common parent of which was Concrete) or
(3) has any liability for the Taxes of any Person (other than Concrete and its
Subsidiaries) under Reg. §1.1502-6 (or any similar provision of state, local, or
foreign law), as a transferee or successor, by Contract, or otherwise.

 

(d) Other than with respect to Legacy Tax Liabilities, the unpaid Taxes of
Concrete and its Subsidiaries (i) did not, as of November 6, 2005, exceed the
reserve for Tax liability (other than any reserve for deferred Taxes established
to reflect timing differences between book and Tax income) set forth on the face
of the balance sheet included in the Business Interim Financial Statements, and
(ii) will not exceed the reserve for unpaid Taxes taken into account for
purposes of determining Aggregate Net Working Capital in accordance with GAAP.

 

(e) Neither Concrete nor any of its Subsidiaries will be required to include any
item of income in, or exclude any item of deduction from, taxable income for any
taxable period (or portion thereof) ending after the Closing Date as a result of
any:

 

  (i) change in method of accounting for a taxable period ending on or prior to
the Closing Date;

 

  (ii) “closing agreement” as described in Code §7121 (or any corresponding or
similar provision of state, local or foreign income Tax law) executed on or
prior to the Closing Date;

 

  (iii) intercompany transactions or any excess loss account described in
Treasury Regulations under Code §1502 (or any corresponding or similar provision
of state, local or foreign income Tax law);

 

  (iv) installment sale or open transaction disposition made on or prior to the
Closing Date; or

 

  (v) prepaid amount received on or prior to the Closing Date.

 

(f) Neither Concrete nor any of its Subsidiaries is required to make any
adjustment under Section 481(a) of the Code by reason of a change in accounting
method or otherwise.

 

(g) None of the property of Concrete and its Subsidiaries is “tax-exempt use
property” (within the meaning of Section 168(h) of the Code) or “tax-exempt bond
financed property” (within the meaning of Section 168(g)(5) of the Code.

 

Section 3.12 Compliance with Laws.

 

(a) Except as disclosed in Section 3.12(a) of the Disclosure Schedule, each of
Concrete and its Subsidiaries is in compliance with all applicable Legal
Requirements applicable to Concrete or any of its Subsidiaries or any of their
respective properties, assets or the Business, except for violations and
breaches which are not, singly or in the aggregate, Material. Except as set
forth in Section 3.12(a) of the Disclosure Schedule, there are no unresolved
notices of deficiency or charges of violation of any Legal Requirement pending
or, to the knowledge of Concrete, threatened against Concrete or its
Subsidiaries, which are, singly or in the aggregate, Material.

 

33



--------------------------------------------------------------------------------

(b) Except as disclosed in Section 3.12(b) of the Disclosure Schedule, each of
Concrete and its Subsidiaries hold all Permits necessary for it to own or lease
and to operate its properties and conduct the Business, except those Permits the
absence of which are not Material (the “Concrete Permits”). All of the Concrete
Permits are valid and in full force and effect, and any applications for renewal
of any such Concrete Permit due prior to the Closing Date have been, or will be,
timely filed prior to the Closing Date; no Action to modify, suspend, revoke,
withdraw, terminate or otherwise limit any such Concrete Permit is pending for
which service has been received by Concrete or its Subsidiaries or, to the
knowledge of Concrete, otherwise pending or threatened; and, to the knowledge of
Concrete, no actions by any Governmental Entity have been taken nor, to the
knowledge of Concrete, are any such Actions threatened in connection with the
expiration, continuance or renewal of any such Concrete Permit. Neither Concrete
nor any of its Subsidiaries has received any notice or claim pertaining to the
failure to obtain any Permit, except for any such notice or claim regarding any
such Permit that is not Material.

 

(c) Since January 1, 2000, neither Concrete nor any of its Subsidiaries and no
director, executive officer or, to the knowledge of Concrete, non-executive
officer or employee, of Concrete, any of its Subsidiaries, nor, to the knowledge
of Concrete, any agent acting on behalf of or for the benefit of Concrete or any
of its Subsidiaries, has directly or indirectly (i) offered, paid, solicited or
received any remuneration, in cash or in kind, to, or made any financial
arrangements with, any past or present customers, past or present suppliers,
contractors or third party payors of Concrete or any of its Subsidiaries, in
order to obtain business or payments from such Persons, other than reasonable
promotional and entertainment activities in the ordinary and lawful course of
business, (ii) solicited, received, given or agreed to give, or is aware that
there has been made or that there is any agreement to make, any gift or
gratuitous payment of any kind, nature or description (whether in money,
property or services) to any customer or potential customer, supplier or
potential supplier, contractor, third party payor or any other Person other than
in connection with reasonable promotional or entertainment expenses in the
ordinary and lawful course of business, (iii) made or agreed to make, or is
aware that there has been made or that there is any agreement to make, any
contribution, payment or gift of funds or property to, or for the private use
of, any governmental official, employee or agent where either the contribution,
payment or gift is or was illegal under applicable Legal Requirements,
(iv) established or maintained any unrecorded fund or asset for any purpose or
made any false or artificial entries on any of the books or records of Concrete
or any of its Subsidiaries for any reason, (v) made, or agreed to make, or is
aware that there has been made or that there is any agreement to make, any
payment to any Person with the intention or understanding that any part of such
payment would be used for any purpose other than that described in the documents
supporting such payment, or (vi) solicited, received, paid or offered any
illegal remuneration for any referral in violation of any applicable Legal
Requirement, including, without limitation, the Federal Anti-Kickback Statute,
42 U.S.C. § 1320a-7b(b), or any applicable state anti-kickback law.

 

(d) To the knowledge of Concrete, (i) neither Concrete nor any of its Special
Affiliates, any of its Subsidiaries, or any of their Special Affiliates, nor
(ii) or any Person (A)

 

34



--------------------------------------------------------------------------------

Controlling or Controlled by any of Concrete or any of its Special Affiliates or
any of its Subsidiaries or any of their Special Affiliates, (B) having a
beneficial interest in Concrete or any of its Special Affiliates or any of its
Subsidiaries or any of their Special Affiliates or (C) for whom Concrete or any
of its Special Affiliates or any of its Subsidiaries or any of their Special
Affiliates is acting as agent or nominee in connection with this Agreement:

 

  (i) bears a name that appears on the List of Specially Designated Nationals
and Blocked Persons maintained by the U.S. Office of Foreign Assets Control from
time to time;

 

  (ii) is a Foreign Shell Bank; or

 

  (iii) resides in or whose funds are transferred from or through an account in
a Non-Cooperative Jurisdiction.

 

(e) To the knowledge of Concrete and its Subsidiaries none of (i) Concrete, any
of its Special Affiliates, or any of its Subsidiaries or any of their Special
Affiliates, or (ii) any Person (A) Controlling or Controlled by Concrete, any of
its Special Affiliates, any of its Subsidiaries or any of their Special
Affiliates, (B) having a beneficial interest in Concrete, any of its Special
Affiliates, or any of its Subsidiaries or any of their Special Affiliates or
(C) for whom Concrete or any of its Subsidiaries or any of their Special
Affiliates is acting as agent or nominee in connection with this Agreement
resides in, or is organized or chartered under the laws of, a jurisdiction that
has been designated by the U.S. Secretary of the Treasury under Section 311 or
312 of the USA PATRIOT Act as warranting special measures due to money
laundering concerns.

 

(f) None of Concrete or any of its Subsidiaries nor any owner of the stock of
Concrete or any of its Subsidiaries holds any funds that originate from, or that
have been routed through, an account maintained by a Foreign Shell Bank, an
“off-shore bank,” or a bank organized or chartered under the laws of a
Non-Cooperative Jurisdiction.

 

Section 3.13 Environmental Matters.

 

(a) Except for such matters that are disclosed in Section 3.13 of the Disclosure
Schedule and for such matters as are not singly, or in the aggregate, Material
(a) the ownership, use and operation of the assets currently owned, used or
operated by Concrete or any of its Subsidiaries, the ownership, use and
operation of the Predecessor Assets and the current conduct of the Business and
the conduct and operation of the Predecessor Businesses have been, are and will
be on the Closing Date in compliance in all Material respects with all
applicable Environmental Laws; (b) Concrete and its Subsidiaries and the owners
and operators of the Predecessor Businesses and the Predecessor Assets have
obtained and are and have been in compliance in all Material respects with all
Environmental Permits necessary under any applicable Environmental Laws for
ownership and operation of the assets of Concrete and its Subsidiaries and the
ownership and operation of the Predecessor Assets and the conduct of the
Business and the Predecessor Businesses; (c) no Hazardous Substances have been
disposed of or otherwise Released by Concrete or its Subsidiaries or any of
their respective predecessors including SI Corp at or from the Concrete Real
Property or at or from any of the Predecessor

 

35



--------------------------------------------------------------------------------

Assets in a manner that would result in any Material Environmental Liabilities
of Concrete or any of its Subsidiaries; (d) neither Concrete nor any of its
Subsidiaries has received any written complaint, claim, citation, notice,
summons or subpoena that is outstanding and that alleges that Concrete, its
Subsidiaries or any of their respective predecessors, including SI Corp is
(i) liable for a violation of any Environmental Law or (ii) liable for any
Environmental Liabilities (including, without limitation, any such Environmental
Liabilities incurred in connection with being designated as a “potentially
responsible party” pursuant to the Comprehensive Environmental Response,
Compensation and Liability Act or any analogous state law); (e) neither Concrete
nor any of its Subsidiaries is subject to any outstanding consent or compliance
order, decree or agreement issued or entered into under any Environmental Law
and (f) all Environmental Permits addressed in clause (b) above are valid and in
full force and effect, and none is undergoing any form of review or proceeding,
whether requested or imposed, whose outcome may be to revoke, restrict, fail to
renew, or materially modify any such Environmental Permit or to issue or require
an additional Concrete Permit, compliance plan or governmental order. Except as
disclosed in Section 3.13 of the Disclosure Schedule, to the knowledge of
Concrete, there are no facts or circumstances now or formerly in existence in
relation to the assets currently owned, used or operated by Concrete or any of
its Subsidiaries or the Business or in relation to the Predecessor Businesses or
the Predecessor Assets that could result in Environmental Liabilities of
Concrete or any of its Subsidiaries, including, without limitation, liabilities
in relation to Releases and the disposal of Hazardous Substances, except for
Environmental Liabilities that are not, singly or in the aggregate, Material.
Except as disclosed in Section 3.13 of the Disclosure Schedule, neither Concrete
nor any of its Subsidiaries nor any of the Predecessor Businesses has, by
Environmental Law or Contract, agreed to, assumed or retained any responsibility
or liability relating to environmental, health or safety matters, including
without limitation responsibility to indemnify for, defend against or retain any
Environmental Liability under any lease, purchase agreement, sale agreement,
joint venture agreement, service agreement, or other binding Contract. Neither
Concrete, its Subsidiaries nor any of the Predecessor Businesses has disposed
of, sent or arranged for the transportation of Hazardous Substances at or to a
site, or owned, leased or operated a site that, (A) has been placed or, to the
knowledge of Concrete, is proposed to be placed by the United States
Environmental Protection Agency or similar state authority on the National
Priorities List or similar state list, or (B) has been, within the previous five
years, or is involved in any remediation effort or, to the knowledge of
Concrete, environmental investigation, including any government-sponsored
voluntary cleanup program. Concrete and its Subsidiaries have, or prior to the
Closing Date will have, identified and provided to the Purchaser each
significant environmental investigation, study, audit, test and other analysis
conducted within the previous five years by or for or in the possession of
Concrete or any of its Subsidiaries in relation to the Concrete Real Property or
existing or potential Environmental Liabilities of Concrete, its Subsidiaries,
or any Predecessor Businesses or any Predecessor Assets. To the knowledge of
Concrete or any of its Subsidiaries, no use or failure of any products
manufactured or sold by Concrete, any of its Subsidiaries or any of the
Predecessor Businesses has resulted in the presence or Release of Hazardous
Substances that could give rise to Environmental Liabilities, and neither
Concrete nor any of its Subsidiaries has received any written complaint, claim,
citation, notice, summons or subpoena that alleges that Concrete, any of its
Subsidiaries or any of the Predecessor Businesses is liable for the presence or
Release of Hazardous Substances resulting from the use or failure of such
products.

 

36



--------------------------------------------------------------------------------

(b) Notwithstanding the generality of any other representations and warranties
in this Agreement, this Section 3.13 shall be deemed to contain the only
representations and warranties in this Agreement of Concrete, or arising out of
the transactions contemplated by this Agreement regarding Concrete, with respect
to environmental matters, including without limitation relating to Environmental
Laws, Hazardous Substances and Environmental Liabilities.

 

Section 3.14 Certain Employment Agreements. Except as disclosed in Section 3.14
of the Disclosure Schedule, neither Concrete nor any of its Subsidiaries is a
party to or bound by any Contract regarding the employment, services,
consulting, termination or severance from employment of any director, officer or
employee of Concrete or any of its Subsidiaries that provides for or could
result in payments in excess of $100,000 in any twelve month period.

 

Section 3.15 Employee Benefit Matters.

 

(a) Section 3.15(a) of the Disclosure Schedule includes a complete and accurate
list of each compensation or benefit plan, agreement, policy, practice, program,
or arrangement (whether or not subject to ERISA) maintained by Concrete or any
of its Subsidiaries for the benefit of any employee, former employee,
independent contractor or director of Concrete or any of its Subsidiaries
(including, without limitation, each “employee benefit plan” as such term is
defined in Section 3(3) of ERISA, any employment agreements or any pension,
savings, profit-sharing, bonus, medical, insurance, disability, severance,
executive compensation, fringe benefit, incentive, stock option, performance
pay, loan or loan guarantee, plant closing, change of control, equity-based or
deferred compensation plans) (collectively, the “Concrete Plans”). Except as
specifically provided in the foregoing documents made available to the Purchaser
and except as specifically provided for in this Agreement, there are no
amendments to any Concrete Plans that have been adopted or approved, nor has
Concrete or any member of its Aggregate Group undertaken to make or adopt any
such amendments or to adopt or approve any new employee benefit plan.

 

(b) Concrete has made available to the Purchaser, with respect to each Concrete
Plan, copies of, where applicable: (i) the documents embodying and relating to
each such Concrete Plan, including the Concrete Plan document and the summary
plan description, (ii) annual reports for the last two years for each such
Concrete Plan and any related trust, (iii) the most recent determination or
opinion letter received from the IRS pertaining to any such Concrete Plan
intended to qualify under Section 401(a) of the Code and (iv) actuarial reports
or valuations for the last two years.

 

(c) Each Concrete Plan has been administered in all Material respects in
accordance with its terms and all applicable Legal Requirements, including,
without limitation, ERISA and the Code, and contributions required to be made
under the terms of any of the Concrete Plans or by any applicable Legal
Requirement as of the date of this Agreement have been timely made and all
premiums due or payable with respect to insurance policies funding any Concrete
Plans for any period through the date of this Agreement have been timely made or
paid in full, or, if not yet due, have been properly reflected on the Business
Interim Financial Statements. No event has occurred or circumstances exist
relating to Concrete and its operations that would result in a Material increase
in premium cost of any Concrete Plan that is insured, or any material increase
in benefit costs of any Concrete Plan that is self-funded, other than those
increases that may be imposed by insurance companies upon the renewal of any
insured plan or normal cost increases for self-insured plans.

 

37



--------------------------------------------------------------------------------

(d) Each Concrete Plan that is intended to qualify under Section 401(a) of the
Code has received a favorable determination or opinion letter from the IRS as to
its qualified status, and to the knowledge of Concrete, no fact or event has
occurred that would adversely affect the qualified status of any such Concrete
Plan.

 

(e) Neither Concrete nor any of its Subsidiaries has since January 1, 1999
maintained, adopted or established, contributed or been required to contribute
to, or otherwise participated in or been required to participate in, any
employee benefit plan or other program or arrangement subject to Title IV of
ERISA (including, without limitation, a Multi-Employer Plan) or any plan
otherwise subject to the minimum funding standards of Section 302 of ERISA or
Section 412 of the Code.

 

(f) Neither Concrete nor any of its Subsidiaries has incurred any withdrawal
liability with respect to any Concrete Plan that is a Multi-Employer Plan that
has not been satisfied in full.

 

(g) No audit or investigation by any Governmental Entity is pending or, to the
knowledge of Concrete, threatened, nor has any reportable event (within the
meaning of Section 4043 of ERISA) (other than an event for which the 30-day
notice period is waived) or breach of fiduciary duty occurred with respect to
any Concrete Plan that has had or would be reasonably expected to be Material.

 

(h) All benefits due under each Concrete Plan have been timely paid and there is
no lawsuit or claim, other than routine uncontested claims for benefits, pending
or, to the knowledge of Concrete, threatened against any Concrete Plan or the
fiduciaries of any such plan or otherwise involving or pertaining to any such
Concrete Plan.

 

(i) To the knowledge of Concrete, none of the Concrete Plans nor any fiduciary
thereof has been the direct or indirect subject of an audit investigation or
examination by any Governmental Entity or quasi-governmental agency that has had
or would be reasonably expected to be Material.

 

(j) Except as set forth in Section 3.15(j) of the Disclosure Schedule, (y) no
Concrete Plan nor any other agreement, Contract or arrangement includes any
provision that could result, separately or in combination with any other event,
in the payment, acceleration or enhancement of any benefit as a result of the
transactions contemplated by this Agreement, and (z) no amount paid or payable
by Concrete or any of its Subsidiaries and no benefit received by any employee
or former employee of Concrete or any of its Subsidiaries or any officer,
director or consultant in connection with the transactions contemplated by this
Agreement, either solely as a result thereof or as a result of the transactions
contemplated by this Agreement, in conjunction with any other events, will be a
“parachute payment” (within the meaning of Section 280G of the Code).

 

(k) Except as set forth in Section 3.15(k) of the Disclosure Schedule, no
Concrete Plan provides life, health or other welfare benefits with respect to
any Person beyond

 

38



--------------------------------------------------------------------------------

his or her retirement or other termination of employment except coverage
required by Part 6 of Title I of ERISA or Section 4980B of the Code or
applicable state medical benefits continuation Legal Requirements, and neither
Concrete nor any of its Subsidiaries has made a promise or commitment to any
employees or former employees of Concrete or any of its Subsidiaries for retiree
health or life insurance benefits or other retiree death benefits.

 

(l) Except as set forth in this Agreement or in Section 3.15(l) of the
Disclosure Schedule, all Concrete Plans may be terminated or amended after the
Closing Date by Concrete without the approval of any Person.

 

(m) Neither Concrete and any member of its Aggregate Group nor any other Person,
including any fiduciary, has engaged in any “prohibited transaction” (as defined
in Section 4975 of the Code or Section 406 of ERISA) which would subject any
Concrete Plan or its related trust, Concrete, any member of its Aggregate Group
or any Person that Concrete or any member of its Aggregate Group has an
obligation to indemnify, to any Taxes or penalty imposed under Section 4975 of
the Code or Section 502 of ERISA.

 

(n) Neither Concrete nor any of its Subsidiaries directly or indirectly
maintains any loan (or equivalent thereof) to or for any employees, officers,
directors or consultants of Concrete or its Subsidiaries, other than employee
expense advances in the ordinary course of business.

 

(o) The consummation of the transactions contemplated by this Agreement will not
result in liability to Purchaser, any of its Affiliates, Concrete or any of its
Subsidiaries for any Taxes or other liabilities that would be Material relating
to any Benefit Plan which is not a Concrete Plan.

 

(p) Section 3.15(p) of the Disclosure Schedule lists each Concrete Plan that
constitutes a “nonqualified deferred compensation plan” (as defined under
Section 409A(d)(1) of the Code). Each Concrete Plan that is a “nonqualified
deferred compensation plan” (as defined under Section 409A(d)(1) of the Code)
has been operated and administered in good faith compliance with Section 409A of
the Code from the period beginning January 1, 2005 through the date hereof and
has not been materially modified since October 2, 2004. All nonqualified bonus,
incentive, profit sharing or other payments paid by Concrete or any of its
Subsidiaries are paid within 2 1/2 months after the end of the taxable year in
which the service provider is no longer subject to a substantial risk of
forfeiture (within the meaning of IRS Notice 2005-1 and any other formal
guidance provided by the IRS) and will not be considered a “nonqualified
deferred compensation plan” (as defined under Section 409A(d)(1) of the Code).

 

(q) All Concrete Employee Benefit Arrangements are listed in Section 3.15(q) of
the Disclosure Schedule. With respect to such arrangements:

 

  (i) Other than state or mandatory social security arrangements, the Concrete
Employee Benefit Arrangements are the only schemes which provide retirement,
death, disability or life insurance benefits.

 

39



--------------------------------------------------------------------------------

  (ii) Except as set forth in Section 3.15(q) of the Disclosure Schedule, the
Concrete Employee Benefit Arrangements comply, and have been managed in all
Material respects in accordance with, all applicable Legal Requirements.

 

  (iii) All documents currently governing the Concrete Employee Benefit
Arrangements or a summary (written in English) of the terms of the Concrete
Employee Benefit Arrangements (including any proposed amendments announced prior
to the date hereof) have been delivered to Purchaser and such documents or
summaries are listed in Section 3.15(q) of the Disclosure Schedule.

 

  (iv) Where a Concrete Employee Benefit Arrangement is funded, contributions
have been paid in accordance with the governing documentation of the Concrete
Employee Benefit Arrangement.

 

  (v) There is no pending dispute about the benefits payable under the Concrete
Employee Benefit Arrangements, and no claim by or against the trustees or
managers of the Concrete Employee Benefit Arrangements or any of the
participating employers has been made or, to the knowledge of Concrete,
threatened that is still outstanding.

 

Section 3.16 Labor Relations; Employee Issues. Except as set forth in
Section 3.16 of the Disclosure Schedule, there are: (a) no collective bargaining
agreements or other labor union contracts applicable to employees of Concrete or
any of its Subsidiaries to which Concrete or any of its Subsidiaries is a party
or by which any of them is bound, and to the knowledge of Concrete, there are
not any activities or proceedings of any such employees or any labor union to
organize any such employees; and (b) no pending or, to the knowledge of
Concrete, threatened actions concerning labor matters with respect to employees
of Concrete or its Subsidiaries, except for such actions which are not Material.
Except as set forth in Section 3.16 of the Disclosure Schedule, Concrete and its
Subsidiaries have complied in all respects with all Legal Requirements relating
to the employment of labor, except for any failure to comply which is not
Material. There is no (i) to the knowledge of Concrete, unfair labor practice
charge or complaint pending before the National Labor Relations Board (“NLRB”)
relating to Concrete or any of its Subsidiaries; (ii) labor strike, material
slowdown or material work stoppage or lockout pending or, to the knowledge of
Concrete, threatened against or affecting Concrete or any of its Subsidiaries,
and neither Concrete nor any of its Subsidiaries has experienced any strike,
material slowdown or material work stoppage, lockout or other collective labor
action by or with respect to its employees; (iii) to the knowledge of Concrete,
representation claim or petition pending before the NLRB or any similar foreign
agency and no question concerning representation exists relating to the
employees of Concrete or any of its Subsidiaries; or (iv) to the knowledge of
Concrete, charge with respect to or relating to Concrete or any of its
Subsidiaries pending before the Equal Employment Opportunity Commission or any
state, local or foreign agency responsible for the prevention of unlawful
employment practices. Neither Concrete nor any of its Subsidiaries has received
notice from any Governmental Entity responsible for the enforcement of labor or
employment Legal Requirements of an intention to conduct an investigation of
Concrete or any of its Subsidiaries and, to the knowledge of Concrete, no such
investigation is in progress. Neither Concrete nor any of its Subsidiaries has

 

40



--------------------------------------------------------------------------------

effected any plant closing, layoff, relocation of employees or taken (or failed
to take) any other action that could give rise to any liability under WARN or
any similar state, local or foreign Legal Requirement.

 

Section 3.17 Intellectual Property. Subject to any Intellectual Property
infringement, misappropriation or similar violations of which Concrete has no
knowledge, except as set forth in Section 3.17(a) of the Disclosure Schedule,
Concrete or its Subsidiaries owns or possesses adequate rights to use all
Intellectual Property rights necessary for the conduct of the Business by
Concrete and its Subsidiaries as presently conducted free and clear of all Liens
(excluding licenses applicable to said Intellectual Property). Section 3.17(b)
of the Disclosure Schedule lists all patents, patent applications, registered
trademarks, trademark applications, registered trade names, registered
copyrights and domain name registrations owned by Concrete or any of its
Subsidiaries. Except as set forth in Section 3.17(c) of the Disclosure Schedule,
neither Concrete nor any of its Subsidiaries nor SI Corp has received since
January 1, 2000 any written notice or any written claim that Concrete, any of
its Subsidiaries or SI Corp has infringed or misappropriated any Intellectual
Property right owned or alleged to be owned by any other Person and there is no
Action pending against Concrete or any of its Subsidiaries, or SI Corp regarding
the same. Except as set forth in Section 3.17(d) of the Disclosure Schedule,
neither Concrete nor any of its Subsidiaries nor SI Corp has notified in writing
any other Person since January 1, 2000 that such Person has infringed or
misappropriated any Intellectual Property right. To the knowledge of Concrete,
the operation of the Business as currently conducted by Concrete or its
Subsidiaries, including the design, development, manufacture, use, reproduction,
display, marketing and sale of the products or services of Concrete or any of
its Subsidiaries (including with respect to products currently under
development), and the use of any and all Intellectual Property owned by or
licensed to Concrete or any of its Subsidiaries, has not and currently does not
infringe or misappropriate in any manner any Intellectual Property rights of any
other Person or constitute unfair competition or trade practices under the laws
of any jurisdiction. Immediately after the Closing, Concrete or its Subsidiaries
shall, except as set forth on Schedule 3.17(e) of the Disclosure Schedule, have
all Intellectual Property owned by or licensed to Concrete or its Subsidiaries
immediately prior to the Closing, free and clear of all Liens (excluding
licenses applicable to said Intellectual Property) and on, and subject to, the
same terms and conditions as in effect immediately prior to the Closing.

 

Section 3.18 Real Property.

 

(a) Set forth in Section 3.18(a) of the Disclosure Schedule is (i) a complete
list of real property (the “Concrete Owned Property”) owned by Concrete or any
of its Subsidiaries, and (ii) a complete list of real property with respect to
which Concrete or any of its Subsidiaries is lessee, sublessee, licensee or
other occupant or user (the “Concrete Leased Property”). The Concrete Leased
Property is sometimes referred to collectively herein with the Concrete Owned
Property as the “Concrete Real Property”. A true and complete copy of each lease
for the Concrete Leased Property with all amendments and modifications (the
“Concrete Real Property Leases”) has been delivered or made available to the
Purchaser. Additionally, all deeds, title policies, surveys, zoning and land use
restrictions regarding the Concrete Real Property in Concrete’s possession or
control have been delivered or made available to the Purchaser.

 

41



--------------------------------------------------------------------------------

(b) Neither Concrete nor any of its Subsidiaries has received written notice of,
and there is no material uncured breach or event of default on the part of
Concrete, any of its Subsidiaries or their predecessors under any Concrete Real
Property Lease. Except for the Concrete Owned Property, neither Concrete nor any
of its Subsidiaries lease or occupy any land or improvements other than pursuant
to the Concrete Real Property Leases. Concrete or one or more of its
Subsidiaries enjoys peaceful and undisturbed possession under each Concrete Real
Property Lease and currently occupies the property subject to the Concrete Real
Property Leases. Except as set forth in Section 3.18(b) of the Disclosure
Schedule, none of the Concrete Real Property Leases will be subject to
termination or modification, and no consent or approval of any third party is
required under any such lease as a result of the consummation of the transaction
contemplated hereby.

 

(c) Each of Concrete and its Subsidiaries, as shown in Section 3.18(a) of the
Disclosure Schedule, has good, marketable and indefeasible title in fee simple
to the Concrete Owned Property, in each case free and clear of any Liens except
for Permitted Liens. Concrete enjoys peaceful and undisturbed possession of the
Concrete Owned Property. Except for Permitted Liens and as set forth in
Section 3.18(c) of the Disclosure Schedule, there are no outstanding:
(i) leases, subleases, licenses, concessions or other agreements pursuant to
which Concrete or any of its Subsidiaries has granted any Person the right to
use or occupy any portion of any Concrete Owned Property; or (ii) options or
rights of first refusal pursuant to which Concrete or any of its Subsidiaries
has granted to any Person the right to purchase, lease or use any Concrete Owned
Property or any portion thereof. Concrete currently occupies all or a portion of
Concrete Owned Property.

 

(d) Except as shown in Exhibit 3.18(d) of the Disclosure Schedule, with respect
to each parcel of Concrete Owned Property and Concrete Leased Property,
(i) there are no pending or, to the knowledge of Concrete, threatened
condemnation proceedings or other legal proceedings relating to any such parcel
or other matters Materially affecting the current use, occupancy or value
thereof, (ii) the buildings and improvements located on each such parcel are
located within the boundary lines of such parcel and are not in violation of
applicable setback requirements, local comprehensive plan provisions, zoning or
other laws in any Material respect or of any Permit or other forms of approval,
regulation or restrictions by any Governmental Entity, and do not encroach on
any easement which may burden the land; (iii) the land does not serve any
adjoining property for any purpose inconsistent with the use of the land;
(iv) there are no Contracts granting to any party or parties other than either
Concrete or one of its Subsidiaries the right of use or occupancy of any such
parcel, and there are no parties other than either Concrete or one of its
Subsidiaries in possession of any such parcel; (v) all buildings and
improvements located on each such parcel are supplied with utilities and other
services necessary for their ownership, operation or use, all of which services
are provided via public roads or via permanent, irrevocable, appurtenant
easements benefiting each such parcel, and (vi) each such parcel abuts on and
has adequate direct vehicular access to a public road and there is, to the
knowledge of Concrete, no pending or threatened termination of such access. The
Concrete Owned Property and the Concrete Leased Property are all the material
real property rights necessary for Concrete and its Subsidiaries to conduct the
Business as currently conducted.

 

(e) The buildings, plants and structures owned or occupied by Concrete or any of
its Subsidiaries are structurally sound and adequate for the uses to which they
are being put in

 

42



--------------------------------------------------------------------------------

all material respects. Such buildings, plants and structures are in reasonable
operating condition and reasonably fit for the particular purposes for which
they are used in the Business (subject only to normal maintenance requirements
and normal wear and tear).

 

Section 3.19 Concrete Designated Contracts.

 

(a) Section 3.19(a) of the Disclosure Schedule lists each of the following
Contracts to which Concrete or any of its Subsidiaries is a party or by which
any of their respective properties are bound or affected as of the date hereof
(such Contracts being the “Concrete Designated Contracts”):

 

  (i) each Contract requiring payments by Concrete or any of its Subsidiaries or
by Concrete and its Subsidiaries as a group in excess of $100,000 in the
aggregate over the remaining term thereof that cannot be canceled by Concrete or
one of its Subsidiaries on 60 days’ notice or less without penalty, liability or
further payment;

 

  (ii) each Contract relating to Indebtedness of Concrete or any of its
Subsidiaries, other than intercompany Indebtedness payable by Concrete, any of
its Subsidiaries or Geosolutions to Concrete, any of its Subsidiaries or
Geosolutions;

 

  (iii) each Contract that limits or purports to limit the ability of Concrete
or any of its Subsidiaries to compete in any business area or geographic area or
with any Person or imposes any secrecy or non-disclosure obligations on
Concrete, any of its Subsidiaries or Geosolutions;

 

  (iv) each Contract relating to the sale of products of Concrete or any of its
Subsidiaries or Concrete and its Subsidiaries as a group for consideration in
excess of $100,000 annually;

 

  (v) each Contract for the provision of supplies or services to Concrete or any
of its Subsidiaries or Concrete and its Subsidiaries as a group for
consideration in excess of $100,000 annually;

 

  (vi) each management Contract or Contract with independent contractors or
consultants requiring payments by Concrete or any of its Subsidiaries or
Concrete and its Subsidiaries as a group in excess of $100,000 annually;

 

  (vii) each Contract to which the Seller Representative or any Affiliate of the
Seller Representative is a party and which is not otherwise required to be
listed pursuant to this Section 3.19(a);

 

  (viii) each Contract with any Governmental Entity involving total annual
payments in excess of $100,000;

 

43



--------------------------------------------------------------------------------

  (ix) each Contract for the acquisition or disposition of the capital stock or
the business of any Person, whether directly or by merger, amalgamation,
reorganization, share exchange, consolidation or otherwise;

 

  (x) each Concrete Real Property Lease;

 

  (xi) each Concrete Material Personal Property Lease;

 

  (xii) each Contract (or group of related Contracts) under which a Lien that is
not a Permitted Lien is imposed on any of the assets, tangible or intangible of
Concrete or any of its Subsidiaries;

 

  (xiii) each Contract (A) for the employment of any individual on a full-time
or part-time basis providing annual compensation in excess of $100,000 or
providing Prior Bonus and Severance Liabilities or severance benefits, (B) that
is with any retired employee covering the period after such employee’s
retirement (other than secrecy, nondisclosure or confidentiality agreements) or
(C) that relates to a Concrete Plan or a Geosolutions Plan and requires payments
in excess of $100,000 annually;

 

  (xiv) each Tax sharing or allocation Contract;

 

  (xv) each Contract relating to the issuance, redemption, repurchase, voting or
transfer of any securities of Concrete or any of its Subsidiaries or the
granting of any registration rights with respect thereto;

 

  (xvi) each license or other Contract (A) which requires or would reasonably be
expected to require payments owed by Concrete or any of its Subsidiaries or
Concrete and its Subsidiaries as a group of $100,000 or more annually for the
use or license of Intellectual Property, or (B) under which Concrete or any of
its Subsidiaries grants a third-party the right to use any Intellectual Property
owned or licensed by Concrete or any of its Subsidiaries;

 

  (xvii) each Contract of guaranty, surety or indemnification, direct or
indirect, by Concrete or any of its Subsidiaries and each Contract that
evidences any warranty obligation of Concrete, any of its Subsidiaries or
Geosolutions with respect to goods, services or products sold, leased or
transported by it (except pursuant to the standard warranty terms described in
Section 3.24 of the Disclosure Schedule);

 

  (xviii) each Contract (A) involving the receipt by Concrete or any of its
Subsidiaries of $100,000 over the remaining term thereof that cannot be
terminated by Concrete or such Subsidiary on 60 days

 

44



--------------------------------------------------------------------------------

notice or less without penalty, liability or further payment (B) that includes
“most favored nation,” “meet or release” or similar pricing and delivery
arrangements or that have a “cost-savings” or other similar performance or
financial goals, (C) for the purchase of materials or supplies involving payment
of amounts that include “take or pay” or similar pricing or delivery
arrangements, or (D) that could involve the sale, exchange, lease, storage,
transportation or servicing of products or services paid for but not yet
delivered, or the delivery of more products or services than the other party to
such Contract is obligated to pay for;

 

  (xix) each Contract for consideration in excess of $100,000 with any dealer,
distributor or agent engaged in the marketing, sale or distribution of products
manufactured or sold by Concrete or any of its Subsidiaries;

 

  (xx) each Contract involving the purchase or sale by Concrete or any of its
Subsidiaries of any business;

 

  (xxi) each Contract involved in the Reorganization;

 

  (xxii) the SIND Stock Purchase Agreement;

 

  (xxiii) each Contract involving any sharing of profits, losses or revenues
with any Person or the payment of earn-outs or contingent payments or similar
arrangements with any Person;

 

  (xxiv) each Contract under which Concrete or any of its Subsidiaries has any
Bonus or Severance Liabilities;

 

  (xxv) each Contract with a Significant Customer or a Significant Supplier; and

 

  (xxvi) each Contract other than this Agreement under which any Seller
Transaction Expenses may have been paid or may be payable.

 

(b) Concrete has delivered or made available to the Purchaser a correct and
complete copy of each written Concrete Designated Contract other than the
purchase price under the SIND Stock Purchase Agreement which has been redacted.
With respect to each such Concrete Designated Contract, (i) the Contract is
legal, valid, binding, enforceable, and in full force and effect; (ii) neither
Concrete nor, to the knowledge of Concrete, any other party is in breach or
default, and no event has occurred that with notice or lapse of time would
constitute such a breach or default, or permit termination, modification, or
acceleration, under the Contract; and (iii) neither Concrete nor, to the
knowledge of Concrete, any other party has repudiated any provision of the
Contract. Except as set forth in Section 3.19 or Section 3.31 of the Disclosure
Schedule, none of the Concrete Designated Contracts will be terminated or become
subject to termination, renegotiation or modification or approval of any
Governmental Entity or other Person as a result of the consummation of the
transactions contemplated hereby.

 

45



--------------------------------------------------------------------------------

Section 3.20 Tangible Personal Property. As of the date hereof and as of the
Closing Date, Concrete and its Subsidiaries have good and marketable title in
and to, or a valid license or leasehold interest in and to, all of the its
Tangible Personal Property owned or leased by Concrete or any of its
Subsidiaries the (“Concrete Tangible Personal Property”), except to the extent
that the failure to have such good and marketable title or valid leasehold
interest is not Material. None of the Concrete Tangible Personal Property is
subject to any Liens other than Permitted Liens. Section 3.20 of the Disclosure
Schedule sets forth a true and complete list of each personal property lease,
sublease or license or sublicense under which Concrete or any of its
Subsidiaries is lessee, sublessee, licensee or sublicensee of Concrete Tangible
Personal Property which provides for future payments by Concrete or any of its
Subsidiaries (or Concrete and its Subsidiaries as a group) of more than $100,000
over the remaining term thereof and cannot be cancelled by Concrete or one of
its Subsidiaries upon notice of 60 days or less without penalty, further
liability or further payment (the “Concrete Material Personal Property Leases”).
The Concrete Tangible Personal Property is in reasonable operating condition and
reasonably fit for the particular purposes for which it is used in the Business
(subject only to normal maintenance requirements and reasonable wear and tear).

 

Section 3.21 Insurance. Section 3.21 of the Disclosure Schedule sets forth a
true and complete list of all insurance policies of Concrete and its
Subsidiaries that currently are in force and effect. Concrete has heretofore
provided the Purchaser with a brief summary of the coverage and terms of each
such policy. All such insurance policies are in full force and effect and no
default has occurred thereunder. Section 3.21 of the Disclosure Schedule also
lists all claims under any of such policies (or the predecessor policies) for
the last two fiscal years except for claims that are not individually Material.
Except for exceptions, defaults, terminations, modifications, accelerations or
repudiations that are not Material, with respect to each such insurance policy:
(a) the policy is legal, valid, binding, enforceable, in accordance with its
terms and in full force and effect, (b) neither Concrete nor any of its
Subsidiaries nor, to the knowledge of Concrete, any other party to the policy is
in breach or default (including with respect to the payment of premiums or the
giving of notices), and no event has occurred that, with notice or the lapse of
time, would constitute such a breach or default, or permit termination or
modification, premium or cost adjustment, exhaustion or impairment of policy
limits or acceleration, under the policy, and (c) neither Concrete nor any of
its Subsidiaries nor, to the knowledge of Concrete, any other party to the
policy has repudiated any provision thereof and neither Concrete nor any of its
Subsidiaries has received notice of any such termination, modification, premium
or cost adjustment, repudiation or acceleration or any actual or proposed or
threatened denial of coverage or defense or reservation of rights with respect
to any claim thereunder. None of the rights of Concrete or any of its
Subsidiaries under any of such insurance policies will be subject to
termination, modification, premium or cost adjustment, repudiation, exhaustion
or impairment of policy limits or acceleration and no consent is required from
any Person under or pursuant to any of such policy as a result of the
consummation of the transactions contemplated hereunder. Section 3.21 of the
Disclosure Schedule describes all self-insurance arrangements that affect
Concrete or any of its Subsidiaries and a list of all claims under any of such
arrangements for the last two fiscal years except for claims that are not
individually Material.

 

Section 3.22 Brokers. Except as set forth on Section 3.22 of the Disclosure
Schedule, neither the Purchaser nor Concrete nor any of its Subsidiaries will be
responsible for the payment of any broker, finder, agent or investment banker
fee or commission in connection with the

 

46



--------------------------------------------------------------------------------

transactions contemplated by this Agreement based upon commitments or
arrangements by or on behalf of Concrete, any of its Subsidiaries, Geosolutions,
any Seller or any Affiliate of any Seller.

 

Section 3.23 Powers of Attorney. Except as set forth in Section 3.23 of the
Disclosure Schedule, there are no outstanding powers of attorney executed on
behalf of Concrete or any of its Subsidiaries.

 

Section 3.24 Product Warranties. Section 3.24 of the Disclosure Schedule sets
forth the standard warranty terms offered by Concrete and its Subsidiaries or
their predecessors with respect to products of the Business or any Predecessor
Business during the past two years and under which Concrete or any of its
Subsidiaries could have any Liabilities.

 

Section 3.25 Inventory. The Inventory of Concrete and its Subsidiaries (the
“Concrete Inventory”), represents the normal stock in trade of Concrete and its
Subsidiaries on hand. Net of applicable reserves established in accordance with
GAAP, the Concrete Inventory is of a quality and quantity consistent with the
past practices of the Business. No Material amount of Concrete Inventory is on
consignment with another Person.

 

Section 3.26 Transactions with Certain Persons. Except as disclosed in
Section 3.26 of the Disclosure Schedule, no Related Party (a) owns or has owned
during the past three years, directly or indirectly, any interest in (other than
holdings that represent less than 5% of any class of securities of any
publicly-traded company) or is an officer, director, employee, consultant of,
lender to or borrower of or has the right to participate in profits of, any
Person which is a competitor, lessor, lessee, customer or supplier of Concrete
or its Subsidiaries; or (b) owns, or has owned during the past three years,
directly or indirectly, or is, or has been during the last three years, a party
to any Contract with Concrete or any of its Subsidiaries other than employment
related agreements entered into in the ordinary course of business.

 

Section 3.27 Product Liability Claims. Except as set forth in Section 3.27 of
the Disclosure Schedule, there is currently no pending, and during the past two
fiscal years, there has been no pending or, to the knowledge of Concrete,
threatened Action with respect to (a) any product alleged to have been
manufactured, shipped or sold by Concrete, any of its Subsidiaries or any
Predecessor Business and alleged to have a defect in manufacture or design or
(b) any other product liability or any similar claim with respect to any such
product of Concrete, any of its Subsidiaries or Predecessor Business, nor to the
knowledge of Concrete, is there any basis therefor. The reserves set forth on
the Business Interim Financial Statements for product warranty fulfillment were
established in accordance with GAAP.

 

Section 3.28 Bank and Other Accounts. Section 3.28 of the Disclosure Schedule
sets forth (a) a true and complete list of the names and locations of all banks,
trust companies, securities brokers and other financial institutions at which
Concrete or any of its Subsidiaries has an account or safe deposit box or
maintains a banking, custodial, trading or other similar relationship and (b) a
true and complete list and description of each such account, safe deposit box
and relationship, including in each case the account number and the names of the
respective officers, employees, agents or other similar representatives of
Concrete and its Subsidiaries having signatory power with respect thereto.

 

47



--------------------------------------------------------------------------------

Section 3.29 Relations with Customers and Suppliers. Except as disclosed in
Section 3.29 of the Disclosure Schedule, neither Concrete nor any of its
Subsidiaries has received any written notice nor, to the knowledge of Concrete,
any verbal notice, that any Significant Customer or Significant Supplier intends
to, or desires to, cease its business relationship with Concrete or any of its
Subsidiaries, materially curtail purchases from or sales to Concrete or any of
its Subsidiaries.

 

Section 3.30 Customers. Except as described in Section 3.30 of the Disclosure
Schedule, neither the Concrete nor any of its Subsidiaries has lost, during the
past two fiscal years, any customer which accounted for more than $1,000,000 of
the aggregate annual combined revenues of Concrete and its Subsidiaries for the
twelve months preceding such loss.

 

Section 3.31 Change in Control Provisions. Except as set forth in Sections 3.5,
3.18(b) and 3.31 of the Disclosure Schedule, no Concrete Designated Contract or
Concrete Permit contains any restrictions on, or consent requirement with
respect to, a change of control of Concrete.

 

Section 3.32 Accounts Receivable. All accounts receivable of Concrete and its
Subsidiaries to be included in Aggregate Net Working Capital will be based on
Concrete’s past practices and methodologies for recording such receivables which
is in accordance with GAAP.

 

Section 3.33 Bonus and Severance Liabilities. Section 3.33 of the Disclosure
Schedule sets forth all payment conditions, amounts and arrangements with
respect to Bonus and Severance Liabilities and Prior Bonus and Severance
Liabilities and the Persons to whom such Liabilities are or may be payable.

 

Section 3.34 Asset Transfers. The transfers of assets and employees effected
pursuant to the SIND Stock Purchase Agreement did not materially and adversely
impact the ability of Concrete, its Subsidiaries and Geosolutions to conduct the
Business.

 

Section 3.35 Catoosa County. Geosolutions is the holder and owner of 100% of the
Bonds (as defined in that certain Lease Agreement dated as of December 1, 1998
by and between the Catoosa County Development Authority and Synthetic
Industries, Inc.) issued pursuant to that certain Indenture of Trust dated as of
December 1, 1998 by and between the Catoosa County Development Authority and
SunTrust Bank Atlanta.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF GEOSOLUTIONS

 

In order to induce the Purchaser to enter into and perform this Agreement and to
consummate the transactions contemplated hereby, Concrete and Geosolutions
hereby jointly and severally represent and warrant to the Purchaser as follows:

 

Section 4.1 Organization. Geosolutions is duly incorporated, organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation and has the requisite corporate power and authority to own, lease
and operate its business as it is now being conducted. Geosolutions is duly
licensed or qualified to do business and is in good standing in each
jurisdiction in which the nature of its business makes such licensing or
qualification

 

48



--------------------------------------------------------------------------------

necessary, except where the failure to be so duly licensed or qualified and in
good standing (a) is not Material and (b) does not and would not adversely
affect the ability of Geosolutions to carry out their respective obligations
under, and to consummate the transactions contemplated by, this Agreement.
Geosolutions has full corporate power and authority to carry on the Business and
to own and use the properties owned and used by it. Set forth in Section 4.1 of
the Disclosure Schedule is a list of each jurisdiction in which Geosolutions or
is qualified to conduct business. Geosolutions has previously delivered or made
available to the Purchaser correct and complete copies of the certificates of
incorporation and bylaws (or equivalent governing instruments), as currently in
effect, of Geosolutions

 

Section 4.2 Capitalization. The authorized capital stock of Geosolutions
consists of: 1,000 shares of preferred stock, par value $0.01 per share, and
3,300,000 shares of common stock, par value $0.01 per share. Such common stock
is divided into five classes as follows: (a) 62.5 shares of Geosolutions Class A
Stock, (b) 350,000 shares of Geosolutions Class B Stock, (c) 1,297,937.5 shares
of Geosolutions Class C Stock, (d) 2,000 shares of Geosolutions Class D Stock
and (e) 1,650,000 shares of Geosolutions Common Stock. As of the date hereof,
there are (i) no shares of preferred stock issued and outstanding, (ii) 61.7390
shares of Geosolutions Class A Stock issued and outstanding, (iii) 117,700
shares of Geosolutions Class B Stock issued and outstanding, (iv) 890,424.7383
shares of Geosolutions Class C Stock issued and outstanding, (v) 2,000 shares of
Geosolutions Class D Stock issued and outstanding and (vi) no shares of
Geosolutions Common Stock issued and outstanding. The Geosolutions Shares
constitute all of the issued and outstanding capital stock of Geosolutions and
are, as of the date hereof, owned of record and beneficially by the Sellers as
listed in Section 4.2 of the Disclosure Schedule. Geosolutions also has 185,870
options for Geosolutions Class C Stock outstanding under the Geosolutions Stock
Incentive Plan (the “Geosolutions Stock Options”) of which none are vested and
all are expected to vest in connection with the transactions contemplated by
this Agreement. Since October 14, 2005, no additional shares of capital stock
have been issued by Concrete, and no additional stock options or other stock
rights have been granted. No stock appreciation rights are outstanding.
Section 4.2 of the Disclosure Schedule lists the holders of Geosolutions Stock
Options and the vesting schedule applicable to the Geosolutions Stock Options
held by each such holder. All of the issued and outstanding Geosolutions Shares
have been duly authorized and are validly issued, fully paid, nonassessable and
were not issued in violation of any preemptive rights or comparable rights of
any Person to acquire such shares. None of the outstanding capital stock
(including the Geosolutions Shares) or other securities of Geosolutions was
issued in violation of the Securities Act of 1933, as amended, or any other
Legal Requirement or Contract. Except for the Geosolutions Stock Incentive Plan,
there are no authorized or outstanding securities, options, warrants, purchase
rights, subscription rights, conversion rights, exchange rights, calls, rights,
commitments, agreements, arrangements or undertakings of any kind to which
Geosolutions is a party or by which any of them is bound that could require
Geosolutions to issue, sell, redeem or otherwise acquire, transfer or otherwise
dispose of or vote any shares of capital stock or other equity securities of
Geosolutions. Geosolutions is not a party to or bound by any debt agreements or
instruments that grant any rights to vote (contingent or otherwise) on matters
on which stockholders of Geosolutions may vote. Except as described in
Section 4.2 of the Disclosure Schedule or as set forth in the certificate of
incorporation or bylaws of Concrete, there are no voting trusts, proxies,
buy-sell agreements, stock restriction agreements, registration rights
agreements or other agreements, or undertakings with respect to the voting,
transfer, conversion, issuance, redemption or registration of the capital stock
(including the Geosolutions Shares) or any other securities or equity interests
in Geosolutions.

 

49



--------------------------------------------------------------------------------

Section 4.3 Subsidiaries. Geosolutions does not own, directly or indirectly,
(a) any shares of capital stock of any corporation or (b) any other equity
interest in any Person, domestic or foreign.

 

Section 4.4 Authority Relative to this Agreement. Geosolutions has the requisite
corporate power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby. This Agreement has been duly
and validly executed and delivered by Concrete and the Sellers, assuming the due
authorization, execution and delivery hereof by the Purchaser, this Agreement
constitutes a valid and binding agreement of Geosolutions enforceable against
Geosolutions in accordance with its terms, except that such enforceability may
be limited by (a) bankruptcy, insolvency, moratorium or other similar laws
affecting or relating to enforcement of creditors’ rights generally and
(b) general principles of equity (regardless of whether enforceability is
considered in a proceeding at law or in equity).

 

Section 4.5 Noncontravention. Neither the execution and delivery of this
Agreement by Geosolutions nor the consummation of the transactions contemplated
hereby will (a) conflict with or result in any violation of any provision of the
certificate of incorporation or bylaws (or equivalent governing instruments) of
Geosolutions, (b) except as set forth in Section 4.5 of the Disclosure Schedule,
require any consent, approval or notice under, or conflict with, modify,
terminate, cancel, or result in a violation or breach of, or constitute (with or
without notice or lapse of time or both) a default under, (or give rise to any
right of termination, modification, cancellation or acceleration under) or
result in the imposition of any Lien upon any of the assets of, Geosolutions
under any of the terms, conditions or provisions of any Contract (including any
Geosolutions Designated Contract) of Geosolutions, (c) subject to the approvals,
filings and consents referred to in Section 4.6, violate any Legal Requirements
applicable to Geosolutions or (d) except as set forth in Section 4.5 of the
Disclosure Schedule, require any consent, approval or notice under, contravene,
conflict with, or result in a violation of any of the terms or requirements of,
or give any Governmental Entity the right to revoke, withdraw, suspend, cancel,
terminate, or modify, any Geosolutions Permit, except in the case of clauses
(b) and (c), with respect to matters that (i) are not, singly or in the
aggregate, Material, (ii) do not and would not impair the ability of
Geosolutions to perform its obligations under this Agreement in any Material
respect and (iii) will not and would not delay in any Material respect or
prevent the consummation of any of the transactions contemplated by this
Agreement.

 

Section 4.6 Governmental Approvals. No consent, approval or authorization of, or
declaration or filing with, any Governmental Entity on the part of Geosolutions
that has not been obtained or made is required in connection with the execution
or delivery by Geosolutions of this Agreement or the consummation by
Geosolutions of the transactions contemplated hereby, other than (a) compliance
with the notification and waiting period requirements of the HSR Act, and
(b) consents, approvals, authorizations, declarations or filings that, if not
obtained or made, (i) are not Material, (ii) do not and would not impair the
ability of Geosolutions to perform its obligations under this Agreement in any
Material respect and (iii) will not and would not delay in any Material respect
or prevent the consummation of any of the transactions contemplated hereby

 

50



--------------------------------------------------------------------------------

Section 4.7 [Intentionally Omitted].

 

Section 4.8 Absence of Undisclosed Liabilities. At the Balance Sheet Date there
are no Liabilities of Geosolutions not reflected on the SI Financial Statements
that are of the type required by GAAP to be reflected on the SI Financial
Statements. Other than Seller Transaction Expenses, since the Balance Sheet
Date, Geosolutions has not incurred any Liabilities, except for Liabilities
incurred in the ordinary course of the business consistent with past practice
and Liabilities which are not incurred in the ordinary course of business
consistent with past practice and are not Material.

 

Section 4.9 Absence of Certain Changes. Except as set forth in Section 4.9 of
the Disclosure Schedule, since the Balance Sheet Date, Geosolutions has
conducted the Business in the ordinary course consistent with past practice and
there has not been (a) a Material Adverse Change, (b) any declaration, setting
aside or payment of any non-cash dividend or other non-cash distribution with
respect to any of Geosolutions’ capital stock, any redemption purchase or other
acquisition by Geosolutions of any of its capital stock or any conversion of
Geosolutions’ outstanding capital stock, (c) (i) any granting by Geosolutions to
any executive officer or other key employee of Geosolutions of any increase in
compensation, except for normal increases in the ordinary course of business
consistent with past practice or as required under employment agreements in
effect as of the date hereof as described in Section 4.9 of the Disclosure
Schedule, (ii) any granting by Geosolutions to any such executive officer or
other key employee of Geosolutions of any increase in severance or termination
pay, except as was required under any employment, severance or termination
agreements in effect as of the date hereof as described in Section 4.9 of the
Disclosure Schedule, (iii) any entry by Geosolutions into any employment,
severance or termination agreement with any such executive officer or other key
employee of Geosolutions, except as described in Section 4.9 of the Disclosure
Schedule, (d) any damage, destruction or loss to property of Geosolutions,
whether or not covered by insurance, that is Material, (e) any sale, lease,
transfer, or assignment of any assets, tangible or intangible of Geosolutions,
having a book value greater than $100,000, other than sales of inventory in the
ordinary course of business, (f) any imposition of any Lien upon any of the
assets, tangible or intangible, of Geosolutions, other than Permitted Liens,
(g) any transfer, assignment or grant of any license or sublicense by
Geosolutions of any Material rights under or with respect to any Intellectual
Property, (h) any change made or authorized in the certificate of incorporation
or bylaws of Geosolutions, (i) any issuance, sale or other disposition of any of
capital stock of or other equity interests in Geosolutions or the granting of
any option, warrant, or other right to purchase or obtain (including upon
conversion, exchange or exercise) any of the capital stock of or other equity
interests in Geosolutions, (j) any adoption, amendment, modification, increase
in the payments under or termination of any bonus, profit sharing, incentive,
deferred compensation, savings, insurance, pension, retirement, severance, or
other plan, Contract, or commitment for the benefit of any of the directors,
officers, managers or employees of Geosolutions (or any such action with respect
to any other Geosolutions Plan), (k) any other Material change in employment
terms for any of directors, officers, managers or employees of Geosolutions,
(l) any revaluation of any of the assets of Geosolutions or any change in any of
their accounting methods, classifications, principles or practices, (m) other
than as required by applicable Legal Requirements, the taking of any position by
Geosolutions on any Tax Return that would have the effect of increasing the Tax
liability of Geosolutions or decreasing any Tax attribute of Geosolutions, or
(n) any commitment by Geosolutions to any of the foregoing.

 

51



--------------------------------------------------------------------------------

Section 4.10 Litigation. Except as disclosed in Section 4.10 of the Disclosure
Schedule, Geosolutions is not subject to any outstanding Order, and there is no
Action pending or, to the knowledge of Geosolutions, threatened involving
Geosolutions before any court, mediator, arbitral authority or Governmental
Entity that is Material or that does or would prevent, materially impair or
delay the consummation of the transactions contemplated by this Agreement.
Section 4.10 of the Disclosure Schedule sets forth each settlement of any Action
involving Geosolutions or the Business since January 1, 2001 except settlements
involving only a monetary payment of less than $100,000 and containing no other
obligation or admission on the part of Geosolutions. There is no Action (whether
or not defense thereof or liability in respect thereof is covered by policies of
insurance or agreements of indemnification) pending or, to the knowledge of
Geosolutions, threatened against Geosolutions, SI Corp or any of their
respective predecessors which may involve any mandatory or voluntary recall of
products of the Business or any Predecessor Business (whether manufactured
owned, sold or leased by Geosolutions, SI Corp or any other Person).
Section 4.10 of the Disclosure Schedule sets forth a description of each
currently outstanding written claim in excess of $100,000 or for non-monetary
relief against Geosolutions, including the amount thereof, for indemnification
pursuant to any Contract to which it is a party or by which its assets are bound
or affected or pursuant to any Legal Requirement. No Action is pending or, to
the knowledge of Geosolutions, threatened, nor does any Order exist (which has
not been discharged) in any such Action, against Geosolutions to restrain or
prohibit, or to obtain damages, a discovery order or other relief in connection
with, this Agreement or any of transactions contemplated hereby.

 

Section 4.11 Taxes.

 

(a) Each of Geosolutions and any affiliated, consolidated, combined, unitary or
similar group of which Geosolutions is a member has timely filed or caused to be
filed all Tax Returns required to be filed by it (taking into account applicable
extension periods) on or before the Closing Date, and has paid all Taxes
required to be paid, or adequate accruals as current liabilities, to the extent
required by GAAP, will be made for such Taxes and for Taxes not yet due and
payable for purposes of determining Aggregate Net Working Capital. Geosolutions
is not contesting any Taxes except as set forth in Section 4.11(a) of the
Disclosure Schedule. All Tax Returns filed by Geosolutions are true, correct and
complete (except for inaccuracies in such Tax Returns that are not, singly or in
the aggregate, Material) as of the date on which they were filed or as
subsequently amended, and there are no Liens for Taxes already due and payable
on any of the assets of Geosolutions. All Taxes that Geosolutions is required by
Legal Requirement to withhold or to collect for payment with respect to payments
made to employees, creditors or third parties have been duly withheld and
collected, and have been paid or accrued as current liabilities to the extent
required by GAAP.

 

(b) Except as set forth on Section 4.11(b) of the Disclosure Schedule, neither
Geosolutions has not (i) been notified in writing that any Tax Return is
currently under audit by the IRS or any state or local tax agency and no Action
or assessment is pending or, to the knowledge of Geosolutions, proposed with
respect to any Material Taxes; (ii) made any agreement for, or is the
beneficiary of or bound by, any extension of time or the waiver of the statute
of limitations for the assessment or payment of any Taxes; or (iii) been
notified in writing of, or has knowledge of, any dispute or claim concerning any
Tax Liability being asserted against Geosolutions.

 

52



--------------------------------------------------------------------------------

(c) Geosolutions has not been a United States real property holding corporation
within the meaning of Code §897(c)(2) during the applicable period specified in
Code §897(c)(1)(A)(ii). Except as disclosed in Section 4.11(c) of the Disclosure
Schedule, Geosolutions (1) is not a party to or bound by any Tax allocation or
sharing agreement; (2) has not been a member of an affiliated, consolidated,
combined, unitary or similar group filing a consolidated federal Tax Return
(other than a group the common parent of which was Geosolutions) or (3) has no
liability for the Taxes of any Person (other than Geosolutions) under Reg.
§1.1502-6 (or any similar provision of state, local, or foreign law), as a
transferee or successor, by Contract, or otherwise.

 

(d) Other than with respect to Legacy Tax Liabilities, the unpaid Taxes of
Geosolutions (i) did not, as of November 6, 2005, exceed the reserve for Tax
liability (other than any reserve for deferred Taxes established to reflect
timing differences between book and Tax income) set forth on the face of the
balance sheet included in the Business Interim Financial Statements, (ii) will
not exceed the reserve for unpaid Taxes taken into account for purposes of
determining Aggregate Net Working Capital in accordance with GAAP.

 

(e) Geosolutions will not be required to include any item of income in, or
exclude any item of deduction from, taxable income for any taxable period (or
portion thereof) ending after the Closing Date as a result of any:

 

  (i) change in method of accounting for a taxable period ending on or prior to
the Closing Date;

 

  (ii) “closing agreement” as described in Code §7121 (or any corresponding or
similar provision of state, local or foreign income Tax law) executed on or
prior to the Closing Date;

 

  (iii) intercompany transactions or any excess loss account described in
Treasury Regulations under Code §1502 (or any corresponding or similar provision
of state, local or foreign income Tax law);

 

  (iv) installment sale or open transaction disposition made on or prior to the
Closing Date; or

 

  (v) prepaid amount received on or prior to the Closing Date.

 

(f) Geosolutions is not required to make any adjustment under Section 481(a) of
the Code by reason of a change in accounting method or otherwise.

 

(g) None of the property of Geosolutions is “tax-exempt use property” (within
the meaning of Section 168(h) of the Code) or “tax-exempt bond financed
property” (within the meaning of Section 168(g)(5) of the Code.

 

Section 4.12 Compliance with Laws.

 

(a) Except as disclosed in Section 4.12(a) of the Disclosure Schedule,
Geosolutions is in compliance with all applicable Legal Requirements applicable
to Geosolutions

 

53



--------------------------------------------------------------------------------

or any of its respective properties, assets or the Business, except for
violations and breaches which are not, singly or in the aggregate, Material.
Except as set forth in Section 4.12(a) of the Disclosure Schedule, there are no
unresolved notices of deficiency or charges of violation of any Legal
Requirement pending or, to the knowledge of Geosolutions, threatened against
Geosolutions, which are, singly or in the aggregate, Material.

 

(b) Except as disclosed in Section 4.12(b) of the Disclosure Schedule,
Geosolutions holds all Permits necessary for it to own or lease and to operate
its properties and conduct the Business, except those Permits the absence of
which are not Material (the “Geosolutions Permits”). All of the Geosolutions
Permits are valid and in full force and effect, and any applications for renewal
of any such Geosolutions Permit due prior to the Closing Date have been, or will
be, timely filed prior to the Closing Date; no Action to modify, suspend,
revoke, withdraw, terminate or otherwise limit any such Geosolutions Permit is,
pending to which service has been received by Geosolutions or, to the knowledge
of Geosolutions, otherwise pending or threatened; and, to the knowledge of
Geosolutions, no actions by any Governmental Entity have been taken nor, to the
knowledge of Geosolutions, are any such Actions threatened in connection with
the expiration, continuance or renewal of any such Geosolutions Permit.
Geosolutions has not received any notice or claim pertaining to the failure to
obtain any Permit, except for any such notice or claim regarding any such Permit
that is not Material.

 

(c) Since January 1, 2000, neither Geosolutions nor any director, executive
officer or, to the knowledge of Geosolutions, non-executive officer or employee,
of Geosolutions, nor, to the knowledge of Geosolutions, any agent acting on
behalf of or for the benefit of Geosolutions has directly or indirectly
(i) offered, paid, solicited or received any remuneration, in cash or in kind,
to, or made any financial arrangements with, any past or present customers, past
or present suppliers, contractors or third party payors of Geosolutions, in
order to obtain business or payments from such Persons, other than reasonable
promotional and entertainment activities in the ordinary and lawful course of
business, (ii) solicited, received, given or agreed to give, or is aware that
there has been made or that there is any agreement to make, any gift or
gratuitous payment of any kind, nature or description (whether in money,
property or services) to any customer or potential customer, supplier or
potential supplier, contractor, third party payor or any other Person other than
in connection with reasonable promotional or entertainment expenses in the
ordinary and lawful course of business, (iii) made or agreed to make, or is
aware that there has been made or that there is any agreement to make, any
contribution, payment or gift of funds or property to, or for the private use
of, any governmental official, employee or agent where either the contribution,
payment or gift is or was illegal under applicable Legal Requirements,
(iv) established or maintained any unrecorded fund or asset for any purpose or
made any false or artificial entries on any of the books or records of
Geosolutions for any reason, (v) made, or agreed to make, or is aware that there
has been made or that there is any agreement to make, any payment to any Person
with the intention or understanding that any part of such payment would be used
for any purpose other than that described in the documents supporting such
payment, or (vi) solicited, received, paid or offered any illegal remuneration
for any referral in violation of any applicable Legal Requirement, including,
without limitation, the Federal Anti-Kickback Statute, 42 U.S.C. § 1320a-7b(b),
or any applicable state anti-kickback law.

 

54



--------------------------------------------------------------------------------

(d) To the knowledge of Geosolutions, (i) neither Geosolutions nor any of its
Special Affiliates, nor (ii) or any Person (A) Controlling or Controlled by any
of Geosolutions or any of its Special Affiliates, (B) having a beneficial
interest in Geosolutions or any of its Special Affiliates or (C) for whom
Geosolutions or any of its Special Affiliates is acting as agent or nominee in
connection with this Agreement (1) bears a name that appears on the List of
Specially Designated Nationals and Blocked Persons maintained by the U.S. Office
of Foreign Assets Control from time to time (2) is a Foreign Shell Bank or
(3) resides in or whose funds are transferred from or through an account in a
Non-Cooperative Jurisdiction. Geosolutions reasonably believes that none of
(i) Geosolutions or any of its Special Affiliates, or (ii) or any Person
(A) Controlling or Controlled by Geosolutions or any of its Special Affiliates,
(B) having a beneficial interest in Geosolutions or any of its Special
Affiliates, or (C) for whom Geosolutions or any of its Special Affiliates is
acting as agent or nominee in connection with this Agreement is (1) is a Senior
Foreign Political Figure, any member of a Senior Foreign Political Figure’s
Immediate Family or any Close Associate of a Senior Foreign Political Figure,
(2) resides in, or is organized or chartered under the laws of, a jurisdiction
that has been designated by the U.S. Secretary of the Treasury under Section 311
or 312 of the USA Patriot Act as warranting special measures due to money
laundering concerns or (3) holds any funds that originate from, or that have
been routed through, an account maintained by a Foreign Shell Bank, an
“off-shore bank,” or a bank organized or chartered under the laws of a
Non-Cooperative Jurisdiction.

 

Section 4.13 Environmental Matters.

 

(a) Except for such matters that are disclosed in Section 4.13 of the Disclosure
Schedule and for such matters as are not singly, or in the aggregate, Material
(a) the ownership, use and operation of the assets currently owned, used or
operated by Geosolutions, the ownership, use and operation of the Predecessor
Assets and the current conduct of the Business and the conduct and operation of
the Predecessor Businesses have been, are and will be on the Closing Date in
compliance in all Material respects with all applicable Environmental Laws;
(b) Geosolutions and the owners and operators of the Predecessor Businesses and
the Predecessor Assets have obtained and are and have been in compliance in all
Material respects with all Environmental Permits necessary under any applicable
Environmental Laws for ownership and operation of the assets of Geosolutions and
the ownership and operation of the Predecessor Assets and the conduct of the
Business and the Predecessor Businesses; (c) no Hazardous Substances have been
disposed of or otherwise Released by Geosolutions or any of its predecessors
including SI Corp at or from the Geosolutions Real Property or at or from any of
the Predecessor Assets in a manner that would result in any Material
Environmental Liabilities of Geosolutions; (d) Geosolutions has not received any
written complaint, claim, citation, notice, summons or subpoena that is
outstanding and that alleges that Geosolutions or any of its predecessors,
including SI Corp is (i) liable for a violation of any Environmental Law or
(ii) liable for any Environmental Liabilities (including, without limitation,
any such Environmental Liabilities incurred in connection with being designated
as a “potentially responsible party” pursuant to the Comprehensive Environmental
Response, Compensation and Liability Act or any analogous state law);
(e) Geosolutions is not subject to any outstanding consent or compliance order,
decree or agreement issued or entered into under any Environmental Law and
(f) all Environmental Permits addressed in clause (b) above are valid and in
full force and effect, and none is undergoing any form of review or proceeding,
whether requested or imposed, whose

 

55



--------------------------------------------------------------------------------

outcome may be to revoke, restrict, fail to renew, or materially modify any such
Environmental Permit or to issue or require an additional Geosolutions Permit,
compliance plan or governmental order. Except as disclosed in Section 4.13 of
the Disclosure Schedule, to the knowledge of Geosolutions, there are no facts or
circumstances now or formerly in existence in relation to the assets currently
owned, used or operated by Geosolutions or the Business or in relation to the
Predecessor Businesses or the Predecessor Assets that could result in
Environmental Liabilities of Geosolutions, including, without limitation,
liabilities in relation to Releases and the disposal of Hazardous Substances,
except for Environmental Liabilities that are not, singly or in the aggregate,
Material. Except as disclosed in Section 4.13 of the Disclosure Schedule,
neither Geosolutions nor any of the Predecessor Businesses has, by Environmental
Law or Contract, agreed to, assumed or retained any responsibility or liability
relating to environmental, health or safety matters, including without
limitation responsibility to indemnify for, defend against or retain any
Environmental Liability under any lease, purchase agreement, sale agreement,
joint venture agreement, service agreement, or other binding Contract. Neither
Geosolutions nor any of the Predecessor Businesses has disposed of, sent or
arranged for the transportation of Hazardous Substances at or to a site, or
owned, leased or operated a site that (A) has been placed or, to the knowledge
of Geosolutions, is proposed to be placed by the United States Environmental
Protection Agency or similar state authority on the National Priorities List or
similar state list, or (B) has been, within the previous five years, or is
involved in any remediation effort or, to the knowledge of Geosolutions, any
environmental investigation, including any government-sponsored voluntary
cleanup program. Geosolutions has, or prior to the Closing Date will have,
identified and provided to the Purchaser each significant environmental
investigation, study, audit, test and other analysis conducted within the
previous five years by or for or in the possession of Geosolutions in relation
to the Geosolutions Real Property or existing or potential Environmental
Liabilities of Geosolutions or any Predecessor Businesses or any Predecessor
Assets. To the knowledge of Geosolutions, no use or failure of any products
manufactured or sold by Geosolutions or any of the Predecessor Businesses has
resulted in the presence or Release of Hazardous Substances that could give rise
to Environmental Liabilities, and Geosolutions has not received any written
complaint, claim, citation, notice, summons or subpoena that alleges that
Geosolutions or any of the Predecessor Businesses is liable for the presence or
Release of Hazardous Substances resulting from the use or failure of such
products.

 

(b) Notwithstanding the generality of any other representations and warranties
in this Agreement, this Section 4.13 shall be deemed to contain the only
representations and warranties in this Agreement of Geosolutions, or arising out
of the transactions contemplated by this Agreement regarding Geosolutions, with
respect to environmental matters, including without limitation relating to
Environmental Laws, Hazardous Substances and Environmental Liabilities.

 

Section 4.14 Certain Employment Agreements. Except as disclosed in Section 4.14
of the Disclosure Schedule, Geosolutions is not a party to or bound by any
Contract regarding the employment, services, consulting, termination or
severance from employment of any director, officer or employee of Geosolutions
that provides for or could result in payments in excess of $100,000 in any
twelve month period.

 

56



--------------------------------------------------------------------------------

Section 4.15 Employee Benefit Matters.

 

(a) Section 4.15(a) of the Disclosure Schedule includes a complete and accurate
list of each compensation or benefit plan, agreement, policy, practice, program,
or arrangement (whether or not subject to ERISA) maintained by Geosolutions for
the benefit of any employee, former employee, independent contractor or director
of Geosolutions including, without limitation, each “employee benefit plan” as
such term is defined in Section 3(3) of ERISA, any employment agreements or any
pension, savings, profit-sharing, bonus, medical, insurance, disability,
severance, executive compensation, fringe benefit, incentive, stock option,
performance pay, loan or loan guarantee, plant closing, change of control,
equity-based or deferred compensation plans) (collectively, the “Geosolutions
Plans”). Except as specifically provided in the foregoing documents made
available to the Purchaser and except as specifically provided for in this
Agreement, there are no amendments to any Geosolutions Plans that have been
adopted or approved, nor has Geosolutions or any member of its Aggregate Group
undertaken to make or adopt any such amendments or to adopt or approve any new
employee benefit plan.

 

(b) Geosolutions has made available to the Purchaser, with respect to each
Geosolutions Plan, copies of, where applicable: (i) the documents embodying and
relating to each such Geosolutions Plan, including the Geosolutions Plan
document and the summary plan description, (ii) annual reports for the last two
years for each such Geosolutions Plan and any related trust, (iii) the most
recent determination or opinion letter received from the IRS pertaining to any
such Geosolutions Plan intended to qualify under Section 401(a) of the Code and
(iv) actuarial reports or valuations for the last two years.

 

(c) Each Geosolutions Plan has been administered in all Material respects in
accordance with its terms and all applicable Legal Requirements, including,
without limitation, ERISA and the Code, and contributions required to be made
under the terms of any of the Geosolutions Plans or by any applicable Legal
Requirement as of the date of this Agreement have been timely made and all
premiums due or payable with respect to insurance policies funding any
Geosolutions Plans for any period through the date of this Agreement have been
timely made or paid in full, or, if not yet due, have been properly reflected on
the Business Interim Financial Statements. No event has occurred or
circumstances exist relating to Geosolutions and its operations that would
result in a material increase in premium cost of any Geosolutions Plan that is
insured, or any Material increase in benefit costs of any Geosolutions Plan that
is self-funded, other than those increases that may be imposed by insurance
companies upon the renewal of any insured plan or normal cost increases for
self-insured plans.

 

(d) Each Geosolutions Plan that is intended to qualify under Section 401(a) of
the Code has received a favorable determination or opinion letter from the IRS
as to its qualified status, and to the knowledge of Geosolutions, no fact or
event has occurred that would adversely affect the qualified status of any such
Geosolutions Plan.

 

(e) Geosolutions has not since January 1, 1999 maintained, adopted or
established, contributed or been required to contribute to, or otherwise
participated in or been required to participate in, any employee benefit plan or
other program or arrangement subject to Title IV of ERISA (including, without
limitation, a Multi-Employer Plan) or any plan otherwise subject to the minimum
funding standards of Section 302 of ERISA or Section 412 of the Code.

 

57



--------------------------------------------------------------------------------

(f) Geosolutions has not incurred any withdrawal liability with respect to any
Geosolutions Plan that is a Multi-Employer Plan that has not been satisfied in
full.

 

(g) No audit or investigation by any Governmental Entity is pending or, to the
knowledge of Geosolutions, threatened, nor has any reportable event (within the
meaning of Section 4043 of ERISA) (other than an event for which the 30-day
notice period is waived) or breach of fiduciary duty occurred with respect to
any Geosolutions Plan that has had or would be reasonably expected to be
Material.

 

(h) All benefits due under each Geosolutions Plan have been timely paid and
there is no lawsuit or claim, other than routine uncontested claims for
benefits, pending or, to the knowledge of Geosolutions, threatened against any
Geosolutions Plan or the fiduciaries of any such plan or otherwise involving or
pertaining to any such Geosolutions Plan.

 

(i) To the knowledge of Geosolutions, none of the Geosolutions Plans nor any
fiduciary thereof has been the direct or indirect subject of an audit
investigation or examination by any Governmental Entity or quasi-governmental
agency that has had or would be reasonably expected to be Material.

 

(j) Except as set forth in Section 4.15(j) of the Disclosure Schedule, (y) no
Geosolutions Plan nor any other agreement, Contract or arrangement includes any
provision that could result, separately or in combination with any other event,
in the payment, acceleration or enhancement of any benefit as a result of the
transactions contemplated by this Agreement and (z) no amount paid or payable by
Geosolutions and no benefit received by any employee or former employee of
Geosolutions or any officer, director or consultant in connection with the
transactions contemplated by this Agreement, either solely as a result thereof
or as a result of the transactions contemplated by this Agreement, in
conjunction with any other events, will be a “parachute payment” (within the
meaning of Section 280G of the Code).

 

(k) Except as set forth in Section 4.15(k) of the Disclosure Schedule, no
Geosolutions Plan provides life, health or other welfare benefits with respect
to any Person beyond his or her retirement or other termination of employment
except coverage required by Part 6 of Title I of ERISA or Section 4980B of the
Code or applicable state medical benefits continuation Legal Requirements, and
Geosolutions has not made a promise or commitment to any employees or former
employees of Geosolutions for retiree health or life insurance benefits or other
retiree death benefits.

 

(l) Except as set forth in this Agreement or in Section 4.15(l) of the
Disclosure Schedule, all Geosolutions Plans may be terminated or amended after
the Closing Date by Geosolutions without the approval of any Person.

 

(m) Neither Geosolutions and any member of its Aggregate Group nor any other
Person, including any fiduciary, has engaged in any “prohibited transaction” (as
defined in Section 4975 of the Code or Section 406 of ERISA) which would subject
any Geosolutions Plan or its related trust, Geosolutions, any member of its
Aggregate Group or any Person that Geosolutions or any member of its Aggregate
Group has an obligation to indemnify, to any Taxes or penalty imposed under
Section 4975 of the Code or Section 502 of ERISA.

 

58



--------------------------------------------------------------------------------

(n) Geosolutions does not directly or indirectly maintain any loan (or
equivalent thereof) to or for any employees, officers, directors or consultants
of Geosolutions, other than employee expense advances in the ordinary course of
business.

 

(o) The consummation of the transactions contemplated by this Agreement will not
result in liability to Purchaser, any of its Affiliates or Geosolutions for any
Taxes or other liabilities that would be Material relating to any Benefit Plan
which is not a Geosolutions Plan.

 

(p) Section 4.15(p) of the Disclosure Schedule lists each Geosolutions Plan that
constitutes a “nonqualified deferred compensation plan” (as defined under
Section 409A(d)(1) of the Code). Each Geosolutions Plan that is a “nonqualified
deferred compensation plan” (as defined under Section 409A(d)(1) of the Code)
has been operated and administered in good faith compliance with Section 409A of
the Code from the period beginning January 1, 2005 through the date hereof and
has not been materially modified since October 2, 2004. All nonqualified bonus,
incentive, profit sharing or other payments paid by Geosolutions are paid within
2 1/2 months after the end of the taxable year in which the service provider is
no longer subject to a substantial risk of forfeiture (within the meaning of IRS
Notice 2005-1 and any other formal guidance provided by the IRS) and will not be
considered a “nonqualified deferred compensation plan” (as defined under
Section 409A(d)(1) of the Code).

 

(q) All Geosolutions Employee Benefit Arrangements are listed in Section 4.15(q)
of the Disclosure Schedule. With respect to such arrangements:

 

  (i) Other than state or mandatory social security arrangements, the
Geosolutions Employee Benefit Arrangements are the only schemes which provide
retirement, death, disability or life insurance benefits.

 

  (ii) Except as set forth in Section 4.15(q) of the Disclosure Schedule, the
Geosolutions Employee Benefit Arrangements comply, and have been managed in all
Material respects in accordance with, all applicable Legal Requirements.

 

  (iii) All documents currently governing the Geosolutions Employee Benefit
Arrangements or a summary (written in English) of the terms of the Geosolutions
Employee Benefit Arrangements (including any proposed amendments announced prior
to the date hereof) have been delivered to Purchaser and such documents or
summaries are listed in Section 4.15(q) of the Disclosure Schedule.

 

  (iv) Where a Geosolutions Employee Benefit Arrangement is funded,
contributions have been paid in accordance with the governing documentation of
the Geosolutions Employee Benefit Arrangement.

 

59



--------------------------------------------------------------------------------

  (v) There is no pending dispute about the benefits payable under the
Geosolutions Employee Benefit Arrangements, and no claim by or against the
trustees or managers of the Geosolutions Employee Benefit Arrangements or any of
the participating employers has been made or, to the knowledge of Geosolutions,
threatened that is still outstanding.

 

Section 4.16 Labor Relations; Employee Issues. Except as set forth in
Section 4.16 of the Disclosure Schedule, there are: (a) no collective bargaining
agreements or other labor union contracts applicable to employees of
Geosolutions to which Geosolutions is a party or by which it is bound, and, to
the knowledge of Geosolutions, there are not any activities or proceedings of
any such employees or any labor union to organize any such employees; and (b) no
pending or, to the knowledge of Geosolutions, threatened actions concerning
labor matters with respect to employees of Geosolutions, except for such actions
which are not Material. Except as set forth in Section 4.16 of the Disclosure
Schedule, Geosolutions has complied in all respects with all Legal Requirements
relating to the employment of labor, except for any failure to comply which is
not Material. There is no (i) to the knowledge of Geosolutions, unfair labor
practice charge or complaint pending before the NLRB relating to Geosolutions;
(ii) labor strike, material slowdown or material work stoppage or lockout
pending or, to the knowledge of Geosolutions, threatened against or affecting
Geosolutions, and Geosolutions has not experienced any strike, material slowdown
or material work stoppage, lockout or other collective labor action by or with
respect to its employees; (iii) to the knowledge of Geosolutions, representation
claim or petition pending before the NLRB or any similar foreign agency and no
question concerning representation exists relating to the employees of
Geosolutions; or (iv) to the knowledge of Geosolutions, charge with respect to
or relating to Geosolutions pending before the Equal Employment Opportunity
Commission or any state, local or foreign agency responsible for the prevention
of unlawful employment practices. Geosolutions has not received notice from any
Governmental Entity responsible for the enforcement of labor or employment Legal
Requirements of an intention to conduct an investigation of Geosolutions and, to
the knowledge of Geosolutions, no such investigation is in progress.
Geosolutions has not effected any plant closing, layoff, relocation of employees
or taken (or failed to take) any other action that could give rise to any
liability under WARN or any similar state, local or foreign Legal Requirement.

 

Section 4.17 Intellectual Property. Subject to any Intellectual Property
infringement, misappropriation or similar violations of which Geosolutions has
no knowledge, except as set forth in Section 4.17(a) of the Disclosure Schedule,
Geosolutions owns or possesses adequate rights to use all Intellectual Property
rights necessary for the conduct of the Business by Geosolutions as presently
conducted free and clear of all Liens (excluding licenses applicable to said
Intellectual Property). Section 4.17(b) of the Disclosure Schedule lists all
patents, patent applications, registered trademarks, trademark applications,
registered trade names, registered copyrights and domain name registrations
owned by Geosolutions. Except as set forth in Section 4.17(c) of the Disclosure
Schedule, neither Geosolutions nor SI Corp has received since January 1, 2000
any written notice or any written claim that Geosolutions or SI Corp has
infringed or misappropriated any Intellectual Property right owned or alleged to
be owned by any other Person and there is no Action pending against Geosolutions
or SI Corp regarding the same. Except as set forth in Section 4.17(d) of the
Disclosure Schedule, neither Geosolutions nor SI Corp has notified in writing
any other Person since January 1, 2000 that such Person has

 

60



--------------------------------------------------------------------------------

infringed or misappropriated any Intellectual Property right. To the knowledge
of Geosolutions, the operation of the Business as currently conducted by
Geosolutions, including the design, development, manufacture, use, reproduction,
display, marketing and sale of the products or services of Geosolutions
(including with respect to products currently under development), and the use of
any and all Intellectual Property owned by or licensed to Geosolutions, has not
and currently does not infringe or misappropriate in any manner any Intellectual
Property rights of any other Person or constitute unfair competition or trade
practices under the laws of any jurisdiction. Immediately after the Closing,
Geosolutions shall, except as set forth in Section 4.17(e) of the Disclosure
Schedule, have all Intellectual Property owned by or licensed to Geosolutions
immediately prior to the Closing, free and clear of all Liens (excluding
licenses applicable to said Intellectual Property) and on, and subject to, the
same terms and conditions as in effect immediately prior to the Closing.

 

Section 4.18 Real Property.

 

(a) Set forth in Section 4.18(a) of the Disclosure Schedule is (i) a complete
list of real property (the “Geosolutions Owned Property”) owned by Geosolutions,
and (ii) a complete list of real property with respect to which Geosolutions is
lessee, sublessee, licensee or other occupant or user (the “Geosolutions Leased
Property”). The Geosolutions Leased Property is sometimes referred to
collectively herein with the Geosolutions Owned Property as the “Geosolutions
Real Property”. A true and complete copy of each lease for the Geosolutions
Leased Property with all amendments and modifications (the “Geosolutions Real
Property Leases”) has been delivered or made available to the Purchaser.
Additionally, all deeds, title policies, surveys, zoning and land use
restrictions regarding the Geosolutions Real Property in Geosolutions’
possession or control have been delivered or made available to the Purchaser.
With respect to the Geosolutions Real Property Leases, Geosolutions has not
received written notice of, and is not aware of, any breach or event of default
on its part, except where such breach, default or condition has not had and
would not reasonably be expected to have a Material Adverse Effect.

 

(b) Geosolutions has not received written notice of, and there is no material
uncured breach or event of default on the part of Geosolutions or any of its
predecessors under any Geosolutions Real Property Lease. Except for the
Geosolutions Owned Property, Geosolutions does not lease or occupy any land or
improvements other than pursuant to the Geosolutions Real Property Leases.
Geosolutions enjoys peaceful and undisturbed possession under each Geosolutions
Real Property Lease and currently occupies the property subject to the
Geosolutions Real Property Leases. Except as set forth in Section 4.18(b) of the
Disclosure Schedule, none of the Geosolutions Real Property Leases will be
subject to termination or modification, and no consent or approval of any third
party is required under any such lease as a result of the consummation of the
transaction contemplated hereby.

 

(c) Geosolutions, as shown in Section 4.18(a) of the Disclosure Schedule, has
good, marketable and indefeasible title in fee simple to the Geosolutions Owned
Property, in each case free and clear of any Liens except for Permitted Liens.
Geosolutions enjoys peaceful and undisturbed possession of the Geosolutions
Owned Property. Except for Permitted Liens and as set forth in Section 4.18(c)
of the Disclosure Schedule, there are no outstanding: (i) leases, subleases,
licenses, concessions or other agreements pursuant to which Geosolutions

 

61



--------------------------------------------------------------------------------

has granted any Person the right to use or occupy any portion of any
Geosolutions Owned Property; or (ii) options or rights of first refusal pursuant
to which Geosolutions has granted to any Person the right to purchase, lease or
use any Geosolutions Owned Property or any portion thereof. Geosolutions
currently occupies all or a portion of Geosolutions Owned Property.

 

(d) With respect to each parcel of Geosolutions Owned Property and Geosolutions
Leased Property, (i) there are no pending or, to the knowledge of Geosolutions,
threatened condemnation proceedings or other legal proceedings relating to any
such parcel or other matters Materially affecting the current use, occupancy or
value thereof, (ii) the buildings and improvements located on each such parcel
are located within the boundary lines of such parcel and are not in violation of
applicable setback requirements, local comprehensive plan provisions, zoning or
other laws in any Material respect or of any Permit or other forms of approval,
regulation or restrictions by any Governmental Entity, and do not encroach on
any easement which may burden the land; (iii) the land does not serve any
adjoining property for any purpose inconsistent with the use of the land;
(iv) there are no Contracts granting to any party or parties other than
Geosolutions the right of use or occupancy of any such parcel, and there are no
parties other than Geosolutions in possession of any such parcel; (v) all
buildings and improvements located on each such parcel are supplied with
utilities and other services necessary for their ownership, operation or use,
all of which services are provided via public roads or via permanent,
irrevocable, appurtenant easements benefiting each such parcel, and (vi) each
such parcel abuts on and has adequate direct vehicular access to a public road
and there is, to the knowledge of Geosolutions, no pending or threatened
termination of such access. The Geosolutions Owned Property and the Geosolutions
Leased Property are all the material real property rights necessary for
Geosolutions to conduct the Business as currently conducted.

 

(e) The buildings, plants and structures owned or occupied by Geosolutions are
structurally sound and adequate for the uses to which they are being put in all
material respects. Such buildings, plants and structures are in reasonable
operating condition and reasonably fit for the particular purposes for which
they are used in the Business (subject only to normal maintenance requirements
and normal wear and tear).

 

Section 4.19 Geosolutions Designated Contracts.

 

(a) Section 4.19(a) of the Disclosure Schedule lists each of the following
Contracts to which Geosolutions is a party or by which any of its properties are
bound or affected as of the date hereof (such Contracts being the “Geosolutions
Designated Contracts”):

 

  (i) each Contract requiring payments by Geosolutions in excess of $100,000 in
the aggregate over the remaining term thereof that cannot be canceled by
Geosolutions on 60 days’ notice or less without penalty, liability or further
payment;

 

  (ii) each Contract relating to Indebtedness of Geosolutions, other than
intercompany Indebtedness payable by Geosolutions to Geosolutions;

 

62



--------------------------------------------------------------------------------

  (iii) each Contract that limits or purports to limit the ability of
Geosolutions to compete in any business area or geographic area or with any
Person or imposes any secrecy or non-disclosure obligations on Geosolutions;

 

  (iv) each Contract relating to the sale of products of Geosolutions for
consideration in excess of $100,000 annually;

 

  (v) each Contract for the provision of supplies or services to Geosolutions or
any for consideration in excess of $100,000 annually;

 

  (vi) each management Contract or Contract with independent contractors or
consultants requiring payments by Geosolutions in excess of $100,000 annually;

 

  (vii) each Contract to which the Seller Representative or any Affiliate of the
Seller Representative is a party and which is not otherwise required to be
listed pursuant to this Section 4.19(a);

 

  (viii) each Contract with any Governmental Entity involving total annual
payments in excess of $100,000;

 

  (ix) each Contract for the acquisition or disposition of the capital stock or
the business of any Person, whether directly or by merger, amalgamation,
reorganization, share exchange, consolidation or otherwise;

 

  (x) each Geosolutions Real Property Lease;

 

  (xi) each Geosolutions Material Personal Property Lease;

 

  (xii) each Contract (or group of related Contracts) under which a Lien that is
not a Permitted Lien is imposed on any of the assets, tangible or intangible of
Geosolutions;

 

  (xiii) each Contract (A) for the employment of any individual on a full-time
or part-time basis providing annual compensation in excess of $100,000 or
providing Prior Bonus and Severance Liabilities or severance benefits, (B) that
is with any retired employee covering the period after such employee’s
retirement (other than secrecy, nondisclosure or confidentiality agreements) or
(C) that relates to a Geosolutions Plan or a Concrete Plan and requires payments
in excess of $100,000 annually;

 

  (xiv) each Tax sharing or allocation Contract;

 

63



--------------------------------------------------------------------------------

  (xv) each Contract relating to the issuance, redemption, repurchase, voting or
transfer of any securities of Geosolutions or the granting of any registration
rights with respect thereto;

 

  (xvi) each license or other Contract (A) which requires or would reasonably be
expected to require payments owed by Geosolutions of $100,000 or more annually
for the use or license of Intellectual Property, or (B) under which Geosolutions
grants a third-party the right to use any Intellectual Property owned or
licensed by Geosolutions;

 

  (xvii) each Contract of guaranty, surety or indemnification, direct or
indirect, by Geosolutions and each Contract that evidences any warranty
obligation of Geosolutions, with respect to goods, services or products sold,
leased or transported by it (except pursuant to the standard warranty terms
described in Section 4.24 of the Disclosure Schedule);

 

  (xviii) each Contract (A) involving the receipt by Geosolutions of $100,000
over the remaining term thereof that cannot be terminated by Geosolutions on 60
days notice or less without penalty, liability or further payment (B) that
includes “most favored nation,” “meet or release” or similar pricing and
delivery arrangements or that have a “cost-savings” or other similar performance
or financial goals, (C) for the purchase of materials or supplies involving
payment of amounts that include “take or pay” or similar pricing or delivery
arrangements, or (D) that could involve the sale, exchange, lease, storage,
transportation or servicing of products or services paid for but not yet
delivered, or the delivery of more products or services than the other party to
such Contract is obligated to pay for;

 

  (xix) each Contract for consideration in excess of $100,000 with any dealer,
distributor or agent engaged in the marketing, sale or distribution of products
manufactured or sold by Geosolutions;

 

  (xx) each Contract involving the purchase or sale by Geosolutions of any
business;

 

  (xxi) each Contract involved in the Reorganization;

 

  (xxii) the SIND Stock Purchase Agreement;

 

  (xxiii) each Contract involving any sharing of profits, losses or revenues
with any Person or the payment of earn-outs or contingent payments or similar
arrangements with any Person;

 

64



--------------------------------------------------------------------------------

  (xxiv) each Contract under which Geosolutions has any Bonus and Severance
Liabilities;

 

  (xxv) each Contract with a Significant Customer or a Significant Supplier; and

 

  (xxvi) each Contract other than this Agreement under which any Seller
Transaction Expenses may have been paid or may be payable.

 

(b) Geosolutions has delivered or made available to the Purchaser a correct and
complete copy of each written Geosolutions Designated Contract other than the
purchase price under the SIND Stock Purchase Agreement, which has been redacted.
With respect to each such Geosolutions Designated Contract, (i) the Contract is
legal, valid, binding, enforceable, and in full force and effect; (ii) neither
Geosolutions nor, to the knowledge of Geosolutions, any other party is in breach
or default, and no event has occurred that with notice or lapse of time would
constitute such a breach or default, or permit termination, modification, or
acceleration, under the Contract; and (iii) neither Geosolutions nor, to the
knowledge of Geosolutions, any other party has repudiated any provision of the
Contract. Except as set forth in Section 4.19 or Section 4.31 of the Disclosure
Schedule, none of the Geosolutions Designated Contracts will be terminated or
become subject to termination, renegotiation or modification or approval of any
Governmental Entity or other Person as a result of the consummation of the
transactions contemplated hereby.

 

Section 4.20 Tangible Personal Property. As of the date hereof and as of the
Closing Date, Geosolutions has good and marketable title in and to, or a valid
license or leasehold interest in and to, all of the Tangible Personal Property
owned or leased by Geosolutions the (“Geosolutions Tangible Personal Property”),
except to the extent that the failure to have such good and marketable title or
valid leasehold interest is not Material. None of the Geosolutions Tangible
Personal Property is subject to any Liens other than Permitted Liens.
Section 4.20 of the Disclosure Schedule sets forth a true and complete list of
each personal property lease, sublease or license or sublicense under which
Geosolutions is lessee, sublessee, licensee or sublicensee of Geosolutions
Tangible Personal Property which provides for future payments by Geosolutions of
more than $100,000 over the remaining term thereof and cannot be cancelled by
Geosolutions upon notice of 60 days or less without penalty, further liability
or further payment (the “Geosolutions Material Personal Property Leases”). The
Geosolutions Tangible Personal Property is in reasonable operating condition and
reasonably fit for the particular purposes for which it is used in the Business
(subject only to normal maintenance requirements and reasonable wear and tear).

 

Section 4.21 Insurance. Section 4.21 of the Disclosure Schedule sets forth a
true and complete list of all insurance policies of Geosolutions that currently
are in force and effect. Geosolutions has heretofore provided the Purchaser with
a brief summary of the coverage and terms of each such policy. All such
insurance policies are in full force and effect and no default has occurred
thereunder. Section 4.21 of the Disclosure Schedule also lists all claims under
any of such policies (or the predecessor policies) for the last two fiscal years
except for claims that are not individually Material. Except for exceptions,
defaults, terminations, modifications, accelerations or repudiations that are
not Material, with respect to each such insurance policy:

 

65



--------------------------------------------------------------------------------

(a) the policy is legal, valid, binding, enforceable, in accordance with its
terms and in full force and effect, (b) neither Geosolutions nor, to the
knowledge of Geosolutions, any other party to the policy is in breach or default
(including with respect to the payment of premiums or the giving of notices),
and no event has occurred that, with notice or the lapse of time, would
constitute such a breach or default, or permit termination or modification,
premium or cost adjustment, exhaustion or impairment of policy limits or
acceleration, under the policy, and (c) neither Geosolutions nor, to the
knowledge of Geosolutions, any other party to the policy has repudiated any
provision thereof and Geosolutions has not received notice of any such
termination, modification, premium or cost adjustment, repudiation or
acceleration or any actual or proposed or threatened denial of coverage or
defense or reservation of rights with respect to any claim thereunder. None of
the rights of Geosolutions under any of such insurance policies will be subject
to termination, modification, premium or cost adjustment, repudiation,
exhaustion or impairment of policy limits or acceleration and no consent is
required from any Person under or pursuant to any of such policy as a result of
the consummation of the transactions contemplated hereunder. Section 4.21 of the
Disclosure Schedule describes all self-insurance arrangements that affect and a
list of all claims under any of such arrangements for the last two fiscal years
except for claims that are not individually Material.

 

Section 4.22 Brokers. Except as set forth on Section 4.22 of the Disclosure
Schedule, neither the Purchaser nor Geosolutions will be responsible for the
payment of any broker, finder, agent or investment banker fee or commission in
connection with the transactions contemplated by this Agreement based upon
commitments or arrangements by or on behalf of Concrete, Geosolutions, any
Seller or any Affiliate of any Seller.

 

Section 4.23 Powers of Attorney. Except as set forth in Section 4.23 of the
Disclosure Schedule, there are no outstanding powers of attorney executed on
behalf of Geosolutions.

 

Section 4.24 Product Warranties. Section 4.24 of the Disclosure Schedule sets
forth the standard warranty terms offered by Geosolutions or their predecessors
with respect to products of the Business or any Predecessor Business during the
past two years and under which Geosolutions or any of its Subsidiaries could
have any Liabilities.

 

Section 4.25 Inventory. The Inventory of Geosolutions (the “Geosolutions
Inventory”), represents the normal stock in trade of Geosolutions on hand. Net
of applicable reserves established in accordance with GAAP, the Geosolutions
Inventory is of a quality and quantity consistent with the past practices of the
Business. No Material amount of Geosolutions Inventory is on consignment with
another Person.

 

Section 4.26 Transactions with Certain Persons. Except as disclosed in
Section 4.26 of the Disclosure Schedule, no Related Party (a) owns or has owned
during the past three years, directly or indirectly, any interest in (other than
holdings that represent less than 5% of any class of securities of any
publicly-traded company) or is an officer, director, employee, consultant of,
lender to or borrower of or has the right to participate in profits of, any
Person which is a competitor, lessor, lessee, customer or supplier of
Geosolutions; or (b) owns, or has owned during the past three years, directly or
indirectly, or is, or has been during the last three years, a party to any
Contract with Geosolutions other than employment related agreements entered into
in the ordinary course of business.

 

66



--------------------------------------------------------------------------------

Section 4.27 Product Liability Claims. Except as set forth in Section 4.27 of
the Disclosure Schedule, there is currently no pending, and during the past two
fiscal years, there has been no pending or, to the knowledge of Geosolutions,
threatened Action with respect to (a) any product alleged to have been
manufactured, shipped or sold by Geosolutions or any Predecessor Business and
alleged to have a defect in manufacture or design or (b) any other product
liability or any similar claim with respect to any such product of Geosolutions
or Predecessor Business, nor to the knowledge of Geosolutions, is there any
basis therefor. The reserves set forth on the Business Interim Financial
Statements for product warranty fulfillment were established in accordance with
GAAP.

 

Section 4.28 Bank and Other Accounts. Section 4.28 of the Disclosure Schedule
sets forth (a) a true and complete list of the names and locations of all banks,
trust companies, securities brokers and other financial institutions at which
Geosolutions has an account or safe deposit box or maintains a banking,
custodial, trading or other similar relationship and (b) a true and complete
list and description of each such account, safe deposit box and relationship,
including in each case the account number and the names of the respective
officers, employees, agents or other similar representatives of Geosolutions
having signatory power with respect thereto.

 

Section 4.29 Relations with Customers and Suppliers. Except as disclosed in
Section 4.29 of the Disclosure Schedule, Geosolutions has not received any
written notice nor, to the knowledge of Geosolutions, any verbal notice, that
any Significant Customer or Significant Supplier intends to, or desires to,
cease its business relationship with Geosolutions, materially curtail purchases
from or sales to Geosolutions.

 

Section 4.30 Customers. Except as described in Section 4.30 of the Disclosure
Schedule, Geosolutions has not lost, during the past two fiscal years, any
customer which accounted for more than $1,000,000 of the aggregate annual
combined revenues of Geosolutions for the twelve months preceding such loss.

 

Section 4.31 Change in Control Provisions. Except as set forth in Sections 4.5,
4.18(b) and 4.31 of the Disclosure Schedule, no Geosolutions Designated Contract
or Geosolutions Permit contains any restrictions on, or consent requirement with
respect to, a change of control of Geosolutions.

 

Section 4.32 Accounts Receivable. All accounts receivable of Geosolutions to be
included in Aggregate Net Working Capital will be based on Geosolutions’ past
practices and methodologies for recording such receivables which is in
accordance with GAAP.

 

Section 4.33 Bonus and Severance Liabilities. Section 4.33 of the Disclosure
Schedule sets forth all payment conditions, amounts and arrangements with
respect to Bonus and Severance Liabilities and Prior Bonus and Severance
Liabilities and the Persons to whom such Liabilities are or may be payable.

 

Section 4.34 Asset Transfers. The transfers of assets and employees effected
pursuant to the SIND Stock Purchase Agreement did not materially and adversely
impact the ability of Concrete, its Subsidiaries and Geosolutions to conduct the
Business.

 

67



--------------------------------------------------------------------------------

Section 4.35 Catoosa County. Geosolutions is the holder and owner of 100% of the
Bonds (as defined in that certain Lease Agreement dated as of December 1, 1998
by and between the Catoosa County Development Authority and Synthetic
Industries, Inc.) issued pursuant to that certain Indenture of Trust dated as of
December 1, 1998 by and between the Catoosa County Development Authority and
SunTrust Bank Atlanta.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

 

In order to induce the Purchaser to enter into and perform this Agreement and to
consummate the transactions contemplated hereby, each Seller severally (as to
himself, herself or itself and not as to any other Seller) hereby represents and
warrants to the Purchaser as follows:

 

Section 5.1 Organization. For Sellers other than natural persons, such Seller is
duly incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation and is duly licensed or qualified to do business
and is in good standing in each jurisdiction in which the properties owned or
leased by it or the operation of its business makes such licensing or
qualification necessary, except where the failure to be so duly licensed or
qualified and in good standing would not adversely affect the ability of such
Seller to carry out its obligations under, and to consummate the transactions
contemplated by, this Agreement.

 

Section 5.2 Authority Relative to this Agreement. Each Seller has full legal
right, power, capacity and authority (including, if applicable, full
organizational power, capacity and authority) to execute, deliver and perform
this Agreement and each other agreement, instrument or document to be executed
and delivered by such Seller hereunder and to consummate the transactions
contemplated hereby. All actions or proceedings required to be taken by or on
the part of such Seller, its board of directors, shareholders, partners,
members, owners, trustees or beneficiaries, to authorize and permit the
execution and delivery by such Seller of this Agreement and the instruments and
documents required to be executed and delivered by such Seller hereunder and the
performance by such Seller of such Seller’s obligations hereunder and thereunder
and the consummation by such Seller of the transactions contemplated hereby and
thereby have been duly and properly taken. This Agreement has been duly and
validly executed and delivered by such Seller and, assuming the due
authorization, execution and delivery hereof by the Purchaser, constitutes a
valid and binding agreement of such Seller, enforceable against it in accordance
with its terms, except that such enforceability (a) may be limited by
bankruptcy, insolvency, moratorium or other similar laws affecting or relating
to enforcement of creditors’ rights generally and (b) is subject to general
principles of equity (regardless of whether enforceability is considered in a
proceeding at law or in equity).

 

Section 5.3 Share Ownership. Such Seller is and will be immediately prior to
Closing the record and beneficial owner of the number of Shares of the Class set
forth next to such Seller’s name on Exhibit 5.3. Such Seller has, and at Closing
will have, good title to such Shares, free and clear of any Lien. Good and valid
title to such Shares will be transferred to the Purchaser at the Closing, free
and clear of all Liens, except for any Liens arising as a result of actions by
the Purchaser and its Affiliates. Except as provided in this Agreement, the
Concrete Registration Rights Agreement, the Geosolutions Registration Rights
Agreement, the Concrete Charter, the Geosolutions Charter, the Concrete
Stockholders Agreement and the Geosolutions

 

68



--------------------------------------------------------------------------------

Stockholders Agreement, such Seller is not a party to any option, warrant,
purchase right or other Contract or commitment that requires, affects or
otherwise relates to the sale, transfer, conversion, registration, disposition
or voting of any Shares.

 

Section 5.4 Noncontravention. Neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated hereby will
(a) for Sellers other than natural persons, conflict with or result in any
violation of any provision of the organizational documents of such Seller, or
with any resolution or authorization adopted by the governing body or
equityholders of such Seller, (b) subject to the approvals, filings and consents
referred to in Sections 3.6, 4.6 and 5.5, violate any Legal Requirements
applicable to such Seller, (c) require any consent, approval or notice under, or
conflict with or result in a violation or breach of, or constitute (with or
without notice or lapse of time or both) a default (or give rise to any right of
termination, cancellation or acceleration) under any of the terms, conditions or
provisions of any Contracts of such Seller, or (d) result in the imposition or
creation of any Lien upon or with respect to the Shares, or any of the assets of
Concrete or its Subsidiaries or Geosolutions.

 

Section 5.5 Consents and Approvals. No consent, approval or authorization of, or
declaration or filing with, or notice to any Governmental Entity or any other
Person on the part of such Seller that has not been obtained or made is required
in connection with the execution or delivery by such Seller of this Agreement or
the consummation by such Seller of the transactions contemplated hereby, other
than (a) compliance by the applicable parties with the notification and waiting
period requirements of the HSR Act, and (b) consents, approvals, authorizations,
declarations or filings that are set forth on Sections 3.5 and 4.5 of the
Disclosure Schedule.

 

Section 5.6 Litigation. As of the date hereof, there is no Action pending
against, or to the knowledge of such Seller threatened against such Seller or
such Seller’s properties, assets or business that in any manner challenges or
seeks to prevent, enjoin, alter or delay any of the transactions contemplated
hereby or the execution, delivery or performance by such Seller of this
Agreement or any instrument, agreement or document required to be delivered
hereunder.

 

Section 5.7 Brokers. None of Concrete, any of its Subsidiaries, Geosolutions,
the Purchaser or any of its Affiliates will be responsible for the payment of
any broker, finder or investment banker fee or commission in connection with the
transactions contemplated by this Agreement based upon any commitments or
arrangements made by or on behalf of such Seller.

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

In order to induce the Sellers, Concrete and Geosolutions to enter into and
perform this Agreement and to consummate the transactions contemplated hereby,
the Purchaser hereby represents and warrants to the Sellers, Concrete and
Geosolutions as follows:

 

Section 6.1 Organization. The Purchaser is a corporation duly incorporated,
validly existing and in good standing under the laws of its jurisdiction of
incorporation.

 

Section 6.2 Authority Relative to this Agreement. The Purchaser has the
requisite corporate power and authority to execute and deliver this Agreement
and to consummate the transactions contemplated hereby. This Agreement has been
duly and validly executed and

 

69



--------------------------------------------------------------------------------

delivered by the Purchaser and, assuming the due authorization, execution and
delivery hereof by the Sellers, Concrete and Geosolutions, constitutes a valid
and binding agreement of the Purchaser, enforceable against it in accordance
with its terms, except that such enforceability (a) may be limited by
bankruptcy, insolvency, moratorium or other similar laws affecting or relating
to enforcement of creditors’ rights generally and (b) is subject to general
principles of equity (regardless of whether enforceability is considered in a
proceeding at law or in equity).

 

Section 6.3 Noncontravention. Neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated hereby will
(a) conflict with or result in any violation of any provision of the certificate
of incorporation of incorporation or bylaws (or equivalent governing
instruments) of the Purchaser or any of its Subsidiaries, (b) require any
consent, approval or notice under, or conflict with or result in a violation or
breach of, or constitute (with or without notice or lapse of time or both) a
default (or give rise to any right of termination, cancellation or acceleration)
under, any of the terms, conditions or provisions of any Contracts of the
Purchaser or any of its Subsidiaries or (c) subject to the approvals, filings
and consents referred to in Section 6.4, violate any Legal Requirements
applicable to the Purchaser or any of its Subsidiaries, except in the case of
clauses (b) and (c), with respect to matters that are not reasonably likely to
(i) result in a material adverse effect with respect to the Purchaser and its
Subsidiaries, taken as a whole, (ii) impair the ability of the Purchaser to
perform its obligations under this Agreement in any material respect or
(iii) delay in any material respect or prevent the consummation of any of the
transactions contemplated by this Agreement.

 

Section 6.4 Governmental Approvals. No consent, approval or authorization of, or
declaration or filing with, any Governmental Entity on the part of the Purchaser
or any of its Subsidiaries that has not been obtained or made is required in
connection with the execution or delivery by the Purchaser of this Agreement or
the consummation by the Purchaser of the transactions contemplated hereby, other
than (a) compliance with the notification and waiting period requirements of the
HSR Act and (b) consents, approvals, authorizations, declarations or filings
that, if not obtained or made, are not reasonably likely to (i) result in a
material adverse effect with respect to the Purchaser and its Subsidiaries,
taken as a whole, (ii) impair the ability of the Purchaser to perform its
obligations under this Agreement in any material respect or (iii) delay in any
material respect or prevent the consummation of any of the transactions
contemplated hereby.

 

Section 6.5 Financing. The Purchaser has delivered to the Seller Representative
a true and complete copy of the commitment letter dated December 30, 2005 and
related term sheets provided by BNP Paribas for the debt financing of the
transactions contemplated by this Agreement (the “Debt Financing Letter”).
Assuming the receipt of the funds contemplated by the Debt Financing Letter, the
Purchaser will have available to it at the Closing cash in at least the amount
required to make the payments required to be made by it at the Closing and
sufficient funds to consummate the transactions contemplated hereby. The
Purchaser is not aware of any facts or circumstances that would cause Purchaser
to be unable to obtain the financing in accordance with the terms of the Debt
Financing Letter.

 

70



--------------------------------------------------------------------------------

Section 6.6 No Outside Reliance.

 

(a) The Purchaser acknowledges and agrees that no other party hereto or any of
such other party’s Affiliates or Representatives is making any representation or
warranty whatsoever, oral or written, express or implied, as to the accuracy or
completeness of any information regarding Concrete, its Subsidiaries or
Geosolutions, except as expressly set forth in this Agreement, and that the
Purchaser is not relying on any representation or warranty, oral or written,
express or implied, made by any other party hereto or such other party’s
Affiliates or Representatives, except for the representations and warranties
expressly set forth in this Agreement.

 

(b) In connection with the Purchaser’s investigation of Concrete and its
Subsidiaries and Geosolutions, the Purchaser has received certain estimates,
projections and other forecasts regarding Concrete and its Subsidiaries and
Geosolutions. The Purchaser acknowledges and agrees that there are uncertainties
inherent in attempting to make such estimates, projections and other forecasts,
that the Purchaser is familiar with such uncertainties and that the Purchaser is
taking responsibility for making and has made its own evaluation of the adequacy
and accuracy of all estimates, projections and other forecasts so furnished to
it (including the reasonableness of the assumptions underlying such estimates,
projections and forecasts). Accordingly, none of Concrete, its Subsidiaries,
Geosolutions or the Sellers make any representation or warranty with respect to
such estimates, projections and other forecasts (including the reasonableness of
the assumptions underlying such estimates, projections and forecasts).

 

Section 6.7 Investment Intent. The Purchaser is acquiring the Shares for its own
account for investment purposes only and not with a view to any public
distribution thereof in violation of the Securities Act of 1933, as amended or
with any intention of selling, distributing or otherwise disposing of the Shares
in a manner that would violate the registration requirements of the Securities
Act of 1933, as amended.

 

Section 6.8 Solvency. Assuming all conditions to Closing pursuant to Article
VIII hereto have been fulfilled, immediately following the Closing, each of
Concrete and Geosolutions will be Solvent. For purposes of this Agreement,
“Solvent” when used with respect to Concrete and Geosolutions, means that,
immediately following the Closing Date, (i) the amount of the Present Fair
Salable Value of each of Concrete’s and Geosolutions’ assets will, as of such
date, exceed all of their respective liabilities, contingent or otherwise,
determined after giving effect to any savings provisions in guarantees limiting
liability to an amount that can be guaranteed without rendering the guarantee
voidable under applicable state and federal law, including insolvency laws, as
of such date, (ii) each of Concrete and Geosolutions will not have, as of such
date, an unreasonably small amount of capital for the business in which they are
respectively engaged or will be engaged and (iii) each of Concrete and
Geosolutions will be able to pay their respective Debts as they become absolute
and mature, taking into account the timing of and the amounts of cash to be
received by them and the timing of and the amounts of cash to be payable on or
in respect of their indebtedness. The term “Solvency” shall have its correlative
meaning. For purposes of the definition of “Solvent”, (A) “Debt” means liability
on a “Claim”; and (B) “Claim” means (i) any right to payment, whether or not
such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed,

 

71



--------------------------------------------------------------------------------

legal, equitable, secured or unsecured, determined after giving effect to any
savings provisions in guarantees limiting liability to an amount that can be
guaranteed without rendering the guarantee voidable under applicable state and
federal law, including insolvency laws or (ii) the right to an equitable remedy
for breach on performance if such breach gives rise to a payment, whether or not
such equitable remedy is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured. “Present Fair Salable Value” means the amount that may be realized
if the aggregate assets of each of Concrete or Geosolutions, as applicable,
(including goodwill) are sold as an entirety with reasonable promptness in an
arms length transaction under present conditions for the sale of comparable
business enterprises.

 

Section 6.9 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Purchaser for which any Seller would be responsible.

 

ARTICLE VII

COVENANTS

 

Section 7.1 Conduct of Business of Concrete and Geosolutions. Except as
expressly contemplated by this Agreement, during the period from the date of
this Agreement to the Closing, the Sellers will cause each of Concrete and
Geosolutions to, and each of Concrete and Geosolutions will, and Concrete will
cause its Subsidiaries to, conduct its respective business, as applicable,
according to its ordinary and usual course and consistent with past practices in
all material respects, use its commercially reasonable efforts in the ordinary
course of business and consistent with past practice to maintain its present
relationship with all material licensors, suppliers and customers and, except as
otherwise expressly contemplated by this Agreement, prior to the Closing, the
Sellers will cause each of Concrete and Geosolutions not to and each of Concrete
and Geosolutions will not, and Concrete will cause its Subsidiaries not to,
without the prior written consent of the Purchaser (which consent will not be
unreasonably withheld or delayed):

 

(a) amend their respective certificates of incorporation or bylaws (or
equivalent governing instruments);

 

(b) authorize for issuance, issue, sell, pledge, encumber or deliver or agree or
commit to issue, sell, pledge, encumber or deliver any shares of its capital
stock, or issue any securities convertible into, exchangeable for or
representing a right to purchase or receive, or enter into any Contract with
respect to the issuance of, shares of its capital stock, except in the ordinary
course of business under the Concrete Stock Incentive Plan or the Geosolutions
Stock Incentive Plan in accordance with the terms thereof;

 

(c) split, combine or reclassify any shares of its capital stock;

 

(d) (i) incur any Indebtedness or guarantee any such Indebtedness of another
Person, issue or sell any debt securities or warrants or other rights to acquire
any debt securities of Concrete or any of its Subsidiaries or Geosolutions,
guarantee any debt

 

72



--------------------------------------------------------------------------------

securities of another Person, enter into any “keep well” or other agreement to
maintain any financial statement condition to another Person or enter into any
arrangement having the economic effect of any of the foregoing, except for
short-term borrowings incurred in the ordinary course of business consistent
with past practice and for other borrowings not exceeding $1,000,000 in the
aggregate, or (ii) make any loans, advances or capital contributions to, or
investments in, any other Person;

 

(e) acquire or sell (whether by merger, consolidation or otherwise), or lease,
encumber, suffer to exist any Lien (other than any Permitted Lien) on, transfer
or dispose of assets of a book value in excess of $250,000, except for sales of
Inventory and dispositions of worn-out equipment in the ordinary course of
business;

 

(f) make any Material Tax elections;

 

(g) modify, amend or terminate any Geosolutions Designated Contract or Concrete
Designated Contract or waive, release, settle or assign any rights or claims
thereunder, except for settlements of normal claims in the amount of $100,000 or
less in the ordinary course of business or enter into any Contract that would be
defined a Concrete Designated Contract or a Geosolutions Designated Contract if
in effect on the date hereof;

 

(h) except as may be required as a result of a change in Legal Requirements or
in GAAP, change any of the accounting principles, classifications, methods or
practices used by it or revalue any of its assets;

 

(i) make, grant or commit to make or grant any bonus or any wage, salary or
compensation increase to any director, officer, employee or consultant of
Concrete or its Subsidiaries or Geosolutions, other than base salary increases
of employees (other than officers) in the ordinary course of business consistent
with past practice, which do not in the aggregate increase annual compensation
expense by more than 2.5% of the annual compensation expense for the fiscal year
ended October 2, 2005, amend or terminate any Concrete Plan or Geosolutions Plan
except to the extent required by applicable Legal Requirements, or adopt any new
Concrete Plan or Geosolutions Plan; adopt a plan of complete or partial
liquidation, dissolution, consolidation, restructuring, recapitalization,
reorganization or merger;

 

(j) declare or pay any dividends other than cash dividends, issue, purchase or
redeem any shares of its capital stock or any securities convertible into or
exchangeable for any of its capital stock, make any other non-cash distributions
to its stockholders in their capacity as such or issue any right to acquire
capital stock;

 

(k) amend or terminate any Permit or acquire any new Permit, except as required
by applicable Legal Requirements;

 

(l) commit to make any capital expenditure (or series of related capital
expenditures) exceeding $250,000 in the aggregate, except for expenditures set
forth in the capital expenditures budgets of Concrete and its Subsidiaries and
Geosolutions previously delivered to the Purchaser;

 

73



--------------------------------------------------------------------------------

(m) cancel or terminate any insurance policy or cause any of the coverage
thereunder to lapse, unless simultaneously with such termination, cancellation
or lapse, replacement policies providing coverage equal to or greater than the
coverage under the canceled, terminated or lapsed policies, for premiums at not
more than current market rates, are in full force and effect;

 

(n) acquire any business or change the fundamental nature of the Business;

 

(o) fail to make or delay making the capital, maintenance and environmental,
health and safety expenditures in the amount and at the times required in the
budget previously provided to the Purchaser;

 

(p) delay the payment of payables or accelerate the collection of receivables or
payments to it for products in a manner inconsistent with past practice;

 

(q) adopt a plan of complete or partial liquidation, dissolution, consolidation,
restructuring, recapitalization, reorganization or merger;

 

(r) enter into any settlement, decree, consent Order or other similar agreement
under Environmental Law;

 

(s) enter into any Contract or arrangement requiring any other Person to consent
or approve the transaction contemplated hereby; or

 

(t) commit to do any of the foregoing.

 

All commercially sensitive information subject to the Restricted Access
Procedures delivered to the Purchaser or its Representatives in connection with
any request for the Purchaser’s consent to any matter under this Section 7.1 or
otherwise shall be delivered pursuant to, and to the Persons authorized in, the
Restricted Access Procedures.

 

Section 7.2 Access and Information. Between the date of this Agreement and the
Closing, each of Concrete and Geosolutions shall, and Concrete shall cause its
Subsidiaries to, afford the Purchaser and its officers, employees, agents,
potential lenders and their respective authorized representatives (including
accountants, financial advisors and legal counsel) (collectively,
“Representatives”) reasonable access at all reasonable times, and in a manner so
as not to unreasonably interfere with normal operation of the Business, to the
properties, personnel and Books and Records and shall furnish to the Purchaser
and its Representatives such other information as required by this Agreement or
as the Purchaser or its Representatives may from time to time reasonably
request; provided, however, that the Purchaser, Concrete and its Subsidiaries
and Geosolutions will comply with mutually agreed upon procedures (the
“Restricted Access Procedure”) restricting access to commercially sensitive
information (the general nature of such information to be defined in such
procedures). Nothing in this Section 7.2 shall be interpreted so as to grant to
the Purchaser or any of its Representatives the right to perform invasive or
subsurface investigations of the properties or facilities of Concrete or its
Subsidiaries or Geosolutions.

 

Section 7.3 Governmental Filings and Consents. Upon the terms and subject to the

 

74



--------------------------------------------------------------------------------

conditions of this Agreement, each of the parties hereto shall use all
commercially reasonable efforts to take, or cause to be taken, all actions, and
to do or cause to be done, and to assist and cooperate with the other parties in
doing, all things necessary, proper or advisable to consummate and make
effective as promptly as practicable the transactions contemplated by this
Agreement, including using all commercially reasonable efforts to effect
promptly all required registrations and filings with Governmental Entities,
including, without limitation, filings and submissions pursuant to the HSR Act.
Any and all filing fees required to be paid in respect of any filings under the
HSR Act shall be paid by the Purchaser.

 

Section 7.4 Public Announcements. The initial press release or releases with
respect to the transactions contemplated by this Agreement, as well as the press
release or releases with respective to consummation of such transactions, shall
be in the form consented to by the Purchaser and the Seller Representative
(which consent shall not be unreasonably withheld or delayed), except where such
release is required by applicable Legal Requirement. Through the Closing, the
Purchaser, on the one hand, and the Sellers, Geosolutions and Concrete, on the
other hand, shall not, and shall cause their Subsidiaries and Affiliates not to,
issue or cause the publication of any other press release or other announcement
with respect to this Agreement or the transactions contemplated hereby without
the consent of the other (which consent shall not be unreasonably withheld or
delayed), except where such release or announcement is required by applicable
Legal Requirement.

 

Section 7.5 Further Action. Each of the parties hereto shall use all
commercially reasonable efforts to take, or cause to be taken, all appropriate
action, do or cause to be done all things necessary, proper or advisable under
applicable Legal Requirements, and to execute and deliver such documents and
other papers, as may be required to carry out the provisions of this Agreement
and consummate and make effective the transactions contemplated by this
Agreement. If requested by Purchaser, Sellers will use reasonable efforts to
obtain cancellation letters from all holders of Concrete Stock Options or
Geosolutions Stock Options in connection with the consummation of the
transactions contemplated by this Agreement.

 

Section 7.6 Certain Indemnification. From and after the Closing, the Purchaser
will cause each of Concrete and Geosolutions to, and each of Concrete and
Geosolutions will, continue to indemnify and hold harmless each present and
former director and officer of Concrete and its Subsidiaries and Geosolutions
against any Losses incurred in connection with any Action, whether civil,
criminal, administrative or investigative, arising out of or pertaining to
matters existing or occurring on or prior to the Closing, whether asserted or
claimed prior to, on or after the Closing, to the fullest extent that
Geosolutions and Concrete would have been permitted under Delaware law and their
certificates of incorporation, bylaws or other organizational documents in
effect on the date hereof to indemnify such person (including the advancing of
expenses as incurred to the fullest extent permitted under applicable Legal
Requirements); provided, however, that the person to whom such expenses are
advanced must provide an undertaking to Geosolutions or Concrete (as
appropriate) to repay such advances if it is ultimately determined by a court of
competent jurisdiction (which determination shall have become final) that such
person is not entitled to indemnification. No later than the Closing Date,
Purchaser shall purchase “run-off” or “tail coverage” officers and directors
liability insurance coverage for the officers and directors of Concrete and
Geosolutions, which shall continue until the sixth anniversary of the Closing
Date. The costs of such coverage (which shall not exceed $180,000) shall be
shared equally by the Sellers, on the one hand, and Purchaser, on the other
hand. The Sellers’ portion of such cost shall be considered a Seller Transaction
Expense.

 

75



--------------------------------------------------------------------------------

Section 7.7 Seller Representative. Each Seller and Qualifying Optionholder
hereby designates Investcorp International, Inc. to be the “Seller
Representative” to execute any and all instruments or other documents on behalf
of the Sellers and the Qualifying Optionholders and to do any and all other acts
or things on behalf of the Sellers and the Qualifying Optionholders which the
Seller Representative may deem necessary or advisable, or which may be required
pursuant to this Agreement or otherwise, in connection with the consummation of
the transactions contemplated hereby and the performance of all obligations
hereunder at or following the Closing. Without limiting the generality of the
foregoing, the Seller Representative shall have the full and exclusive authority
to (a) agree with the Purchaser with respect to any matter or thing required or
deemed necessary by the Seller Representative in connection with the provisions
of this Agreement calling for the agreement of the Sellers and the Qualifying
Optionholders, give and receive notices on behalf of all the Sellers and the
Qualifying Optionholders, and act on behalf of the Sellers and the Qualifying
Optionholders in connection with any matter as to which the Sellers and the
Qualifying Optionholders are or may be obligated under this Agreement, all in
the absolute discretion of the Seller Representative, (b) make payment to the
Purchaser of any amount out of the Working Capital Adjustment Holdback Fund, the
Legacy Tax Indemnification Holdback Fund or the Cobra Holdback Fund in order to
pay the Purchaser any amounts due to the Purchaser from the Sellers and the
Qualifying Optionholders pursuant to Sections 2.6, 10.2 and 7.9, respectively,
of this Agreement, to object to any such payment, to agree to negotiate, enter
into settlements and compromises of and comply with orders of courts with
respect to such claims, all in the absolute discretion of the Seller
Representative, and (c) in general, do all things and perform all acts,
including without limitation executing and delivering all agreements,
certificates, receipts, consents, elections, instructions, and other instruments
or documents contemplated by, or deemed by the Seller Representative to be
necessary or advisable in connection with, this Agreement. The Sellers and the
Qualifying Optionholders shall cooperate with the Seller Representative and any
accountants, attorneys or other agents whom it may retain to assist in carrying
out its duties hereunder. All decisions by the Seller Representative shall be
binding upon all Sellers and the Qualifying Optionholders, and no Seller or
Qualifying Optionholder shall have the right to object, dissent, protest or
otherwise contest the same. The Seller Representative may communicate with any
Seller and the Qualifying Optionholders or any other Person concerning its
responsibilities hereunder, but it is not required to do so. The Seller
Representative has a duty to serve in good faith the interests of the Sellers
and the Qualifying Optionholders and to perform its designated role under this
Agreement, but the Seller Representative shall have no financial liability
whatsoever to any Person relating to its services hereunder (including any
action taken or omitted to be taken), except that it shall be liable for harm
which it directly causes by an act of willful misconduct. The Sellers and the
Qualifying Optionholders shall indemnify and hold harmless the Seller
Representative against any loss, expense (including reasonable attorneys’ fees)
or other liability arising out of its services as the Seller Representative
under this Agreement, other than for harm directly caused by an act of willful
misconduct. The Seller Representative may deduct all out-of-pocket expenses
incurred by or on behalf of the Sellers and the Qualifying Optionholders by the
Seller Representative from the Holdback Funds. Each Seller and each Qualifying
Optionholder hereby agrees that the Purchaser shall have no responsibility for,
and hereby releases the Purchaser from, any Liability to such Seller or
Qualifying Optionholder and such Seller or

 

76



--------------------------------------------------------------------------------

Qualifying Optionholder’s heirs, legal representatives, successors and assigns,
for any act or omission of the Seller Representative; provided that the
Purchaser shall be entitled to rely upon the identity and notice information for
the Seller Representative set forth in Section 11.8 until notice is received by
the Purchaser that such information has changed. The Seller Representative may
resign at any time by notifying in writing the Purchaser, the Sellers and the
Qualifying Optionholders, provided that at such time the Sellers and the
Qualifying Optionholders have named a replacement representative to serve in the
Seller Representative’s place.

 

Section 7.8 Confidentiality.

 

(a) The Purchaser shall hold, and shall cause its Representatives to hold, in
confidence all documents and information furnished to it by or on behalf of the
Sellers in connection with the transactions contemplated hereby pursuant to the
terms of the Confidentiality Agreement dated November 16, 2005 between the
Purchaser and Harris Williams & Co. (the “Confidentiality Agreement”), which
shall continue in full force and effect until the Closing Date, at which time
such Confidentiality Agreement and the obligations of the parties under this
Section 7.8(a) shall terminate. Information obtained by the Purchaser and its
Representatives pursuant to Section 7.2 shall be subject to the provisions of
the Confidentiality Agreement. If for any reason this Agreement is terminated
prior to the Closing Date, the Confidentiality Agreement shall nonetheless
continue in full force and effect in accordance with its terms.

 

(b) For a period of five years following the Closing Date, the Sellers shall
not, and the Sellers shall cause their Affiliates and the respective
Representatives of the Sellers and their Affiliates not to, use for their own
benefit or divulge or convey to any third party, any Confidential Information;
provided, however, that the Sellers or their Affiliates may furnish such portion
(and only such portion) of the Confidential Information as the Sellers or such
Affiliates reasonably determine they are legally obligated to disclose if:
(i) he, she or it receives a request to disclose all or any part of the
Confidential Information under the terms of a subpoena, civil investigative
demand or order issued by a Governmental Entity; (ii) to the extent legally
permissible, he, she or it notifies the Purchaser of the existence, terms and
circumstances surrounding such request and consults with the Purchaser on the
advisability of taking steps available under applicable Legal Requirements to
resist or narrow such request; and (iii) he, she or it exercises his, her or its
commercially reasonable efforts to obtain an order or other reliable assurance
that confidential treatment will be accorded to the disclosed Confidential
Information. For purposes of this Agreement, “Confidential Information” consists
of all confidential, proprietary or secret information and data relating to
Concrete or its Subsidiaries or Geosolutions or the transactions contemplated
hereby including, without limitation, technical information and information
pertaining to methods, processes, designs, equipment, customer data and supplier
data, utilities data, cost information, transportation information, pricing and
operating procedures (other than data or information that is or becomes
available to the public other than as a result of a breach of this
Section 7.8(b)).

 

Section 7.9 COBRA. In the event that Shaw provides notice on or prior to 5:00
p.m. Eastern Daylight Time on March 31, 2006 to Concrete that Shaw is exercising
its election to cause Concrete to purchase the Excludable Cobra Tangible Assets
(as such term is defined in the SIND Stock Purchase Agreement), at the option of
the Purchaser to be exercised in a writing

 

77



--------------------------------------------------------------------------------

delivered to the Seller Representative no later than 20 Business Days after Shaw
provides such notice, the Sellers shall pay to Concrete an amount equal to the
purchase price to be paid for the Excludable Cobra Tangible Assets as determined
by the SIND Stock Purchase Agreement against delivery to the Seller
Representative or its designee or assignee of the Excludable Cobra Tangible
Assets. Prior to any sale by the Seller Representative of the Excludable Cobra
Tangible Assets to any third party, the Seller Representative shall offer to the
Purchaser the option to purchase the Excludable Cobra Tangible Assets at scrap
value by delivery to the Purchaser of a scrap valuation of the Excludable Cobra
Tangible Assets, such option to be exercisable upon notice to the Seller
Representative within 30 days of the Purchaser’s receipt of such valuation at
the price set forth in such valuation. If the Purchaser does not exercise its
option to purchase the Excludable Cobra Tangible Assets within such exercise
period pursuant to this Section 7.9, the Seller Representative shall be
permitted to sell, transfer or otherwise dispose of the Excludable Cobra
Tangible Assets free of any further restrictions.

 

Section 7.10 Non-Disparagement. No party hereto shall make, participate in the
making of, or encourage any other Person to make, any statements, whether
written or oral, that criticize, disparage, or defame the goodwill or reputation
of, or which are intended to embarrass or adversely affect the public perception
of, any other party hereto or any of their respective present, former or future
directors, Representatives, shareholders, members or equityholders.

 

Section 7.11 Termination of Certain Agreements. The Sellers, Concrete and
Geosolutions shall terminate, prior to Closing, the Contracts listed in
Section 7.11 of the Disclosure Schedule at no cost or expense to Concrete, any
of its Subsidiaries or Geosolutions.

 

Section 7.12 [Intentionally Omitted].

 

Section 7.13 Payment of Indebtedness. At least two Business Days prior to the
Closing Date, Sellers will cause each of Concrete and Geosolutions to, and
Concrete and its Subsidiaries and Geosolutions shall (a) obtain from the holders
of all Indebtedness payoff letters in form reasonably acceptable to the
Purchaser (collectively, the “Payoff Letters”) setting forth the amount
necessary to pay in full such Indebtedness at Closing, (b) obtain the
termination of any and all other obligations of Concrete, its Subsidiaries and
Geosolutions under the applicable documentation related thereto and (c) obtain
the release of any and all Liens on the assets of Concrete, its Subsidiaries and
Geosolutions securing such Indebtedness under the applicable documentation
relating thereto.

 

Section 7.14 Seller Transaction Expenses. Sellers will cause each of Concrete
and Geosolutions to, and each of Concrete and Geosolutions shall deliver to the
Purchaser at Closing acknowledgments of payment in full of all Seller
Transaction Expenses incurred through the Closing from all Persons to whom any
Seller Transaction Expenses are payable.

 

Section 7.15 Additional Financial Statements; Management’s Discussion and
Analysis.

 

(a) Concrete and Geosolutions shall deliver to the Purchaser at or prior to
Closing the audited consolidated balance sheet of SI Corp for the fiscal year
ended as of October 3, 2004, and the related audited consolidated statements of
income and cash flows of SI Corp, together with all related notes and schedules
thereto (the “2004 Audit”). The 2004

 

78



--------------------------------------------------------------------------------

Audit shall (i) be prepared in accordance with the books of account and other
financial records of SI Corp and its consolidated Subsidiaries (except as may be
indicated in the notes thereto), (ii) present fairly in all material respects
the consolidated financial condition of SI Corp and its consolidated
Subsidiaries as of October 3, 2004 and the consolidated results of operation,
changes in stockholders’ equity and cash flows of SI Corp and its consolidated
Subsidiaries for the fiscal year then ended, and (iii) be prepared in accordance
with GAAP applied on a basis consistent with past practices of SI Corp.

 

(b) Concrete and Geosolutions shall use their reasonable commercial efforts to
assist the Purchaser and its Representatives in any reasonable manner in the
preparation, in accordance with GAAP and Regulation S-X under the Securities Act
of 1933, of (i) the unaudited consolidated balance sheet for SI Corp and the
related unaudited consolidated statements of operations, cash flows and
stockholders’ equity and the related footnotes for each quarter comprising the
fiscal year ended October 2, 2005; and (ii) consolidated balance sheet of SI
Corp. and the related consolidated statements of operations, statements of
change in stockholders’ equity, statements of cash flow as of and for the fiscal
years ended September 28, 2003, October 3, 2004 and October 2, 2005 together
with all related notes and schedules thereto prepared in accordance with GAAP
and Regulation S-X under the Securities Act of 1933 (together with the 2005
Audit, the “Additional Financial Statements”).

 

(c) Concrete and Geosolutions shall cause the auditors conducting the audit in
connection with the Additional Financial Statements to grant access to their
substantive audit workpapers related to the SI Financial Statements and the
Additional Financial Statements to the Purchaser’s Accountants.

 

(d) Any costs or expenses incurred by Concrete, any of its Subsidiaries or
Geosolutions in connection with the preparation of the Additional Financial
Statements shall be a Seller Transaction Expense to the extent incurred prior to
January 24, 2005 and shall be borne by the Purchaser.

 

(e) If requested by the Purchaser, Concrete and Geosolutions shall make their
management personnel available to the Purchaser at such times as are reasonably
necessary in order for the Purchaser to be able to prepare and complete as soon
as practicable, a “Management’s Discussion and Analysis of Financial Condition
and Results of Operations” that meets the requirements of Regulation S-K of the
Securities and Exchange Commission with respect to the Business for each of the
years ended 2003, 2004 and 2005 and interim periods.

 

Section 7.16 Assistance with Financing. Sellers, Concrete and Geosolutions
acknowledge that the Purchaser and its Affiliates may cause one or more
information or offering memoranda to be prepared and used in connection with the
Purchaser’s financing of the transactions contemplated hereby and the ongoing
working capital needs of the Business following Closing. Concrete and
Geosolutions shall use their reasonable commercial efforts to provide and to
cause the Subsidiaries of Concrete to provide to the Purchaser, its Affiliates
and their Representatives access to, and to permit the use of, information
reasonably necessary with respect thereto, and to cooperate with the Purchaser,
its Affiliates and their Representatives in any reasonable manner in connection
with such financing, including providing access to all personnel necessary to
consummate such financing, all at such times, in such manner, and upon

 

79



--------------------------------------------------------------------------------

such notice as to avoid undue disruption to the Business. Concrete and
Geosolutions shall deliver to the Purchaser, its Affiliates and their financing
providers in a timely manner and make the management personnel of Concrete, its
Subsidiaries and Geosolutions available to execute and deliver or cause to be
executed and delivered such agreements, documents, instruments, certificates as
to financial and solvency matters and other certificates and consents as are
customarily delivered in connection with comparable financings and as may be
reasonably requested by the Purchaser, its Affiliates and their financing
providers in connection with such financing. Concrete and Geosolutions shall
make the management personnel of Concrete, its Subsidiaries and Geosolutions
available to participate in road shows and similar presentations to potential
lenders and investors and in the preparation of offering memoranda, private
placement memoranda and similar documents, provided that such activities do not
unduly interfere with the performance by such management personnel of their
duties. All out-of-pocket costs and expenses incurred by or on behalf of
Concrete, its Subsidiaries and Geosolutions in connection with this Section 7.16
shall be on account of and shall be payable by the Purchaser. Concrete and
Geosolutions shall cooperate with the Purchaser, its Affiliates and their
Representatives in any reasonable manner to assist the Purchaser in procuring
ALTA/ACSM Land Title Surveys-Improved Property (As-Built) of Concrete Real
Property or Geosolutions Real Property and written commitments for owner’s
policies of title insurance on Concrete Real Property or Geosolutions Real
Property (owned and leased), on an American Land Title Association 1992 form
(or, if unavailable, equivalent state-specific form).

 

Section 7.17 Purchaser Financing Efforts. The Purchaser shall use all
commercially reasonable efforts to take, or cause to be taken all appropriate
action and to do or cause to be done all things necessary, proper or advisable
and within its control to cause the funding of the financing contemplated by the
Debt Financing Letter to occur at the Closing on terms no less favorable to the
Purchaser as the terms set forth therein, or if such financing becomes
unavailable for any reason (other than a reason set forth in such letter), to
secure alternative financing; provided that this Section 7.17 shall not require
the Purchaser to secure alternative financing on terms that are materially less
favorable to the Purchaser than those set forth in the Debt Financing Letter.

 

Section 7.18 Employee Benefits. Except as set forth in Section 7.19 below, at
least fifteen days prior to the Closing, the Purchaser shall notify Concrete and
Geosolutions of the Concrete Plans and Geosolutions Plans to be terminated
effective immediately prior to the Closing, and Concrete and Geosolutions shall
take all actions necessary to terminate such Concrete Plans and Geosolutions
Plans effective immediately prior to the Closing. The Purchaser shall, and shall
cause Concrete, its Subsidiaries and Geosolutions to cause the respective
employees of Concrete, its Subsidiaries or Geosolutions after the Closing to be
credited with service with Concrete, its Subsidiaries and Geosolutions and their
respective predecessors for purposes of eligibility, benefit accrual (except
under any defined benefit pension plan or where such crediting would result in
duplication of benefits) and vesting under any employee benefit plan or program
which is analogous to any Concrete Plan or Geosolutions Plan established,
maintained or provided by the Purchaser, Concrete, its Subsidiaries or
Geosolutions, as applicable, for the benefit of such employees.

 

Section 7.19 401(k) Plan. At least fifteen days prior to the Closing Date, the
Purchaser shall notify the sponsor of the 401(k) plan in effect for employees of
Concrete, its Subsidiaries

 

80



--------------------------------------------------------------------------------

and Geosolutions (“Concrete/Geosolutions 401(k) Plan”), that such plan sponsor
shall, or shall not, terminate the Concrete/Geosolutions 401(k) Plan effective
as of the day before the Closing Date. Concrete and Geosolutions shall allow
each participant in the Concrete/Geosolutions 401(k) Plan who is an employee of
Concrete, any of its Subsidiaries or Geosolutions on the Closing Date and
qualifies to elect a direct rollover of his or her rolloverable account balance
under the Concrete/Geosolutions 401(k) Plan to the 401(k) Plan sponsored by the
Purchaser or one of its Affiliates (“Purchaser’s 401(k) Plan”), and Concrete and
Geosolutions shall cause the Concrete/Geosolutions 401(k) Plan to deliver to the
Purchaser’s 401(k) Plan as soon as practicable after the Closing Date any
promissory notes and plan other loan documentation, if any with respect to each
participant who elects such rollover.

 

Section 7.20 Exclusivity. From and after the date hereof until January 31, 2006,
the Sellers, Concrete and Geosolutions shall not, nor shall they permit any of
their respective Affiliates to, nor shall they authorize or permit any of their
officers, directors or employees or any investment banker, financial advisor,
attorney, accountant or other Representative retained by any of them or any of
their respective Affiliates to, directly or indirectly through another Person,
(a) solicit, initiate or encourage (including by way of furnishing information),
or take any other action designed to facilitate any inquiry, offer, proposal or
agreement with respect to any Alternative Transaction, (b) participate in any
discussions or negotiations regarding any Alternative Transaction, (c) enter
into any letter of intent, agreement in principle, memorandum of understanding
or binding agreement with respect to any Alternative Transaction, or
(d) consummate any Alternative Transaction. Sellers, Concrete and Geosolutions
shall and shall cause their respective Affiliates and Representatives to
immediately cease and terminate any solicitation, initiation, encouragement,
activity, discussion or negotiation with any Person regarding an Alternative
Transaction conducted heretofore by any Seller, Concrete, Geosolutions or any of
their Affiliates or their Representatives.

 

Section 7.21 Notification of Certain Matters. The Seller Representative shall
give prompt notice to the Purchaser if, prior to the Closing Date, (a) to the
knowledge of Concrete, Concrete is served with an Action or (b) to the knowledge
of Geosolutions, Geosolutions is served with an Action.

 

Section 7.22 Section 280G. With respect to each employee of Concrete, its
Subsidiaries or Geosolutions who is, or would reasonably be expected to be as of
the Closing Date, a “disqualified individual” (as defined in Section 280G(c) of
the Code), Sellers shall (i) ensure that any payments made or benefits received
by such “disqualified individual” that would otherwise constitute a “parachute
payment” with respect to the transactions contemplated by this Agreement (as
defined in Section 280G(b)(2) of the Code) shall be exempt from the definition
of “parachute payment” by reason of the exemption provided under
Section 280G(b)(5)(A)(ii) of the Code, and (ii) prior to the Closing Date, take
all actions necessary to so exempt such payments (including, without limitation,
obtaining any necessary waivers or consents from such “disqualified
individuals”). Within a reasonable period of time prior to the Closing Date, the
Seller Representative shall deliver to the Purchaser and its counsel for review
and comment a copy of any documents or agreements necessary to effect this
Section 7.22, including but not limited to, any consent form, disclosure
statement or waiver.

 

81



--------------------------------------------------------------------------------

Section 7.23 Confidential Information Memorandum. The Seller Representative and
the Purchaser will work diligently and in good faith, using commercially
reasonable efforts, to deliver the Confidential Information Memorandum (as
defined in the Debt Financing Letter) as soon as reasonably practicable but in
any event not later than January 6, 2006.

 

Section 7.24 Target Closing Date. The Sellers and the Purchaser agree to use
commercially reasonable efforts to seek to satisfy the conditions of Closing and
to consummate the transactions contemplated hereby no later than January 24,
2006.

 

ARTICLE VIII

CONDITIONS TO CLOSING

 

Section 8.1 Conditions to Obligations of the Purchaser. The obligations of the
Purchaser to consummate the transactions contemplated by this Agreement are
subject to the satisfaction (or waiver by it) at or prior to the Closing of each
of the following conditions:

 

(a) (i) the representations and warranties contained in Articles III, IV and V
shall be true and correct as of the Closing as if made at and as of the Closing
(except for representations and warranties that speak as of a specific date
prior to the Closing Date which need only be true and correct as of such earlier
date); provided, however, that this condition shall be deemed satisfied unless
any and all inaccuracies in the representations and warranties contained in
Articles III, IV and V, in the aggregate, result in a Material Adverse Effect
(ignoring for the purposes of this Section any qualifications by Material or
otherwise by material adversity and any materiality qualification or words of
similar import contained in such representations or warranties); (ii) Concrete,
Geosolutions and the Sellers shall each have performed in all material respects
all covenants and agreements herein required to be performed by each of them at
or prior to the Closing Date; and (iii) the Purchaser shall have received a
certificate from each of Concrete, Geosolutions and the Seller Representative,
on behalf of the Sellers, dated as of the Closing Date and signed by an
authorized officer of Concrete, Geosolutions and the Seller Representative,
respectively, certifying that the conditions specified in this Section 8.1(a)
have been satisfied;

 

(b) as of the Closing Date there shall be no Legal Requirement in effect that
prohibits or materially restrains the consummation of the transactions
contemplated hereby;

 

(c) the waiting period (and any extension thereof) under the HSR Act applicable
to the purchase of the Shares shall have expired or shall have been terminated;
and

 

(d) the Sellers shall deliver to the Purchaser a duly executed certificate
pursuant to Treasury Regulation Section 1.1445-2(c)(3) stating that the Shares
are not a U.S. real property interest as defined in Section 897(c) of the Code.

 

(e) the Purchaser shall have received originals or copies of the Payoff Letters
and releases referred to in Section 7.13 and evidence of the termination of the
Contracts required under Section 7.11;

 

82



--------------------------------------------------------------------------------

(f) the Purchaser shall have received the funds contemplated in the Debt
Financing Letter on the terms set forth therein or the funds from any
alternative financing secured as set forth in Section 6.5 hereof;

 

(g) Concrete and Geosolutions shall have delivered the 2004 Audit; and

 

(h) no Material Adverse Change shall have occurred since October 2, 2005.

 

The Purchaser may waive any condition specified in this Section 8.1 if it
executes a writing so stating at or prior to the Closing.

 

Section 8.2 Conditions to Obligation of the Sellers, Concrete and Geosolutions.
The obligations of the Sellers, Concrete and Geosolutions to consummate the
transactions contemplated by this Agreement are subject to the satisfaction (or
waiver by the Seller Representative, on behalf of the Sellers, Concrete and
Geosolutions) at or prior to the Closing of each of the following conditions:

 

(a) the representations and warranties of the Purchaser shall be true and
correct in all material respects as of the Closing as if made at and as of such
time (other than representations and warranties that speak as of a specific date
prior to the Closing Date which only need be true and correct in all material
respects as of such earlier date). The Purchaser shall have performed in all
material respects all covenants and agreements herein required to be performed
by it at or prior to the Closing Date. The Seller Representative, Concrete and
Geosolutions shall have received a certificate from the Purchaser dated as of
the Closing Date and signed by an authorized officer of the Purchaser certifying
that the conditions specified in this Section 8.2(a) have been satisfied;

 

(b) as of the Closing Date there shall be no Legal Requirement in effect that
prohibits or materially restrains the consummation of the transactions
contemplated hereby; and

 

(c) the waiting period (and any extension thereof) under the HSR Act applicable
to the purchase of the Shares shall have expired or shall have been terminated.

 

ARTICLE IX

TERMINATION

 

Section 9.1 Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time prior to the Closing:

 

(a) by unanimous written consent of the Purchaser, the Seller Representative,
Concrete and Geosolutions;

 

(b) by the Purchaser, the Seller Representative, on behalf of the Sellers,
Concrete or Geosolutions if:

 

(i) any court or other Governmental Entity of competent jurisdiction shall have
issued an order, decree or ruling or taken any other action restraining,
enjoining or otherwise prohibiting the transactions contemplated by this
Agreement and such order, decree, ruling or other action shall have become final
and nonappealable; or

 

83



--------------------------------------------------------------------------------

(ii) the Closing shall not have occurred on or prior to January 31, 2006 (the
“Termination Date”); provided, however, that the right to terminate this
Agreement under this Section 9.1(b)(ii) shall not be available to any party
whose failure to fulfill any obligation under this Agreement has been the cause
of, or resulted in, the failure of the Closing to occur on or before such date;
and provided, further that the Purchaser, if it is not in breach of this
Agreement, is using all commercially reasonable efforts to consummate the
transactions contemplated hereby and has not satisfied the conditions contained
in Section 8.2, or the Seller Representative, if the Sellers are not in breach
of this Agreement, are using all commercially reasonable efforts to consummate
the transactions contemplated hereby and have not satisfied the conditions
contained in Section 8.1, shall have the right, upon notice to the other parties
hereto not less than 3 Business Days prior to the Termination Date, to extend
the Termination Date until February 8, 2006.

 

(c) by the Purchaser in the event of a breach by the Sellers, Concrete or
Geosolutions of this Agreement that has not been cured within 30 days after the
giving of written notice to the Seller Representative or which is incapable of
being cured prior to the Termination Date and all such uncured breaches result
in a Material Adverse Effect; or

 

(d) by the Seller Representative, Concrete or Geosolutions in the event of a
material breach by the Purchaser of this Agreement, that has not been cured
within 30 days after the giving of written notice to the Purchaser or which is
incapable of being cured prior to the Termination Date.

 

Section 9.2 Effect of Termination. In the event that this Agreement is
terminated and the transactions contemplated by this Agreement are abandoned
pursuant to Section 9.1, written notice of such termination and abandonment
shall forthwith be given to the other parties hereto and this Agreement shall
terminate and the transactions contemplated hereby shall be abandoned without
further action. If this Agreement is terminated as provided herein, no party
hereto shall have any liability or further obligation to any other party under
the terms of this Agreement; provided, however, that no such termination shall
relieve any party for liability resulting from any breach of this Agreement by
such party; and provided further that the provisions of this Section 9.2,
Article XI and Section 7.8(a) shall survive the termination of this Agreement.

 

ARTICLE X

TAX MATTERS

 

Section 10.1 General. For the sole purpose of appropriately apportioning any
Taxes relating to a Tax year or Tax period that begins before and ends after the
Shaw Closing Date (a

 

84



--------------------------------------------------------------------------------

“Straddle Period”), such apportionment shall be made assuming that each of
Concrete, Geosolutions and SIND had a taxable year that ended at the close of
business on the Shaw Closing Date. In the case of property Taxes and other Taxes
that apply ratably to a taxable period, the amount of Taxes allocable to the
portion of the Straddle Period ending on the Shaw Closing Date shall equal the
Tax for the period multiplied by a fraction, the numerator of which shall be the
number of days in the period up to and including the Shaw Closing Date, and the
denominator of which shall be the total number of days in the period. All other
Taxes for any Tax Return that involves a Straddle Period shall be based upon the
actual events and transactions that occur within such Straddle Period.

 

Section 10.2 Tax Indemnification.

 

(a) The Sellers shall be responsible for and pay and shall indemnify and hold
harmless the Purchaser Indemnified Parties from and against all Legacy Tax
Liabilities, including losses relating to the payment of any Legacy Tax
Liabilities, with respect to Concrete, Geosolutions, SI Corp and SIND for any
Tax year or Tax period ending on or before the Shaw Closing Date, and, in the
case of a Straddle Period, to the extent apportioned to the period that ends at
the close of the Shaw Closing Date under Section 10.1, whether pursuant to the
SIND Stock Purchase Agreement or otherwise.

 

(b) The Purchaser shall be responsible for and shall indemnify and hold harmless
the Sellers against all Taxes of each of Concrete and Geosolutions for all Tax
years or Tax periods ending after the Shaw Closing Date or, with respect to a
Straddle Period, to the extent apportioned to the period after the Shaw Closing
Date under Section 10.1.

 

(c) The indemnification obligations contained in this Section 10.2 shall be the
sole remedy available to the Purchaser in connection with Legacy Tax
Liabilities, and such indemnification obligations shall survive the Closing and
shall continue in full force and effect until 30 calendar days after the
applicable statute of limitations, giving effect to extensions thereto, has
expired with respect to each such Legacy Tax Liability.

 

Section 10.3 Tax Contests.

 

(a) For periods following the Closing, the Purchaser shall promptly notify the
Seller Representative in writing of any proposed assessment or the commencement
of any Tax Contest or any demand or claim on the Purchaser, its Affiliates,
Concrete or Geosolutions that, if determined adversely to the taxpayer or after
the lapse of time, could be grounds for indemnification by the Sellers under
Section 10.2. Such notice shall contain factual information (to the extent known
to the Purchaser, its Affiliates, Concrete or Geosolutions) describing the
asserted Tax liability in reasonable detail and shall include copies of any
notice or other document received from any taxing authority in respect of any
such asserted Tax liability. If the Purchaser fails to give the Sellers prompt
notice of an asserted Legacy Tax Liability as required by this Section 10.3,
then the Sellers shall not have any obligation to indemnify for any loss arising
out of such asserted Legacy Tax Liability, but only to the extent that failure
to give such notice results in a detriment to the Sellers.

 

85



--------------------------------------------------------------------------------

(b) The Sellers shall have the sole right, at their expense, to control the
conduct of such Tax Contest.

 

(c) The Purchaser and the Sellers agree to cooperate in the defense against or
compromise of any claim in any Tax Contest.

 

Section 10.4 Tax Returns.

 

(a) The Sellers shall prepare, or cause to be prepared, on a basis consistent
with past tax accounting practices all Tax Returns required to be prepared by
each of Concrete and Geosolutions pursuant to Section 8.4 of the SIND Stock
Purchase Agreement, and shall pay the amount of Taxes shown due on such returns
as provided in such Section.

 

(b) The Purchaser shall timely prepare and file, or cause to be timely prepared
and filed, all Tax Returns of each of Concrete and Geosolutions for all Tax
periods ending after the Shaw Closing Date, and timely pay, or cause to be paid,
when due, all Taxes shown due on such returns.

 

(c) Neither the Purchaser, Concrete nor Geosolutions (or subsidiaries of any)
shall file any amended Tax Return for any period that ends on or before the Shaw
Closing Date without the prior written consent of the Seller Representative
(which consent is not to be unreasonably withheld or delayed), except as
required under applicable Legal Requirements.

 

Section 10.5 Refunds and Credits. Any refunds, rebates, credits or overpayments
of Taxes of either Concrete or Geosolutions for any taxable period ending on or
before the Shaw Closing Date shall be for the account of the Sellers. Any
refunds, rebates, credits or overpayments of either Concrete or Geosolutions for
any taxable period beginning after the Shaw Closing Date shall be for the
account of the Purchaser. Any refunds, rebates, credits or overpayments of Taxes
of either Concrete or Geosolutions for a Straddle Period shall be equitably
apportioned between the accounts of the Sellers and the Purchaser by applying
the rules and regulations of the Governmental Entity applicable to such Tax
Return. The Purchaser shall, if the Seller Representative so requests and at the
expense of the Sellers, the Qualifying Optionholders and the Redeemed Holders,
file for and obtain any refunds, rebates, credits or overpayments, or cause
either Concrete or Geosolutions to file for and obtain any refunds, rebates,
credits or overpayments, to which the Sellers shall be entitled under this
Section 10.5. The Purchaser shall permit the Seller Representative to control
the prosecution of any such refund claim.

 

Section 10.6 Cooperation. After the Closing, the Purchaser and the Seller
Representative shall promptly make available or cause to be made available to
the other, as reasonably requested, and to any taxing authority, all
information, records or documents relating to Tax liabilities and potential Tax
liabilities relating to either Concrete or Geosolutions for all periods prior to
or including the Closing Date and shall preserve all such information, records
and documents until the expiration of any applicable statute of limitations or
extensions thereof. The Purchaser shall provide to the Seller Representative any
Tax information packages, including information relating or received by the
Purchasers pursuant to the SIND Stock Purchase Agreement, reasonably requested
by the Seller Representative for the Seller Representative’s use in preparing
the Tax Returns of SIND, SI Corp, Concrete or Geosolutions.

 

86



--------------------------------------------------------------------------------

Section 10.7 Treatment as Purchase Price Adjustment. For Tax purposes, the
parties agree to treat all payments made under this Article 10 as Purchase Price
Adjustments.

 

Section 10.8 Payments Net of Tax Benefits. All payments under this Article 10
shall be net of any Tax benefit actually received by the indemnified party or
its Affiliates arising in connection with the accrual, incurrence or payment of
any Taxes for which indemnification is sought.

 

ARTICLE XI

MISCELLANEOUS

 

Section 11.1 Survival of Representations and Warranties. Except for Survival
Extended Representations and Warranties, the representations and warranties of
Concrete, Geosolutions and Sellers set forth herein shall not survive the
Closing. Survival Extended Representations and Warranties and the Purchaser’s
representations and warranties set forth in Article VI shall survive without
limitation for the maximum period permitted by law.

 

Section 11.2 Indemnity by the Sellers. Following the Closing, the Sellers and
the Qualifying Optionholders shall severally (and not jointly) indemnify, defend
and hold harmless the Purchaser Indemnified Parties from, against and in respect
of all Losses resulting from or in connection with any breach of or inaccuracy
in any Survival Extended Representations and Warranties contained in Article III
or Article IV and each Seller shall severally (and not jointly) (as to himself,
herself or itself and not as to any other Seller or Qualifying Optionholder)
indemnify, defend and hold harmless the Purchaser Indemnified Parties from,
against and in respect of all Losses resulting from or in connection with any
breach of or inaccuracy in any Survival Extended Representations and Warranties
contained in Article V. No Seller or Qualifying Optionholder shall have any
indemnification obligation under this Agreement that aggregates in excess of the
proceeds actually received by it for the sale of its Shares or the payment for
its Concrete Stock Options or Geosolutions Stock Options pursuant to Article II.

 

Section 11.3 Amendment and Modification. Subject to applicable Legal
Requirements, this Agreement may be amended, modified or supplemented only by a
written agreement signed by the Purchaser, on the one hand, and the Seller
Representative, on behalf of the Sellers, Concrete and Geosolutions.

 

Section 11.4 Waiver of Compliance; Consents. Any failure of the Purchaser, on
the one hand, or the Sellers, Concrete or Geosolutions, on the other hand, to
comply with any obligation, covenant, agreement or condition herein may, subject
to Section 11.1, be waived by the Purchaser or the Seller Representative (on
behalf of the Sellers, Concrete and Geosolutions), respectively, only by a
written instrument signed by the party granting such waiver, but such waiver or
failure to insist upon strict compliance with such obligation, covenant,
agreement or condition shall not operate as a waiver of, or estoppel with
respect to, any subsequent or other failure. Whenever this Agreement requires or
permits consent by or on behalf of any party hereto, such consent shall be given
in writing in a manner consistent with the requirements for a waiver of
compliance as set forth in this Section 11.4.

 

87



--------------------------------------------------------------------------------

Section 11.5 Assignment. This Agreement and all of the provisions hereof shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns, but neither this Agreement nor any
of the rights, interests or obligations hereunder may be assigned by any of the
parties hereto without the prior written consent of the Seller Representative
and the Purchaser; provided, however, that on or after the Closing, without the
consent of the Seller Representative, the Purchaser may pledge, grant a security
interest in or assign as collateral all or any portion of its interest in, or
rights under, this Agreement to any one or more financial institutions providing
all or any portion of the financing of the purchase by the Purchaser of the
Shares as contemplated hereby or the refinancing thereof and that upon
foreclosure or sale or deed in lieu of foreclosure by or to any such financial
institutions, the rights of the Purchaser hereunder may be assigned to any such
financial institutions or any purchaser upon such foreclosure or sale or deed in
lieu of foreclosure.

 

Section 11.6 Expenses. Except as otherwise provided herein, whether or not the
transactions contemplated by this Agreement are consummated, all fees, charges
and expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such fees, charges or
expenses.

 

Section 11.7 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO THE CHOICE OF
LAW PRINCIPLES THEREOF.

 

Section 11.8 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given (a) upon receipt if given by
delivery in Person or by facsimile; or (b) on the next Business Day when sent by
overnight courier service, to the parties at the following addresses (or such
other address for a party as shall be specified by like notice):

 

if to the Purchaser at any time or Concrete or Geosolutions after the Closing:

 

Propex Fabrics Inc.

260 The Bluffs

Austell, Georgia 30168

Facsimile: (770) 941-1711

Telephone: (770) 944-4681

Attention: Chief Financial Officer

 

with a copy (which shall not constitute notice) to:

 

Bracewell and Giuliani LLP

711 Louisiana Street, Suite 2900

Houston, Texas 77002

Facsimile: (713) 221-1212

Telephone: (713) 223-2900

Attention: John L. Bland, Esq.

 

88



--------------------------------------------------------------------------------

if to Concrete or Geosolutions prior to the Closing:

 

SI Geosolutions Corporation

SI Concrete Systems Corporation

6025 Lee Highway, Suite 303

Chattanooga, Tennessee 37421

Facsimile: (423) 553-2300

Telephone: (423) 855-1466

Attention: President

 

with a copy (which shall not constitute notice) to:

 

Investcorp International, Inc.

280 Park Avenue, 36th Floor West

New York, New York 10017

Facsimile: (212) 983-7073

Telephone: (212) 599-4700

Attention: Sean P. Madden

 

and

 

Gibson, Dunn & Crutcher LLP

200 Park Avenue

New York, New York 10166

Facsimile: (212) 351-4035

Telephone: (212) 351-4000

Attention: E. Michael Greaney, Esq.

      Sean P. Griffiths, Esq.

 

if to the Sellers or the Seller Representative to:

 

the Seller Representative at the address set forth on Exhibit 11.8

 

with a copy (which shall not constitute notice) to:

 

Gibson, Dunn & Crutcher LLP

200 Park Avenue

New York, New York 10166

Facsimile: (212) 351-4035

Telephone: (212) 351-4000

Attention: E. Michael Greaney, Esq.

      Sean P. Griffiths, Esq.

 

89



--------------------------------------------------------------------------------

Section 11.9 Interpretation. The table of contents and descriptive headings
herein are inserted for convenience of reference only and are not intended to be
part of or to affect the meaning or interpretation of this Agreement. As used in
this Agreement, (a) the term “includes” and the word “including” and words of
similar import shall be deemed to be followed by the words “without limitation,”
(b) the terms “hereby,” “hereof,” “herein,” and “herewith” and words of similar
import shall, unless otherwise stated, be construed to refer to this Agreement
as a whole and not to any particular provision of this Agreement and (c) the
word “or” shall not be exclusive. In this Agreement, unless the context
otherwise requires, words in the singular number and the plural number shall
each include the singular number and the plural number.

 

Section 11.10 Partial Invalidity. Wherever possible, each provision hereof shall
be interpreted in such manner as to be effective and valid under applicable law,
but, in case any one or more of the provisions contained herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provisions
of this Agreement, and this Agreement shall be construed as if such invalid,
illegal or unenforceable provision or provisions had never been contained
herein, unless the deletion of such provision or provisions would result in such
a material change as to cause completion of the transactions contemplated hereby
to be unreasonable.

 

Section 11.11 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this Agreement by facsimile shall be as effective as
delivery of a manually executed counterpart of this Agreement.

 

Section 11.12 Entire Agreement. This Agreement (including the Exhibits,
Disclosure Schedule and other documents referred to herein) and the
Confidentiality Agreement embody the entire agreement and understanding of the
parties hereto in respect of the subject matter hereof and thereof and supersede
all prior agreements and understandings, both written and oral, among the
parties, or between any of them, with respect to the subject matter hereof and
thereof.

 

Section 11.13 No Third Party Beneficiaries. Except for Section 7.6, this
Agreement is not intended to, and does not, create any rights or benefits of any
party other than the parties hereto.

 

Section 11.14 Jurisdiction; Forum. Any case, proceeding or Action concerning any
dispute arising out of or relating to this Agreement must be brought in a court
situated in the Borough of Manhattan in the City and State of New York, and each
party hereto consents and submits to the jurisdiction of any state or federal
court sitting in Borough of Manhattan in the City and State of New York for any
such case, proceeding or Action. Each party hereto waives any objection to the
laying of venue in such courts and any claim that any such Action has been
brought in an inconvenient forum. To the extent permitted by law, any judgment
in respect of a dispute arising out of or relating to this Agreement may be
enforced in any other jurisdiction within or outside the United States by suit
on the judgment, a certified copy of such judgment being conclusive evidence of
the fact and amount of such judgment.

 

90



--------------------------------------------------------------------------------

Section 11.15 Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

Section 11.16 Specific Performance. Each of the parties acknowledges and agrees
that the other party would be damaged irreparably in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or otherwise are breached. Accordingly, each of the parties agrees that
the other parties shall be entitled to an injunction or injunctions to prevent
breaches of the provisions of this Agreement and to enforce specifically this
Agreement and the terms and provisions hereof, in addition to any other remedy
to which it may be entitled, at law or in equity.

 

Section 11.17 Construction of Certain Provisions. It is understood and agreed
that the specification of any dollar amount in the representations and
warranties contained in this Agreement or the inclusion of any specific item in
the Disclosure Schedule or any other schedules or exhibits attached hereto is
not intended to imply that such amounts, or higher or lower amounts, or the
items so included or other items, are or are not material, and no party shall
use the fact of the setting of such amounts or the fact of the inclusion of any
such item herein or therein in any dispute or controversy between the parties as
to whether any obligation, item or matter not described herein or therein is or
is not material for purposes of this Agreement.

 

Section 11.18 Disclosure Generally. Notwithstanding anything to the contrary
contained in the Disclosure Schedules or in this Agreement, the information and
disclosures contained in any Disclosure Schedule shall be deemed to be disclosed
and incorporated by reference in any other Disclosure Schedule as though fully
set forth in such Disclosure Schedule for which applicability of such
information and disclosure is reasonably apparent on its face. The fact that any
item of information is disclosed in any Disclosure Schedule shall not be
construed to mean that such information is required to be disclosed by this
Agreement. Such information and the dollar thresholds set forth herein shall not
be used as a basis for interpreting the terms “material”, “Material”, “Material
Adverse Effect”, “Material Adverse Change” or other similar terms in this
Agreement.

 

Section 11.19 Time of Essence. Time is of the essence with regard to all dates
and time periods set forth or referred to in this Agreement.

 

Section 11.20 Combined Purchase Price Action. At any time within 90 days of the
Closing Date, either Seller Representative on behalf of the Sellers and the
Qualifying Optionholders or the Purchaser may bring an Action for an adjustment
to the Combined Purchase Price in the event of any Material inaccuracy in the
amount of the Net Indebtedness, the Seller Transaction Expenses or the
Transaction Bonus used to calculate the Combined Purchase Price.

 

[Signature pages to follow]

 

91



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed as of the day and year first above written.

 

PROPEX FABRICS INC.

By:

 

/s/ Edmund A. Stanczak, Jr.

--------------------------------------------------------------------------------

Name:

 

Edmund A. Stanczak, Jr.

Title:

 

President and CEO

SI CONCRETE SYSTEMS CORPORATION

By:

 

/s/ Lee McCarter

--------------------------------------------------------------------------------

Name:

   

Title:

   

SI GEOSOLUTIONS CORPORATION

By:

 

/s/ Lee McCarter

--------------------------------------------------------------------------------

Name:

   

Title:

   

SELLER REPRESENTATIVE:

INVESTCORP INTERNATIONAL, INC.

By:

 

/s/ Sean P. Madden

--------------------------------------------------------------------------------

Name:

   

Title:

   



--------------------------------------------------------------------------------

SELLERS:

BALLET LIMITED

By:

 

/s/ Ebrahim H. Ebrahim

--------------------------------------------------------------------------------

Name:

 

Ebrahim H. Ebrahim

Title:

 

Authorized Signatory

DENARY LIMITED

By:

 

/s/ Mufeed Rajab

--------------------------------------------------------------------------------

Name:

 

Mufeed Rajab

Title:

 

Authorized Signatory

GLEAM LIMITED

By:

 

/s/ Harin Wijeyeratne

--------------------------------------------------------------------------------

Name:

 

Harin Wijeyeratne

Title:

 

Authorized Signatory

HIGHLANDS LIMITED

By:

 

/s/ Harsh Shethia

--------------------------------------------------------------------------------

Name:

 

Harsh Shethia

Title:

 

Authorized Signatory

NOBLE LIMITED

By:

 

/s/ Meredith I. Brody

--------------------------------------------------------------------------------

Name:

 

Meredith I. Brody

Title:

 

Authorized Signatory



--------------------------------------------------------------------------------

OUTRIGGGER LIMITED

By:

 

/s/ Jonathan Minor

--------------------------------------------------------------------------------

Name:

 

Jonathan Minor

Title:

 

Authorized Signatory

QUILL LIMITED

By:

 

/s/ Salman Javed

--------------------------------------------------------------------------------

Name:

 

Salman Javed

Title:

 

Authorized Signatory

RADIAL LIMITED

By:

 

/s/ Rangarajan Raghavan

--------------------------------------------------------------------------------

Name:

 

Rangarajan Raghavan

Title:

 

Authorized Signatory

SHORELINE LIMITED

By:

 

/s/ Timothy Boynton

--------------------------------------------------------------------------------

Name:

 

Timothy Boynton

Title:

 

Authorized Signatory

ZINNIA LIMITED

By:

 

/s/ Anthony Palys

--------------------------------------------------------------------------------

Name:

 

Anthony Palys

Title:

 

Authorized Signatory



--------------------------------------------------------------------------------

INVESTCORP INVESTMENT EQUITY LIMITED

By:

 

/s/ Sydney J. Coleman

--------------------------------------------------------------------------------

Name:

 

The Director Ltd.

Title:

 

Director

ALDORA LIMITED

By:

 

/s/ Peter R. Yates

--------------------------------------------------------------------------------

Name:

 

Martomere Services Ltd.

Title:

 

Director

CENTERPOST LIMITED

By:

 

/s/ Peter R. Yates

--------------------------------------------------------------------------------

Name:

 

Martomere Services Ltd.

Title:

 

Director

FORSYTH LIMITED

By:

 

/s/ Peter R. Yates

--------------------------------------------------------------------------------

Name:

 

Martomere Services Ltd.

Title:

 

Director

PORTERDALE LIMITED

By:

 

/s/ Peter R. Yates

--------------------------------------------------------------------------------

Name:

 

Martomere Services Ltd.

Title:

 

Director



--------------------------------------------------------------------------------

EQUITY SIA LIMITED

By:

 

/s/ Sydney J. Coleman

--------------------------------------------------------------------------------

Name:

 

The Director Ltd.

Title:

 

Director

GEOTEXTILE HOLDINGS LIMITED

By:

 

/s/ Sydney J. Coleman

--------------------------------------------------------------------------------

Name:

 

The Director Ltd.

Title:

 

Director

GEOTEXTILE INVESTMENTS LIMITED

By:

 

/s/ Sydney J. Coleman

--------------------------------------------------------------------------------

Name:

 

The Director Ltd.

Title:

 

Director

MATERIALS EQUITY LIMITED

By:

 

/s/ Sydney J. Coleman

--------------------------------------------------------------------------------

Name:

 

The Director Ltd.

Title:

 

Director

MATERIALS HOLDINGS LIMITED

By:

 

/s/ Sydney J. Coleman

--------------------------------------------------------------------------------

Name:

 

The Director Ltd.

Title:

 

Director

MATERIALS INVESTMENTS LIMITED

By:

 

/s/ Sydney J. Coleman

--------------------------------------------------------------------------------

Name:

 

The Director Ltd.

Title:

 

Director



--------------------------------------------------------------------------------

SYNTHETIC HOLDINGS LIMITED

By:

 

/s/ Sydney J. Coleman

--------------------------------------------------------------------------------

Name:

 

The Director Ltd.

Title:

 

Director

SYNTHETIC IIP LIMITED

By:

 

/s/ Sydney J. Coleman

--------------------------------------------------------------------------------

Name:

 

The Director Ltd.

Title:

 

Director

SYNTHETIC INTERNATIONAL LIMITED

By:

 

/s/ Sydney J. Coleman

--------------------------------------------------------------------------------

Name:

 

The Director Ltd.

Title:

 

Director

SYNTHETIC INVESTMENTS LIMITED

By:

 

/s/ Sydney J. Coleman

--------------------------------------------------------------------------------

Name:

 

The Director Ltd.

Title:

 

Director

TECHNICAL INVESTMENTS LIMITED

By:

 

/s/ Sydney J. Coleman

--------------------------------------------------------------------------------

Name:

 

The Director Ltd.

Title:

 

Director



--------------------------------------------------------------------------------

INVESTCORP SYNTHETIC LIMITED PARTNERSHIP

By:

 

/s/ Ebrahim H. Ebrahim

--------------------------------------------------------------------------------

Name:

 

SIND Holdings Limited

Title:

 

General Partner

JP MORGAN CHASE BANK

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

SANKATY HIGH YIELD PARTNERS II, L.P.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

JOSEPH F. DANA

/s/ Joseph F. Dana

--------------------------------------------------------------------------------

LEE MC CARTER

/s/ Lee McCarter

--------------------------------------------------------------------------------

MIKE COFFIN

/s/ W. Michael Coffin

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

HUGH MC CLAIN

 

--------------------------------------------------------------------------------

KEITH BEDDINGFIELD

 

--------------------------------------------------------------------------------

BOB TLUMAK

 

--------------------------------------------------------------------------------

STAN BRANT

 

--------------------------------------------------------------------------------

GREG SMITH

 

--------------------------------------------------------------------------------

DAVIS LEE

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TERRY HUGHES

 

--------------------------------------------------------------------------------

JEFF KRUPCALE

 

--------------------------------------------------------------------------------

LEE PIERCE

 

--------------------------------------------------------------------------------

DERON AUSTIN

 

--------------------------------------------------------------------------------

RICKY HARPER

 

--------------------------------------------------------------------------------

CHARLA HODGES

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

KELLY STEPHENS

 

--------------------------------------------------------------------------------

LYNN BROWN

 

--------------------------------------------------------------------------------

MIKE JEZIORSKI

 

--------------------------------------------------------------------------------

PRESTON KING

 

--------------------------------------------------------------------------------

JOE ROBINSON

 

--------------------------------------------------------------------------------

STEVE BOWSHER

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

MICHAEL RAPPAPORT

 

--------------------------------------------------------------------------------

JOSEPH SINICROPI

 

--------------------------------------------------------------------------------